Exhibit 10(v)
EXECUTION VERSION




--------------------------------------------------------------------------------




$2,500,000,000
AMENDED AND RESTATED CREDIT AGREEMENT

among

CBS CORPORATION,
CBS OPERATIONS INC.,
THE SUBSIDIARY BORROWERS PARTIES HERETO,
THE LENDERS NAMED HEREIN,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
CITIBANK, N.A.,
as Syndication Agent
and
BANK OF AMERICA, N.A., DEUTSCHE BANK SECURITIES INC.,
MORGAN STANLEY MUFG LOAN PARTNERS, LLC,
THE ROYAL BANK OF SCOTLAND plc and
WELLS FARGO BANK, N.A.
as Co-Documentation Agents,


Dated as of December 2, 2014


--------------------------------------------------------------------------------




J.P. MORGAN SECURITIES LLC
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers
and Joint Bookrunners





--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page


Article I DEFINITIONS
1


SECTION 1.1.
Defined Terms
1


SECTION 1.2.
Terms Generally
19


Article II THE CREDITS
20


SECTION 2.1.
Commitments
20


SECTION 2.2.
Revolving Credit Loans; Competitive Loans
22


SECTION 2.3.
Competitive Bid Procedure
22


SECTION 2.4.
Revolving Credit Borrowing Procedure
25


SECTION 2.5.
Repayment of Loans
25


SECTION 2.6.
Swingline Loans
25


SECTION 2.7.
Letters of Credit
28


SECTION 2.8.
Conversion and Continuation Options
31


SECTION 2.9.
Fees
32


SECTION 2.10.
Interest on Loans; Eurocurrency Tranches; Etc
33


SECTION 2.11.
Default Interest
34


SECTION 2.12.
Alternate Rate of Interest
34


SECTION 2.13.
Termination and Reduction of Commitments
35


SECTION 2.14.
Optional Prepayments of Revolving Credit Loans
35


SECTION 2.15.
Reserve Requirements; Change in Circumstances
35


SECTION 2.16.
Indemnity
37


SECTION 2.17.
Pro Rata Treatment; Funding Matters; Evidence of Debt
38


SECTION 2.18.
Sharing of Setoffs
39


SECTION 2.19.
Payments
40


SECTION 2.20.
Taxes
40


SECTION 2.21.
Termination or Assignment of Commitments Under Certain Circumstances
43


SECTION 2.22.
Currency Equivalents
43


SECTION 2.23.
Judgment Currency
44


SECTION 2.24.
Defaulting Lenders
45


Article III REPRESENTATIONS AND WARRANTIES
46


SECTION 3.1.
Corporate Existence
46


SECTION 3.2.
Financial Condition
47


SECTION 3.3.
Litigation
47


SECTION 3.4.
No Breach, etc
47


SECTION 3.5.
Corporate Action
47


SECTION 3.6.
Approvals
48




i



--------------------------------------------------------------------------------




SECTION 3.7.
ERISA
48


SECTION 3.8.
Taxes
48


SECTION 3.9.
Investment Company Act
48


SECTION 3.10.
Environmental
48


SECTION 3.11.
Material Subsidiaries
48


SECTION 3.12.
Anti-Corruption Laws and Sanctions
48


Article IV CONDITIONS OF EFFECTIVENESS AND LENDING
49


SECTION 4.1.
Effectiveness
49


SECTION 4.2.
Initial Loans to Subsidiary Borrowers; Designation of Foreign Subsidiary
Borrowers
49


SECTION 4.3.
All Credit Events
50


Article V COVENANTS
51


SECTION 5.1.
Financial Statements
51


SECTION 5.2.
Corporate Existence, Etc
53


SECTION 5.3.
Insurance
53


SECTION 5.4.
Prohibition of Fundamental Changes
54


SECTION 5.5.
Limitation on Liens
54


SECTION 5.6.
Limitation on Subsidiary Indebtedness
55


SECTION 5.7.
Financial Covenants
56


SECTION 5.8.
Use of Proceeds
56


SECTION 5.9.
Transactions with Affiliates
56


Article VI EVENTS OF DEFAULT
56


Article VII THE AGENTS
58


Article VIII GUARANTEES
60


SECTION 8.1.
CBS Guarantee
60


SECTION 8.2.
CBS Operations Guarantee
63


Article IX MISCELLANEOUS
65


SECTION 9.1.
Notices
65


SECTION 9.2.
Survival of Agreement
66


SECTION 9.3.
Binding Effect
66


SECTION 9.4.
Successors and Assigns
66


SECTION 9.5.
Expenses; Indemnity
70


SECTION 9.6.
Right of Setoff
71


SECTION 9.7.
APPLICABLE LAW
71


SECTION 9.8.
Waivers; Amendment
71


SECTION 9.9.
Entire Agreement
72


SECTION 9.10.
WAIVER OF JURY TRIAL
72




ii



--------------------------------------------------------------------------------




SECTION 9.11.
Severability
72


SECTION 9.12.
Counterparts
72


SECTION 9.13.
Headings
72


SECTION 9.14.
Jurisdiction; Consent to Service of Process
72


SECTION 9.15.
Confidentiality
73


SECTION 9.16.
Patriot Act Notice
74


SECTION 9.17.
Amendment and Restatement
74











ANNEXES
Annex I
Pricing Grid



EXHIBITS
Exhibit A-1
Administrative Questionnaire (Dollars)
Exhibit A-2
Administrative Questionnaire (Foreign Currency)
Exhibit B-1
Form of Competitive Bid Request
Exhibit B-2
Form of Notice of Competitive Bid Request
Exhibit B-3
Form of Competitive Bid
Exhibit B-4
Form of Revolving Credit Borrowing Request
Exhibit B-5
Form of Swingline Borrowing Request
Exhibit B-6
Form of Notice of Designated Letter of Credit
Exhibit B-7
Form of Subsidiary Borrower Designation
Exhibit B-8
Form of Subsidiary Borrower Request
Exhibit C
Form of Assignment and Acceptance
Exhibit D
Form of Confidentiality Agreement
Exhibit E
Form of Closing Certificate
Exhibit F
Form of Issuing Lender Agreement
Exhibit G
Form of Commitment Increase Supplement
Exhibit H
Form of Additional Lender Agreement



SCHEDULES
Schedule 1.1
Commitments; Addresses for Notices
Schedule 1.1(a)
Guarantees
Schedule 2.7
Designated Letters of Credit
Schedule 5.6
Subsidiary Indebtedness
Schedule VI(h)
Judgments






iii



--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 2, 2014, among CBS
CORPORATION, a Delaware corporation (“CBS”), CBS OPERATIONS INC., a Delaware
corporation (“CBS Operations”), each Subsidiary Borrower (as herein defined);
the lenders whose names appear on Schedule 1.1 hereto or who subsequently become
parties hereto as provided herein (the “Lenders”); JPMORGAN CHASE BANK, N.A., a
national banking association (“JPMorgan Chase”), as administrative agent for the
Lenders; CITIBANK, N.A., a national banking association, as syndication agent
for the Lenders (in such capacity, the “Syndication Agent”); and BANK OF
AMERICA, N.A., DEUTSCHE BANK SECURITIES INC., MORGAN STANLEY MUFG LOAN PARTNERS,
LLC, THE ROYAL BANK OF SCOTLAND plc and WELLS FARGO BANK, N.A., as
co-documentation agents for the Lenders (in such capacity, the “Co-Documentation
Agents”).
WITNESSETH:
WHEREAS, the parties hereto desire to amend and restate the Existing Credit
Agreement (as defined below) as provided herein;
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:  
ARTICLE I
DEFINITIONS
SECTION 1.1.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“ABR Loan” shall mean (a) any Revolving Credit Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II and (b) any ABR Swingline Loan.
“ABR Revolving Credit Loan” shall mean any Revolving Credit Loan that is an ABR
Loan.
“ABR Swingline Exposures” shall mean at any time the aggregate principal amount
at such time of the outstanding ABR Swingline Loans. The ABR Swingline Exposure
of any Lender at any time shall mean its Revolving Credit Percentage of the
aggregate ABR Swingline Exposures at such time.
“ABR Swingline Loan” shall have the meaning assigned to such term in Section
2.6(a).
“Absolute Rate Loan” shall mean any Competitive Loan bearing interest at a fixed
percentage rate per annum (expressed in the form of a decimal rounded to no more
than four decimal places) specified by the Lender making such Loan in its
Competitive Bid.
“Additional Lender” shall have the meaning assigned to such term in Section
2.1(b).
“Additional Lender Agreement” shall have the meaning assigned to such term in
Section 2.1(b).
“Administrative Agent” shall mean JPMorgan Chase, together with its affiliates,
as an arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement, and any successor thereto pursuant to Article VII.

1



--------------------------------------------------------------------------------




“Administrative Agent Fee Letter” shall mean the Fee Letter with respect to this
Agreement between CBS and the Administrative Agent, as amended, supplemented or
otherwise modified from time to time.
“Administrative Agent’s Fees” shall have the meaning assigned to such term in
Section 2.9(c).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A-1 or A-2 hereto.
“Affiliate” shall mean, as to CBS, any Person which directly or indirectly
controls, is under common control with or is controlled by CBS. As used in this
definition, “control” (including, with correlative meanings, “controlled by” and
“under common control with”) shall mean possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise); provided, that, in any event, any Person which owns
directly or indirectly 10% or more of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
10% or more of the partnership or other ownership interests of any other Person
(other than as a limited partner of such other Person) will be deemed to control
such corporation or other Person. Notwithstanding the foregoing, (a) no
individual shall be deemed to be an Affiliate of CBS solely by reason of his or
her being an officer, director or employee of CBS or any of its Subsidiaries and
(b) CBS Operations and CBS and their Subsidiaries shall not be deemed to be
Affiliates of each other, unless expressly stated to the contrary.
“Agents” shall mean the collective reference to the Administrative Agent, the
Joint Lead Arrangers, the Syndication Agent and the Co-Documentation Agents.
“Aggregate LC Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time and (b) the
aggregate amount which has been drawn under Letters of Credit but for which the
applicable Issuing Lender or the Lenders, as the case may be, have not been
reimbursed by CBS or the relevant Subsidiary Borrower at such time.
“Agreement” shall mean this Amended and Restated Credit Agreement, as further
amended, supplemented or otherwise modified from time to time.
“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greatest of (a) the
Prime Rate in effect on such day (or, if such day is not a Business Day, the
immediately preceding Business Day), (b) the Federal Funds Effective Rate in
effect on such day (or, if such day is not a Business Day, the immediately
preceding Business Day) plus ½ of 1% and (c) the Eurocurrency Rate as of such
day (or, if such day is not a Business Day, the immediately preceding Business
Day) for a one-month Interest Period commencing two Business Days thereafter
plus 1%. For purposes hereof, “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Lender serving as the
Administrative Agent as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective on the date such
change is publicly announced as effective; and “Federal Funds Effective Rate”
shall mean, for any day, the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it; provided that if the Federal
Funds Effective Rate shall be less than zero, such rate shall be deemed to

2



--------------------------------------------------------------------------------




be zero for purposes of this Agreement. If for any reason the Administrative
Agent shall have determined (which determination shall be conclusive absent
manifest error) that it is unable to ascertain the Federal Funds Effective Rate
for any reason, including the inability or failure of the Administrative Agent
to obtain sufficient quotations in accordance with the terms thereof, the
Alternate Base Rate shall be the greater of the rates referred to in clause (a)
or (c) above until the circumstances giving rise to such inability no longer
exist. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Eurocurrency Rate shall be effective on
the effective date of such change.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to CBS or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Commitment Fee Rate” shall mean the “Applicable Commitment Fee Rate”
determined in accordance with the Pricing Grid set forth in Annex I hereto.
“Applicable LC Fee Rate” shall mean, as at any date, (a) with respect to
Financial Letters of Credit, the Applicable Margin for Eurocurrency Loans on
such date and (b) with respect to Non-Financial Letters of Credit, 50% of the
Applicable Margin for Eurocurrency Loans on such date.
“Applicable Margin” shall mean, as of any date, with respect to (a) any
Eurocurrency Loan that is a Revolving Credit Loan, a rate per annum equal to the
Credit Default Swap Spread in effect for Eurocurrency Loans on such day and (b)
any ABR Loan that is a Revolving Credit Loan, a rate per annum equal to the
Credit Default Swap Spread in effect for Eurocurrency Loans on such day less
1.0%. Notwithstanding the foregoing, the Applicable Margin for Eurocurrency
Loans in effect at any time shall not be less than the “Minimum Applicable
Margin”, and shall not exceed the “Maximum Applicable Margin” as applicable to
Eurocurrency Loans in accordance with the Pricing Grid set forth in Annex I
hereto, and the Applicable Margin for ABR Loans in effect at any time shall not
be less than the “Minimum Applicable Margin” and shall not exceed the “Maximum
Applicable Margin” as applicable to ABR Loans in accordance with said Pricing
Grid.
“Applicable Rate” shall have the meaning assigned to such term in Annex I
hereto.
“ASC” shall mean Financial Accounting Standards Board Accounting Standards
Codification.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit C.
“Bankruptcy Code” shall mean the Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified under 11 U.S.C. §§ 101 et seq.
“Basel III” shall have the meaning assigned to such term in Section 2.15.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Bonds” shall have the meaning assigned to such term in Section 8.2(g).
“Borrower” shall mean, as applicable, CBS or the relevant Subsidiary Borrower.

3



--------------------------------------------------------------------------------




“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, (a) when used in connection with a
Eurocurrency Loan (including a Eurocurrency Loan denominated in Sterling), the
term “Business Day” shall also exclude any day on which banks are not open for
international business (including dealings in Dollar deposits) in the London
interbank market, (b) when used in connection with any Loan denominated in Euro,
the term “Business Day” shall also exclude any day which is not a Target Day and
(c) when used in connection with any Loan denominated in Yen, the term “Business
Day” shall also exclude any day on which commercial banks in Tokyo, Japan are
authorized or required by law to remain closed.
“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property (other than satellite
transponders), or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.
“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.
“CBS” shall have the meaning assigned to such term in the preamble to this
Agreement.
“CBS Obligations” shall mean, with respect to CBS, the unpaid principal of and
interest on the Loans made to CBS (including, without limitation, interest
accruing after the maturity of the Loans made to CBS and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to CBS, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) and all
other obligations, including its Guarantee obligations hereunder, and
liabilities of CBS to the Administrative Agent or to any Lender, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement.
“CBS Operations” shall have the meaning assigned to such term in the preamble to
this Agreement.
“CDS Determination Date” shall mean (a) as to any Eurocurrency Loan, the second
Business Day prior to the Business Day such Eurocurrency Loan is borrowed and,
if applicable, the last Business Day prior to the continuation of such
Eurocurrency Loan, provided, that, in the case of any Eurocurrency Loan having
an Interest Period of greater than three months, the last Business Day prior to
each three-month period succeeding such initial three-month period shall also be
a CDS Determination Date with respect to any such Eurocurrency Loan, with the
applicable Credit Default Swap Spread, as so determined, to be in effect as to
such Eurocurrency Loan for each day commencing with the first day of the
applicable Interest Period until subsequently re-determined in accordance with
the foregoing, and (b) as to ABR Loans, initially on the Effective Date and
thereafter on the first Business Day of each succeeding calendar quarter.
“Closing Certificate” shall mean a certificate, substantially in the form of
Exhibit E.
“Closing Date” shall mean December 2, 2014.

4



--------------------------------------------------------------------------------




“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.
“Co-Documentation Agents” shall have the meaning assigned to such term in the
preamble hereto.
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Revolving Credit Loans pursuant to Section 2.1, to make or refund
ABR Swingline Loans pursuant to Section 2.6 and to issue or participate in
Letters of Credit pursuant to Section 2.7, as set forth on Schedule 1.1 or in
the Assignment and Acceptance pursuant to which such Lender became a party
hereto, as such Lender’s Commitment may be permanently terminated or reduced
from time to time pursuant to Section 2.13 or changed pursuant to Section 9.4.
“Commitment Increase Supplement” shall have the meaning assigned to such term in
Section 2.1(b).
“Commitment Fees” shall mean all fees payable pursuant to Section 2.9(a).
“Commitment Utilization Percentage” shall mean on any day the percentage
equivalent to a fraction (a) the numerator of which is the aggregate outstanding
principal amount of Revolving Credit Loans, including the aggregate outstanding
principal amount of Letters of Credit, Swingline Loans and Competitive Loans,
and (b) the denominator of which is the Total Commitment (or, on any day after
termination of the Commitments, the Total Commitment in effect immediately
preceding such termination).
“Competitive Bid” shall mean an offer to make a Competitive Loan pursuant to
Section 2.3.
“Competitive Bid Rate” shall mean, as to any Competitive Bid made pursuant to
Section 2.3(b), (a) in the case of a Eurocurrency Competitive Loan, the Margin,
and (b) in the case of an Absolute Rate Loan, the fixed rate of interest offered
by the Lender making such Competitive Bid.
“Competitive Bid Request” shall mean a request made pursuant to Section 2.3 in
the form of Exhibit B‑1.
“Competitive Loan” shall mean a Loan from a Lender to a Borrower pursuant to the
bidding procedure described in Section 2.3. Each Competitive Loan shall be a
Eurocurrency Competitive Loan or an Absolute Rate Loan and, subject to Section
2.3(a) may be denominated in Dollars or a Foreign Currency.
“Compliance Certificate” shall have the meaning assigned to such term in Section
5.1.
“Confidential Information” shall have the meaning assigned to such term in
Section 9.15(a).
“Confidentiality Agreement” shall mean a confidentiality agreement substantially
in the form of Exhibit D, with such changes as CBS may approve.
“Consolidated EBITDA” shall mean, with respect to CBS and its Consolidated
Subsidiaries (excluding Discontinued Operations) for any period, operating
profit (loss), plus other income (loss), plus interest income, plus depreciation
and amortization (excluding amortization related to

5



--------------------------------------------------------------------------------




programming rights, prepublication costs, videocassettes and DVDs), excluding
(a) gains (losses) on sales of assets (except (I) gains (losses) on sales of
inventory sold in the ordinary course of business and (II) gains (losses) on
sales of other assets if such gains (losses) are less than $10,000,000
individually and less than $50,000,000 in the aggregate during such period), (b)
other non-cash items (including (i) provisions for losses and additions to
valuation allowances, (ii) provisions for restructuring, litigation and
environmental reserves and losses on the Disposition of businesses, (iii)
pension settlement charges, (iv) non-cash expenses associated with grants of
stock options, employee stock purchase plans and other equity-based compensation
awards to employees and directors, and (v) impairment charges) and (c) items
that were subject to capitalization prior to the effectiveness of SFAS
141(R)/ASC 805 but that under such statement are required to be expensed
currently.
“Consolidated Indebtedness” shall mean as at any date the Indebtedness of CBS
and its Consolidated Subsidiaries determined on a consolidated basis that would
be reflected on a consolidated balance sheet as at such date prepared in
accordance with GAAP.
“Consolidated Leverage Ratio” shall mean, as of the last day of any fiscal
quarter of CBS, the ratio of (a) Consolidated Indebtedness as of such last day
to (b) Consolidated EBITDA for the period of four consecutive fiscal quarters
then ended.
“Consolidated Subsidiary” shall mean, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be consolidated with the financial statements of such
Person in accordance with GAAP.
“Consolidated Tangible Assets” shall mean at any date the assets of CBS and its
Subsidiaries determined on such date on a consolidated basis, less goodwill and
other intangible assets.
“Credit Default Swap Spread” shall mean, at any CDS Determination Date, the
credit default swap spread applicable to Index Debt of CBS interpolated for a
period to the Revolving Credit Maturity Date, determined as of the close of
business on the Business Day immediately preceding such CDS Determination Date,
as reported and interpolated by Markit Group Limited or any successor thereto;
provided, that if such period is less than one year, the Credit Default Swap
Spread shall be based on the credit default swap spread shown for a period of
one year. If at any time the Credit Default Swap Spread is unavailable, CBS and
the Lenders shall negotiate in good faith (for a period of up to 30 days after
the Credit Default Swap Spread becomes unavailable (such 30-day period, the
“Negotiation Period”)) to agree on an alternative method for establishing the
Applicable Rate for Eurocurrency Loans and ABR Loans. The Applicable Margin for
Eurocurrency Loans and ABR Loans for any day which falls during the Negotiation
Period shall be based upon the Credit Default Swap Spread determined as of the
close of business on the Business Day immediately preceding the last CDS
Determination Date falling prior to the Negotiation Period. If no such
alternative method is agreed upon during the Negotiation Period, the Applicable
Margin for Eurocurrency Loans and ABR Loans for any day subsequent to the end of
the Negotiation Period shall be a rate per annum equal to the “Maximum
Applicable Margin” for Eurocurrency Loans or ABR Loans, as the case may be,
referred to in the definition of “Applicable Margin” in accordance with the
Pricing Grid set forth in Annex I.
“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit hereunder (including the designation of a Designated Letter of Credit
as a “Letter of Credit” hereunder). It is understood that conversions and
continuations pursuant to Section 2.8 do not constitute “Credit Events”.
“Debt Rating” shall mean the rating applicable to CBS’s senior, unsecured,
non-credit-enhanced long-term indebtedness for borrowed money, as assigned by
either Rating Agency.

6



--------------------------------------------------------------------------------




“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
“Defaulting Lender” shall mean any Lender that has (a) failed to fund any
portion of its Loans within three Business Days of the date required to be
funded by it hereunder, unless such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) notified
CBS, the Administrative Agent or any Lender in writing that it does not intend
to comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s good faith reasonable
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) cannot be satisfied) or generally
under other agreements in which it commits to extend credit, (c) failed, within
three Business Days after written request by the Administrative Agent, acting in
good faith, to confirm that it will comply with the terms of this Agreement
relating to its funding obligations under this Agreement, provided, that any
such Lender shall cease to be a Defaulting Lender under this clause (c) upon
receipt of such confirmation by the Administrative Agent, (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent, as reasonably
determined by the Administrative Agent, or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken, as reasonably determined by the
Administrative Agent, any action in furtherance of, or indicating its consent
to, approval of or acquiescence in any such proceeding or appointment, or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, provided,
that a Lender shall not qualify as a Defaulting Lender solely as a result of the
acquisition or maintenance of an ownership interest in such Lender or its parent
company, or to the exercise of control over such Lender or any Person
controlling such Lender, by a governmental authority or instrumentality thereof.
“Designated Letters of Credit” shall mean each letter of credit issued by an
Issuing Lender that (a) is not a Letter of Credit hereunder at the time of its
issuance and is designated on or after the Effective Date by CBS or any
Subsidiary Borrower, with the consent of such Issuing Lender, as a “Letter of
Credit” hereunder by written notice to the Administrative Agent in the form of
Exhibit B‑6 or (b) is a letter of credit issued under the Existing Credit
Agreement or listed on Schedule 2.7.
“Discontinued Operations” shall mean the assets/liabilities and operations
classified as “discontinued operations” pursuant to ASC 205-20 or Accounting
Principles Board Opinion No. 30.
“Disposition” shall mean, with respect to any Property, any sale, lease,
assignment, conveyance, transfer or other disposition thereof; and the terms
“Dispose” and “Disposed of” shall have correlative meanings.
“Dodd-Frank” shall have the meaning assigned to such term in Section 2.15.
“Dollars” or “$” shall mean lawful money of the United States of America.
“Effective Date” shall mean the date on which the conditions specified in
Section 4.1 are satisfied (or waived in accordance with Section 9.8(b)).

7



--------------------------------------------------------------------------------




“Environmental Laws” shall mean any and all Federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment, including, without limitation, ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or wastes.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
“ERISA Affiliate” shall mean, with respect to CBS, any trade or business
(whether or not incorporated) that is a member of a group of which CBS is a
member and which is treated as a single employer under Section 414 of the Code.
“Eurocurrency Competitive Loan” shall mean any Competitive Loan which is a
Eurocurrency Loan.
“Eurocurrency Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Eurocurrency Rate.
“Eurocurrency Rate” shall mean, with respect to any Eurocurrency Loan for any
Interest Period, the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) (the “ICE LIBOR”) for Dollars or the relevant Foreign Currency, as
the case may be, for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 A.M., London
time, two Business Days prior to the commencement of such Interest Period;
provided, that, if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement; provided, further, that if the
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to Dollars or the relevant Foreign
Currency, as the case may be, then the Eurocurrency Rate shall be the
Interpolated Rate at such time (provided that if the Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement); provided, further, that if at the time that the Administrative Agent
shall seek to determine the relevant Screen Rate for any Interest Period for a
Eurocurrency Loan, the Screen Rate shall not be available for such Interest
Period and/or for Dollars for any reason and the Administrative Agent shall
determine that it is not possible to determine the Interpolated Rate (which
conclusion shall be conclusive and binding absent manifest error), then the
applicable Reference Bank Rate shall be the Eurocurrency Rate for such Interest
Period for such Eurocurrency Loan; provided that if any Reference Bank Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement; provided, further, that if less than two Reference Banks shall
supply a rate to the Administrative Agent for purposes of determining the
Eurocurrency Rate for such Eurocurrency Loans, then such Loans shall be made as
ABR Loans.
“Eurocurrency Revolving Credit Loan” shall mean any Revolving Credit Loan which
is a Eurocurrency Loan. Subject to the limitations contained herein, a
Eurocurrency Revolving Credit Loan may be a Multi-Currency Revolving Loan.

8



--------------------------------------------------------------------------------




“Eurocurrency Tranche” shall mean the collective reference to Eurocurrency Loans
denominated in the same currency made by the Lenders, the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Eurocurrency Loans shall originally have been
made on the same day).
“Euros” shall mean the single currency of participating member states of the
European Monetary Union.
“Event of Default” shall have the meaning assigned to such term in Article VI;
provided, that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.
“Exchange Act Report” shall have the meaning assigned to such term in Section
3.3.
“Excluded Taxes” shall have the meaning assigned to such term in Section
2.20(a).
“Existing Credit Agreement” shall mean the Amended and Restated Credit Agreement
dated as of March 18, 2013 among CBS, CBS Operations, the subsidiary borrowers
parties thereto, the lenders parties thereto, JPMorgan Chase, as administrative
agent, Citibank, N.A., as syndication agent and the co-documentation agents
parties thereto.
“Facility Exposure” shall mean, with respect to any Lender, the sum of (a) the
Outstanding Revolving Extensions of Credit of such Lender, (b) the aggregate
outstanding principal amount of any Competitive Loans made by such Lender and
(c) in the case of a Swingline Lender, the aggregate outstanding principal
amount of any Quoted Swingline Loans made by such Swingline Lender.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, and any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.
“Federal Funds Effective Rate” shall have the meaning assigned to such term in
the definition of “Alternate Base Rate”.
“Fees” shall mean the Commitment Fees, the Administrative Agent’s Fees, the
Issuing Lender Fees and the LC Fees.
“Financial Covenants” shall mean the financial covenants contained in Section
5.7.
“Financial Letter of Credit” shall mean any Letter of Credit that, as determined
by the Administrative Agent acting in good faith, (a) supports a financial
obligation and (b) qualifies for the 100% credit conversion factor under the
applicable Bank for International Settlements guidelines.
“Financial Officer” of any corporation shall mean its Chief Financial Officer,
its Vice President and Treasurer or its Vice President and Chief Accounting
Officer or, in each case, any comparable officer or any Person designated by any
such officer.
“Foreign Currency” shall mean any currency (including, without limitation, any
Multi-Currency, but excluding Dollars) which is readily transferable and readily
convertible by the relevant Lender or Issuing Lender, as the case may be, into
Dollars in the London interbank market.
“Foreign Exchange Rate” shall mean, with respect to any Foreign Currency on a
particular date, the rate at which such Foreign Currency may be exchanged into
Dollars, as set forth at

9



--------------------------------------------------------------------------------




approximately 11:00 a.m., London time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not,
or ceases to, so appear on any Reuters World Currency Page, the “Foreign
Exchange Rate” with respect to such Foreign Currency shall be determined by
reference to such other publicly available source for determining exchange rates
as may be agreed upon by the Administrative Agent and CBS or, in the absence of
such agreement, such “Foreign Exchange Rate” shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such Foreign
Currency are then being conducted, at or about 11:00 a.m., local time, on such
date for the purchase of Dollars with such Foreign Currency for delivery two
Business Days later.
“Foreign Subsidiary” means any Subsidiary of CBS that is organized under the
laws of a jurisdiction outside the United States of America.
“GAAP” shall mean generally accepted accounting principles in the United States
of America.
“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.
“Granting Bank” shall have the meaning specified in Section 9.4(i).
“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or entered into with the purpose of
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase Property, securities or services for the purpose
of assuring the owner of such Indebtedness of the payment of such Indebtedness
or (c) to maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness; provided, however, that the term “Guarantee”
shall not include endorsements for collection or deposit, in either case in the
ordinary course of business.
“ICE LIBOR” shall have the meaning specified in the definition of “Eurocurrency
Rate.”
“Impacted Interest Period” shall have the meaning specified in the definition of
“Eurocurrency Rate.”
“Increasing Lender” shall have the meaning assigned to such term in Section
2.1(b).
“Indebtedness” of any Person shall mean at any date, without duplication, (i)
all obligations of such Person for borrowed money (including, without
limitation, in the case of any Borrower, the obligations of such Borrower for
borrowed money under this Agreement), (ii) all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments, (iii) all
obligations of such Person to pay the deferred purchase price of Property or
services, except as provided below, (iv) all obligations of such Person as
lessee under Capital Lease Obligations, (v) all Indebtedness of others secured
by a Lien on any Property of such Person, whether or not such Indebtedness is
assumed by such Person, (vi) all Indebtedness of others directly or indirectly
guaranteed or otherwise assumed by such Person, including any obligations of
others endorsed (otherwise than for collection or deposit in the ordinary course
of business) or discounted or sold with recourse by such Person, or in respect
of which such Person is otherwise directly or indirectly liable, including,
without limitation, any Indebtedness in

10



--------------------------------------------------------------------------------




effect guaranteed by such Person through any agreement (contingent or otherwise)
to purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation,
or to maintain the solvency or any balance sheet or other financial condition of
the obligor of such obligation, provided, that Indebtedness of CBS and its
Subsidiaries shall not include obligations in existence on the date hereof in
respect of Indebtedness of Discontinued Operations, and (vii) all obligations of
such Person as issuer, customer or account party under letters of credit or
bankers’ acceptances that are either drawn or that back financial obligations
that would otherwise be Indebtedness; provided, however, that in each of the
foregoing clauses (i) through (vii), Indebtedness shall not include obligations
(other than under this Agreement) specifically with respect to (a) the
production, distribution and acquisition of motion pictures or other programming
rights, talent or publishing rights, (b) guarantees of Indebtedness that are
identified on Schedule 1.1(a) hereto, (c) the net change in the carrying value
of Indebtedness relating to fair value hedges in accordance with SFAS 133/ASC
815 and (d) securitization transactions covered by SFAS 166/ASC 860 and SFAS
167/ASC 810.
“Indemnified Person” shall have the meaning assigned to such term in Section
9.5(b).
“Indemnified Taxes” shall have the meaning assigned to such term in Section
2.20(a).
“Index Debt” shall mean senior, unsecured, non-credit enhanced long-term debt
issued by CBS.
“Interest Payment Date” shall mean (a) with respect to any Eurocurrency Loan or
Absolute Rate Loan, the last day of the Interest Period applicable thereto and,
in the case of a Eurocurrency Loan with an Interest Period of more than three
months’ duration or an Absolute Rate Loan with an Interest Period of more than
90 days’ duration, each day that would have been an Interest Payment Date for
such Loan had successive Interest Periods of three months’ duration or 90 days’
duration, as the case may be, been applicable to such Loan and, in addition, the
date of any conversion of any Eurocurrency Revolving Credit Loan to an ABR Loan,
the date of repayment or prepayment of any Eurocurrency Loan and the applicable
Maturity Date; (b) with respect to any ABR Loan (other than an ABR Swingline
Loan which is not an Unrefunded Swingline Loan), the last day of each March,
June, September and December and the applicable Maturity Date; (c) with respect
to any ABR Swingline Loan (other than an Unrefunded Swingline Loan), the earlier
of (i) the day that is five Business Days after such Loan is made and (ii) the
Revolving Credit Maturity Date; and (d) with respect to any Quoted Swingline
Loan, the date established as such by the relevant Swingline Borrower and the
relevant Swingline Lender prior to the making thereof (but in any event no later
than the Revolving Credit Maturity Date).
“Interest Period” shall mean (a) as to any Eurocurrency Loan, the period
commencing on the borrowing date or conversion date of such Loan, or on the last
day of the immediately preceding Interest Period applicable to such Loan, as the
case may be, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 7
days (subject to the prior consent of each Lender) or 1, 2, 3 or 6 months or
(subject to the prior consent of each Lender) 9 or 12 months thereafter, as the
relevant Borrower may elect, and (b) as to any Absolute Rate Loan, the period
commencing on the date of such Loan and ending on the date specified in the
Competitive Bid Request in which the offer to make such Absolute Rate Loan was
extended; provided, however, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of Eurocurrency Loans only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and (ii)
notwithstanding anything to the contrary herein, no Borrower may select an
Interest Period which would end after the Maturity Date applicable to

11



--------------------------------------------------------------------------------




the relevant Loan. Interest shall accrue from and including that first day of an
Interest Period to but excluding the last day of such Interest Period.
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available in Dollars or the relevant Foreign Currency, as the
case may be) that is shorter than the Impacted Interest Period and (b) the
Screen Rate for the shortest period (for which that Screen Rate is available for
Dollars or the relevant Foreign Currency, as the case may be) that exceeds the
Impacted Interest Period, in each case, at such time.
“Issuing Lender” shall mean any Lender designated as an Issuing Lender in an
Issuing Lender Agreement executed by such Lender, CBS and the Administrative
Agent; provided, that the Issuing Lender may, in its discretion, arrange for one
or more Letters of Credit to be issued by any of its Lender Affiliates (in which
case the term “Issuing Lender” shall include such Lender Affiliate with respect
to Letters of Credit issued by such Lender Affiliate); provided, further, with
respect to any Designated Letter of Credit, the term “Issuing Lender” shall
include the Lender or Lender Affiliate of such Lender which issued such
Designated Letter of Credit.
“Issuing Lender Agreement” shall mean an agreement, substantially in the form of
Exhibit F, executed by a Lender, CBS and the Administrative Agent pursuant to
which such Lender agrees to become an Issuing Lender hereunder.
“Issuing Lender Fees” shall mean, as to any Issuing Lender, the fees set forth
in the applicable Issuing Lender Agreement.
“Joint Lead Arrangers” shall mean J.P. Morgan Securities LLC, a New York
corporation, and Citigroup Global Markets Inc., a New York corporation, as joint
lead arrangers and joint bookrunners.
“JPMorgan Chase” shall have the meaning assigned to such term in the preamble to
this Agreement.
“Laws” shall mean, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“LC Disbursement” shall mean any payment or disbursement made by an Issuing
Lender under or pursuant to a Letter of Credit.
“LC Exposure” shall mean, as to each Lender, such Lender’s Revolving Credit
Percentage of the Aggregate LC Exposure.
“LC Fee” shall have the meaning assigned to such term in Section 2.9(b).
“Lender Affiliate” shall mean, (a) with respect to any Lender, (i) an affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in

12



--------------------------------------------------------------------------------




making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and is administered
or managed by a Lender or an affiliate of such Lender and (b) with respect to
any Lender that is a fund which invests in bank loans and similar extensions of
credit, any other fund that invests in bank loans and similar extensions of
credit and is managed by the same investment advisor as such Lender or by an
affiliate of such investment advisor.
“Lenders” shall have the meaning assigned to such term in the preamble to this
Agreement.
“Letter of Credit Sublimit” shall mean, at any time, $300,000,000.
“Letters of Credit” shall mean letters of credit or bank guarantees issued by an
Issuing Lender for the account of CBS or any Subsidiary Borrower pursuant to
Section 2.7 (including any Designated Letters of Credit).
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including, without
limitation, any conditional sale or other title retention agreement.
“Loan” shall mean any loan made by a Lender hereunder.
“Loan Documents” shall mean this Agreement and the Administrative Agent Fee
Letter.
“Losses” shall have the meaning assigned to such term in Section 9.5(b).
“Margin” shall mean, as to any Eurocurrency Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal rounded to no
more than four places) to be added to or subtracted from the Eurocurrency Rate
in order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.
“Material Acquisition” shall mean any acquisition of Property or series of
related acquisitions of Property (including by way of merger) which (a)
constitutes assets comprising all or substantially all of an operating unit of a
business or constitutes all or substantially all of the common stock of a Person
and (b) involves the payment of consideration by CBS and its Subsidiaries
(valued at the initial principal amount thereof in the case of non-cash
consideration consisting of notes or other debt securities and valued at fair
market value in the case of other non-cash consideration) in excess of
$100,000,000.
“Material Adverse Effect” shall mean (a) a material adverse effect on the
Property, business, results of operations or financial condition of CBS and its
Subsidiaries taken as a whole or (b) material impairment of the ability of CBS
to perform any of its obligations under this Agreement, excluding any effects
which may result from non-cash charges arising from SFAS 142/ASC 350, SFAS
144/ASC 360 and/or SFAS 123(R)/ASC 718, as applicable, issued by the Financial
Accounting Standards Board.
“Material Disposition” shall mean any Disposition of Property or series of
related Dispositions of Property which yields gross proceeds to CBS or any of
its Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$100,000,000.

13



--------------------------------------------------------------------------------




“Material Subsidiary” shall mean any “significant subsidiary” of CBS as defined
in Regulation S‑X of the SEC; provided, that each Subsidiary Borrower shall in
any event constitute a Material Subsidiary.
“Maturity Date” shall mean (a) in the case of the Revolving Credit Loans and the
ABR Swingline Loans, the Revolving Credit Maturity Date, (b) in the case of the
Quoted Swingline Loans, the date established as such by the relevant Swingline
Borrower and the relevant Swingline Lender prior to the making thereof (but in
any event no later than the Revolving Credit Maturity Date) and (c) in the case
of Competitive Loans, the last day of the Interest Period applicable thereto, as
specified in the related Competitive Bid Request.
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.
“Multi-Currency” shall mean Euros, Sterling and Yen.
“Multi-Currency Revolving Loans” shall mean each Eurocurrency Revolving Credit
Loan denominated in any Multi-Currency.
“Multi-Currency Sublimit” shall mean with respect to (i) Euros, $350,000,000,
(ii) Sterling, $350,000,000 and (iii) Yen, $200,000,000, as the sublimit may be
decreased from time to time in accordance with Section 2.13.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section 3(37)
of ERISA to which contributions have been made by CBS or any ERISA Affiliate of
CBS and which is covered by Title IV of ERISA.
“Negotiation Period” shall have the meaning assigned to such term in the
definition of Credit Default Swap Spread.
“Non-Consenting Lender” shall have the meaning assigned to such term in Section
2.21(b).
“Non-Financial Letter of Credit” shall mean any Letter of Credit that is not a
Financial Letter of Credit.
“Non-U.S. Person” shall have the meaning assigned to such term in Section
2.20(g).
“Notice of Designation” shall have the meaning assigned to such term in Section
4.2(b).
“Other Lender” shall have the meaning assigned to such term in Section 2.1(b).
“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise or property Taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
“Outstanding Revolving Extensions of Credit” shall mean, as to any Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding, (b) such Lender’s
LC Exposure at such time and (c) such Lender’s ABR Swingline Exposure at such
time.

14



--------------------------------------------------------------------------------




“Participant Register” shall have the meaning assigned to such term in Section
9.4(f).
“Patriot Act” shall have the meaning assigned to such term in Section 9.16.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, or any successor thereto.
“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or other
entity, or any government or any agency or political subdivision thereof.
“Plan” shall mean any employee pension benefit plan as defined in Section 3(2)
of ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV
of ERISA or Section 412 of the Code and which is maintained for employees of CBS
or any ERISA Affiliate.
“Prime Rate” shall have the meaning assigned to such term in the definition of
“Alternate Base Rate”.
“Pro Forma Period” shall have the meaning assigned to such term in Section
1.2(c).
“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.
“Protesting Lender” shall have the meaning assigned to such term in Section
4.2(c).
“Quoted Swingline Loans” shall have the meaning assigned to such term in Section
2.6(a).
“Quoted Swingline Rate” shall have the meaning assigned to such term in Section
2.6(a).
“Rating Agencies” shall mean S&P and Moody’s.
“Reference Bank Rate” shall mean the arithmetic mean of the rates (rounded
upward to four decimal places) supplied to the Administrative Agent at its
request by the Reference Banks as of 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period for Loans in Dollars and the
applicable Interest Period as the rate at which the relevant Reference Bank
could borrow funds in the London interbank market in Dollars and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.
“Reference Banks” shall mean the principal London offices of JPMorgan Chase
Bank, N.A. and Citibank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with the Borrower (with the consent of such
bank).
“Register” shall have the meaning assigned to such term in Section 9.4(d).
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

15



--------------------------------------------------------------------------------




“Required Lenders” shall mean, at any time, Lenders whose respective Total
Facility Percentages aggregate more than 50%.
“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement (or, in the case of matters relating to
ERISA, any officer responsible for the administration of the pension funds of
such corporation).
“Revolving Credit Borrowing Request” shall mean a request made pursuant to
Section 2.4 in the form of Exhibit B‑4.
“Revolving Credit Loans” shall mean the revolving loans made by the Lenders to
any Borrower pursuant to Section 2.4. Each Revolving Credit Loan shall be a
Eurocurrency Loan or an ABR Loan.
“Revolving Credit Maturity Date” shall mean December 2, 2019.
“Revolving Credit Percentage” of any Lender at any time shall mean the
percentage of the aggregate Commitments (or, following any termination of all
the Commitments, the Commitments most recently in effect) represented by such
Lender’s Commitment (or, following any such termination, the Commitment of such
Lender most recently in effect).
“S&P” shall mean Standard & Poor’s Financial Services LLC, or any successor
thereto.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the European
Union or Her Majesty’s Treasury of the United Kingdom.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any comprehensive, territorial Sanctions (at the time of
this Agreement, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or European Union, (b) any Person operating, organized or resident in a
Sanctioned Country, (c) any Person owned 50 percent or more by any such Person
or Persons described in the foregoing clauses (a) or (b), or (d) any Person
controlled by the government of a Sanctioned Country, to the extent set forth in
the applicable regulations of the Office of Foreign Assets Control of the U.S.
Department of the Treasury, unless otherwise authorized by applicable Laws.
“Screen Rate” shall have the meaning specified in the definition of
“Eurocurrency Rate.”
“SEC” shall mean the Securities and Exchange Commission.
“SFAS” shall have the meaning assigned to such term in Section 1.2(b).
“SPC” shall have the meaning specified in Section 9.4(i).

16



--------------------------------------------------------------------------------




“Specified Currency Availability” shall mean the Multi-Currency Sublimit with
respect to the relevant Multi-Currency less the Dollar equivalent of the
aggregate principal amount of all Multi-Currency Revolving Loans denominated in
such Multi-Currency outstanding on the date of borrowing.
“Spot Rate” shall mean, at any date, the Administrative Agent’s or applicable
Lender’s, as the case may be (or, for purposes of determinations in respect of
the Aggregate LC Exposure related to Letters of Credit issued in a Foreign
Currency, the Issuing Lender’s or Issuing Lenders’, as the case may be), spot
buying rate for the relevant Foreign Currency against Dollars as of
approximately 11:00 a.m. (London time) on such date for settlement on the second
Business Day.
“Sterling” shall mean British Pounds Sterling, the lawful currency of the United
Kingdom on the date hereof.
“Subsidiary” shall mean, for any Person (the “Parent”), any corporation,
partnership or other entity of which shares of Voting Capital Stock sufficient
to elect a majority of the board of directors or other Persons performing
similar functions of such corporation, partnership or other entity (irrespective
of whether or not at the time securities or other ownership interests of any
other class or classes of such corporation, partnership or other entity shall
have or might have voting power by reason of the happening of any contingency)
are at the time directly or indirectly owned or controlled by the Parent or one
or more of its Subsidiaries or by the Parent and one or more of its
Subsidiaries. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
CBS.
“Subsidiary Borrower” shall mean any Subsidiary of CBS (a) which is designated
as a Subsidiary Borrower by CBS pursuant to a Subsidiary Borrower Designation,
(b) which has delivered to the Administrative Agent a Subsidiary Borrower
Request and (c) whose designation as a Subsidiary Borrower has not been
terminated pursuant to Section 4.2.
“Subsidiary Borrower Designation” shall mean a designation, substantially in the
form of Exhibit B‑7, which may be delivered by CBS and approved by CBS and shall
be accompanied by a Subsidiary Borrower Request.
“Subsidiary Borrower Obligations” shall mean, with respect to each Subsidiary
Borrower, the unpaid principal of and interest on the Loans made to such
Subsidiary Borrower (including, without limitation, interest accruing after the
maturity of the Loans made to such Subsidiary Borrower and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to such Subsidiary
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) and all other obligations and liabilities of such
Subsidiary Borrower to the Administrative Agent or to any Lender, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement.
“Subsidiary Borrower Request” shall mean a request, substantially in the form of
Exhibit B‑8, which is received by the Administrative Agent in connection with a
Subsidiary Borrower Designation.
“Swingline Borrower” shall mean CBS and any Subsidiary Borrower designated as a
“Swingline Borrower” by CBS in a written notice to the Administrative Agent;
provided, that, unless otherwise agreed by the Administrative Agent, no more
than one Subsidiary Borrower may be a Swingline Borrower at any one time. Only a
Subsidiary Borrower which is a U.S. Person may be a Swingline Borrower.

17



--------------------------------------------------------------------------------




“Swingline Commitment” shall mean, (i) with respect to any Swingline Lender, the
Commitment of such Lender to make ABR Swingline Loans pursuant to Section 2.6,
as designated in accordance with Section 2.6(g) and as set forth on Schedule 1.1
or in the Assignment and Acceptance pursuant to which such Lender became a party
hereto, and (ii) in the aggregate, $200,000,000.
“Swingline Lender” shall mean any Lender designated from time to time by CBS,
and approved by such Lender, as a “Swingline Lender” pursuant to Section 2.6(g).
“Swingline Loans” shall mean the collective reference to the ABR Swingline Loans
and the Quoted Swingline Loans.
“Swingline Percentage” of any Swingline Lender at any time shall mean the
percentage of the aggregate Swingline Commitments represented by such Swingline
Lender’s Swingline Commitment.
“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.
“Target Day” shall mean any day on which (i) Target2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.
“Target2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“Taxes” shall mean all taxes, levies, imposts, duties, charges, fees,
deductions, charges or withholdings, and all liabilities with respect thereto
imposed by or on behalf of any Governmental Authority together with any interest
or penalties.
“Test Period” shall have the meaning assigned to such term in Section 1.2(c).
“Total Commitment” shall mean at any time the aggregate amount of the
Commitments in effect at such time.
“Total Facility Exposure” shall mean at any time the aggregate amount of the
Facility Exposures at such time.
“Total Facility Percentage” shall mean, as to any Lender at any time, the
quotient (expressed as a percentage) of (a) such Lender’s Commitment (or (x) for
the purposes of acceleration of the Loans pursuant to clause (II) of Article VI
or (y) if the Commitments have terminated, such Lender’s Facility Exposure) and
(b) the aggregate of all Lenders’ Commitments (or (x) for the purposes of
acceleration of the Loans pursuant to clause (II) of Article VI or (y) if the
Commitments have terminated, the Total Facility Exposure).
“Total Multi-Currency Sublimit” shall mean $750,000,000, as such sublimit may be
decreased from time to time in accordance with Section 2.13.
“Total Specified Currency Availability” shall mean with respect to
Multi-Currency Revolving Loans, $750,000,000 (as decreased from time to time
pursuant to Section 2.13) less the Dollar equivalent of the aggregate principal
amount of all Multi-Currency Revolving Loans then outstanding.
“Transferee” shall mean any assignee or participant described in Section 9.4(b)
or (f).

18



--------------------------------------------------------------------------------




“Type” when used in respect of any Loan, shall refer to the Rate by reference to
which interest on such Loan is determined. For purposes hereof, “Rate” shall
mean the Eurocurrency Rate, the Alternate Base Rate, the Quoted Swingline Rate
and the rate paid on Absolute Rate Loans.
“Unrefunded Swingline Loans” shall have the meaning assigned to such term in
Section 2.6(d).
“U.S. Person” shall mean a citizen, national or resident of the United States of
America, or an entity organized in or under the laws of the United States of
America.
“Voting Capital Stock” shall mean securities or other ownership interests of a
corporation, partnership or other entity having by the terms thereof ordinary
voting power to vote in the election of the board of directors or other Persons
performing similar functions of such corporation, partnership or other entity
(without regard to the occurrence of any contingency).
“Wholly Owned Subsidiary” shall mean any Subsidiary of which all shares of
Voting Capital Stock (other than, in the case of a corporation, directors’
qualifying shares) are owned directly or indirectly by the Parent (as defined in
the definition of “Subsidiary”).
“Yen” shall mean the lawful currency of Japan.
SECTION 1.2.    Terms Generally.  (a) The definitions in Section 1.1 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including”
shall, except where the context otherwise requires, be deemed to be followed by
the phrase “without limitation”. All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require.
(b)    Except as otherwise expressly provided herein, all terms of an accounting
nature shall be construed in accordance with GAAP in effect from time to time.
The parties hereto agree, however, that in the event that any change in
accounting principles from those used in the preparation of the financial
statements referred to in Section 3.2 is, after December 31, 2013, occasioned by
the promulgation of rules, regulations, pronouncements, opinions and statements
by or required by the Financial Accounting Standards Board or Accounting
Principles Board or the American Institute of Certified Public Accountants (or
successors thereto or agencies with similar functions) and such change
materially affects the calculation of any component of the Financial Covenants
or any standard or term contained in this Agreement, the Administrative Agent
and CBS shall negotiate in good faith to amend such Financial Covenant,
standards or terms found in this Agreement (other than in respect of financial
statements to be delivered hereunder) so that, upon adoption of such changes,
the criteria for evaluation of CBS’s and its Subsidiaries’ financial condition
shall be the same after such change as if such change had not been made;
provided, however, that (i) any such amendments shall not become effective for
purposes of this Agreement unless approved by the Required Lenders and (ii) if
CBS and the Required Lenders cannot agree on such an amendment, then the
calculations under such Financial Covenant, standards or terms shall continue to
be computed without giving effect to such change in accounting principles.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
(A) any election under Statement of Financial Accounting Standards (“SFAS”)
159/ASC 825 (or any other Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of CBS or any
Subsidiary at “fair value”, as defined therein, (B) the net change in the
carrying value of Indebtedness relating to fair value hedges in accordance with
SFAS

19



--------------------------------------------------------------------------------




133/ASC 815 or (C) SFAS 166/ASC 860 or SFAS 167/ASC 810 insofar as they affect
the accounting treatment of CBS’s asset securitization programs.
(c)    For the purposes of calculating Consolidated EBITDA for any period (a
“Test Period”), (i) if at any time from the period (a “Pro Forma Period”)
commencing on the second day of such Test Period and ending on the date which is
ten days prior to the date of delivery of the Compliance Certificate in respect
of such Test Period (or, in the case of any pro forma calculation made pursuant
hereto in respect of a particular transaction, ending on the date such
transaction is consummated after giving effect thereto), CBS or any Subsidiary
shall have made any Material Disposition, the Consolidated EBITDA for such Test
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the Property which is the subject of such Material
Disposition for such Test Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Test Period;
(ii) if during such Pro Forma Period CBS or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Test Period shall be
calculated after giving pro forma effect thereto (including the incurrence or
assumption of any Indebtedness in connection therewith) as if such Material
Acquisition (and the incurrence or assumption of any such Indebtedness) occurred
on the first day of such Test Period; and (iii) if during such Pro Forma Period
any Person that subsequently became a Subsidiary or was merged with or into CBS
or any Subsidiary since the beginning of such Pro Forma Period shall have
entered into any disposition or acquisition transaction that would have required
an adjustment pursuant to clause (i) or (ii) above if made by CBS or a
Subsidiary during such Pro Forma Period, Consolidated EBITDA for such Test
Period shall be calculated after giving pro forma effect thereto as if such
transaction occurred on the first day of such Test Period. For the purposes of
this paragraph, whenever pro forma effect is to be given to a Material
Disposition or Material Acquisition, the amount of income or earnings relating
thereto, the pro forma calculations shall be determined in good faith by a
Financial Officer of CBS. If any Indebtedness bears a floating rate of interest
and the incurrence or assumption thereof is being given pro forma effect, the
interest expense on such Indebtedness shall be calculated as if the rate in
effect on the last day of the relevant Pro Forma Period had been the applicable
rate for the entire relevant Test Period (taking into account any interest rate
protection agreement applicable to such Indebtedness if such interest rate
protection agreement has a remaining term in excess of 12 months). Comparable
adjustments shall be made in connection with any determination of Consolidated
EBITDA.
(d)    For purposes of the Financial Covenants, (i) the Discontinued Operations
shall be disregarded and (ii) the businesses classified as Discontinued
Operations shall be limited to those businesses treated as such in the financial
statements of CBS referred to in the definition of “Discontinued Operations” and
the accounting treatment of Discontinued Operations shall be consistent with the
accounting treatment thereof in such financial statements.
ARTICLE II
THE CREDITS
SECTION 2.1.    Commitments. (a) Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, to make Revolving Credit Loans to CBS or any
Subsidiary Borrower, at any time and from time to time on and after the
Effective Date and until the earlier of (a) the Business Day immediately
preceding the Revolving Credit Maturity Date and (b) the termination of the
Commitment of such Lender, in an aggregate principal amount at any time
outstanding not to exceed such Lender’s Commitment, provided, that after giving
effect to each Revolving Credit Loan the Total Facility Exposure shall not
exceed the Total Commitment then in effect. Each Borrower may borrow, prepay and
reborrow Revolving Credit

20



--------------------------------------------------------------------------------




Loans on and after the Effective Date and prior to the Revolving Credit Maturity
Date, subject to the terms, conditions and limitations set forth herein.
(b)    (i) Notwithstanding anything to the contrary contained in this Agreement,
CBS may request from time to time that the Total Commitment be increased by an
amount not less than $50,000,000 or a whole multiple of $25,000,000 in excess
thereof, provided, that in no event shall the Total Commitment exceed
$2,500,000,000. Any such increase in the Total Commitment shall be effected by
CBS (x) requesting one or more of the Lenders to increase their respective
Commitments and/or (y) arranging for one or more banks or financial institutions
not parties hereto (each an “Other Lender”) to become parties to and Lenders
under this Agreement, provided, that, in the case of this clause (y), the
Administrative Agent shall have consented to such Other Lender, which consent
shall not be unreasonably withheld. In no event may any Lender’s Commitment be
increased without the prior written consent of such Lender. The Total Commitment
may only be increased at a time when no Default or Event of Default shall have
occurred and be continuing and when each of the representations and warranties
made by CBS in Article III shall be true and correct in all material respects on
and as of such time (except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).
(ii)    If any Lender is willing, in its sole and absolute discretion, to
increase the amount of its Commitment hereunder (any such Lender, an “Increasing
Lender”), it shall enter into a written agreement to that effect with CBS and
the Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent (a “Commitment Increase Supplement”), which agreement shall
specify, among other things, the amount of the increased Commitment of such
Increasing Lender. Upon the effectiveness of such Increasing Lender’s increase
in Commitment, Schedule 1.1 shall, without further action, be deemed to have
been amended to reflect its increased Commitment. Any Other Lender which is
willing to become a party hereto and a Lender hereunder and that has been
consented to by the Administrative Agent shall enter into a written agreement
with CBS and the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent (an “Additional Lender Agreement”),
which agreement shall specify, among other things, its Commitment hereunder.
Upon the execution by the Administrative Agent, CBS and such Other Lender of
such Additional Lender Agreement, such Other Lender shall become and be deemed a
party hereto and a “Lender” hereunder for all purposes hereof and shall enjoy
all rights and assume all obligations on the part of the Lenders set forth in
this Agreement, and its Commitment shall be the amount specified in its
Additional Lender Agreement; and, Schedule 1.1 shall, without further action, be
deemed to have been amended to reflect such Commitment. Each Other Lender which
executes and delivers an Additional Lender Agreement and becomes a party hereto
and a “Lender” hereunder is hereinafter referred to as an “Additional Lender.”
(iii)    Concurrently with the execution by an Increasing Lender of a Commitment
Increase Supplement or by an Additional Lender of an Additional Lender
Agreement, the Borrowers shall make such borrowings from such Increasing Lender
or Additional Lender, and/or shall make such prepayments of outstanding
Revolving Credit Loans, and the Administrative Agent shall reallocate the LC
Exposures and ABR Swingline Exposure of the Lenders, as shall be required to
cause the aggregate outstanding principal amount of the Outstanding Revolving
Extensions of Credit of each Lender (including each such Increasing Lender and
Additional Lender) to be proportional to such Lender’s share of the Total
Commitment after giving effect to the increase thereof.

21



--------------------------------------------------------------------------------




SECTION 2.2.    Revolving Credit Loans; Competitive Loans. (a)  Each Revolving
Credit Loan shall be made to the relevant Borrower by the Lenders ratably in
accordance with their respective Commitments, in accordance with the procedures
set forth in Section 2.4. Each Competitive Loan shall be made to the relevant
Borrower by the Lender whose Competitive Bid therefor is accepted, and in the
amount so accepted, in accordance with the procedures set forth in Section 2.3.
The Revolving Credit Loans or Competitive Loans shall be made in minimum amounts
equal to (i) in the case of Competitive Loans, $5,000,000 or an integral
multiple of $1,000,000 in excess thereof, (ii) in the case of Eurocurrency
Revolving Credit Loans denominated in Dollars, $25,000,000 or an integral
multiple of $5,000,000 in excess thereof, (iii) in the case of Multi-Currency
Revolving Loans, the Dollar equivalent of $25,000,000 or an integral multiple of
$5,000,000 in excess thereof and (iv) in the case of ABR Revolving Credit Loans,
$5,000,000 or an integral multiple of $1,000,000 in excess thereof (or (A) in
the case of Revolving Credit Loans, an aggregate principal amount equal to the
remaining balance of the available Total Commitment or, if less, (B) with
respect to Multi-Currency Revolving Loans, the lesser of (1) the Specified
Currency Availability with respect to such currency and (2) the Total Specified
Currency Availability).
(b)    Each Lender shall make each Loan (other than a Swingline Loan, as to
which this Section 2.2 shall not apply, and a Multi-Currency Revolving Loan) to
be made by it on the proposed date thereof by wire transfer of immediately
available funds to the Administrative Agent in New York, New York, not later
than 12:00 noon, New York City time (or, in connection with an ABR Loan to be
made on the same day on which a notice is submitted, 12:30 p.m., New York City
time) and the Administrative Agent shall by 3:00 p.m., New York City time,
credit the amounts so received to the general deposit account of the relevant
Borrower with the Administrative Agent. Each Lender shall make each
Multi-Currency Revolving Loan to be made by it on the proposed date thereof by
wire transfer of immediately available funds to the Administrative Agent at its
offices at J.P. Morgan Europe Limited, 125 London Wall, London, England EC2Y
5AJ, United Kingdom, not later than (i) in the case of any Multi-Currency
Revolving Loan denominated in Euros or Sterling, 1:00 p.m., London time, or (ii)
in the case of any Multi-Currency Revolving Loan denominated in Yen, 11:00 a.m.,
Tokyo time, and the Administrative Agent shall by 3:00 p.m., New York City time,
credit the amounts so received to the general deposit account of the relevant
Borrower with the Administrative Agent.
SECTION 2.3.    Competitive Bid Procedure. (a)  In order to request Competitive
Bids, the relevant Borrower shall hand deliver or telecopy to the Administrative
Agent a duly completed Competitive Bid Request in the form of Exhibit B‑1, to be
received by the Administrative Agent (i) in the case of a Eurocurrency
Competitive Loan in Dollars, not later than 10:00 a.m., New York City time, four
Business Days before a proposed Competitive Loan, (ii) in the case of a
Eurocurrency Competitive Loan in a Foreign Currency, not later than 10:00 a.m.,
New York City time, five Business Days before a proposed Competitive Loan, (iii)
in the case of an Absolute Rate Loan in Dollars, not later than 10:00 a.m., New
York City time, one Business Day before a proposed Competitive Loan and (iv) in
the case of an Absolute Rate Loan in a Foreign Currency, not later than 10:00
a.m., New York City time, three Business Day before a proposed Competitive Loan.
A Competitive Bid Request (A) that does not conform substantially to the format
of Exhibit B‑1 may be rejected in the Administrative Agent’s discretion
(exercised in good faith), and (B) for a Competitive Loan denominated in a
Foreign Currency will be rejected by the Administrative Agent if, after giving
effect thereto, the Dollar equivalent of the aggregate face amount of all
Competitive Loans denominated in Foreign Currencies then outstanding would
exceed $150,000,000 or if the Total Facility Exposure would exceed the Total
Commitment then in effect, as determined by the Administrative Agent, and, in
each case, the Administrative Agent shall promptly notify the relevant Borrower
of such rejection by telephone, confirmed by telecopier. Such request shall in
each case refer to this Agreement and specify (w) whether the Competitive Loan
then being requested is to be a Eurocurrency Competitive Loan or an Absolute
Rate Loan, (x) the currency, (y) the date of such Loan (which shall be a
Business Day) and the aggregate principal amount thereof which

22



--------------------------------------------------------------------------------




shall be in a minimum principal amount of the equivalent of $5,000,000 and, in
the case of a Competitive Bid for a Competitive Loan in Dollars, in an integral
multiple of $1,000,000, and (z) the Interest Period with respect thereto (which
may not end after the Revolving Credit Maturity Date). Promptly after its
receipt of a Competitive Bid Request that is not rejected as aforesaid (and in
any event by 5:00 p.m., New York City time, on the date of such receipt if such
receipt occurs by the time specified in the first sentence of this paragraph),
the Administrative Agent shall invite by telecopier (in the form set forth in
Exhibit B‑2) the Lenders to bid, on the terms and conditions of this Agreement,
to make Competitive Loans pursuant to such Competitive Bid Request.
(b)    Each Lender may, in its sole discretion, make one or more Competitive
Bids to the relevant Borrower responsive to a Competitive Bid Request. Each
Competitive Bid must be received by the Administrative Agent by telecopier, in
the form of Exhibit B‑3, (i) in the case of a Eurocurrency Competitive Loan in
Dollars, not later than 9:30 a.m., New York City time, three Business Days
before a proposed Competitive Loan, (ii) in the case of a Eurocurrency
Competitive Loan in a Foreign Currency, not later than 9:30 a.m., New York City
time, four Business Days before a proposed Competitive Loan, (iii) in the case
of an Absolute Rate Loan in Dollars, not later than 9:30 a.m., New York City
time, on the day of a proposed Competitive Loan, and (iv) in the case of an
Absolute Rate Loan in a Foreign Currency, not later than 9:30 a.m., New York
City time, two Business Days before a proposed Competitive Loan. Multiple
Competitive Bids will be accepted by the Administrative Agent. Competitive Bids
that do not conform substantially to the format of Exhibit B‑3 may be rejected
by the Administrative Agent after conferring with, and upon the instruction of,
the relevant Borrower, and the Administrative Agent shall notify the Lender
making such nonconforming Competitive Bid of such rejection as soon as
practicable. Each Competitive Bid shall refer to this Agreement and specify (x)
the principal amount in the relevant currency (which shall be in a minimum
principal amount of the equivalent of $5,000,000 and, in the case of a
Competitive Bid for a Competitive Loan in Dollars, in an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Loan requested by the relevant Borrower) of the Competitive Loan or Loans that
the applicable Lender is willing to make to the relevant Borrower, (y) the
Competitive Bid Rate or Rates at which such Lender is prepared to make the
Competitive Loan or Loans and (z) the Interest Period and the last day thereof.
A Competitive Bid submitted pursuant to this paragraph (b) shall be irrevocable
(subject to the satisfaction of the conditions to borrowing set forth in Article
IV).
(c)    The Administrative Agent shall promptly (and in any event by 10:15 a.m.,
New York City time, on the date on which such Competitive Bids shall have been
made) notify the relevant Borrower by telecopier of all the Competitive Bids
made, the Competitive Bid Rate and the principal amount in the relevant currency
of each Competitive Loan in respect of which a Competitive Bid was made and the
identity of the Lender that made each Competitive Bid. The Administrative Agent
shall send a copy of all Competitive Bids to the relevant Borrower for its
records as soon as practicable after completion of the bidding process set forth
in this Section 2.3.
(d)    The relevant Borrower may in its sole and absolute discretion, subject
only to the provisions of this paragraph (d), accept or reject any Competitive
Bid referred to in paragraph (c) above. The relevant Borrower shall notify the
Administrative Agent by telephone, confirmed by telecopier in such form as may
be agreed upon by such Borrower and the Administrative Agent, whether and to
what extent it has decided to accept or reject any of or all the Competitive
Bids referred to in paragraph (c) above, (i) in the case of a Eurocurrency
Competitive Loan in Dollars, not later than 11:00 a.m., New York City time,
three Business Days before a proposed Competitive Loan, (ii) in the case of a
Eurocurrency Competitive Loan in a Foreign Currency, not later than 11:00 a.m.,
New York City time, four Business Days before a proposed Competitive Loan, (iii)
in the case of an Absolute Rate Loan in Dollars, not later than 11:00 a.m., New
York City time, on the day of a proposed Competitive Loan, and (iv) in the case
of an Absolute Rate Loan in a Foreign Currency, not later than 11:00 a.m., New
York City time, on the

23



--------------------------------------------------------------------------------




Business Day before a proposed Competitive Loan; provided, however, that (A) the
failure by such Borrower to give such notice shall be deemed to be a rejection
of all the Competitive Bids referred to in paragraph (c) above, (B) such
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if it has decided to reject a Competitive Bid made at a lower Competitive
Bid Rate, (C) the aggregate amount of the Competitive Bids accepted by such
Borrower shall not exceed the principal amount specified in the Competitive Bid
Request (but may be less than that requested), (D) if such Borrower shall accept
a Competitive Bid or Competitive Bids made at a particular Competitive Bid Rate
but the amount of such Competitive Bid or Competitive Bids shall cause the total
amount of Competitive Bids to be accepted by it to exceed the amount specified
in the Competitive Bid Request, then such Borrower shall accept a portion of
such Competitive Bid or Competitive Bids in an amount equal to the amount
specified in the Competitive Bid Request less the amount of all other
Competitive Bids accepted with respect to such Competitive Bid Request, which
acceptance, in the case of multiple Competitive Bids at such Competitive Bid
Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid at such Competitive Bid Rate, and (E) except pursuant to clause
(D) above, no Competitive Bid shall be accepted for a Competitive Loan unless
such Competitive Loan is in a minimum principal amount of the equivalent of
$5,000,000 and, in the case of a Competitive Bid for a Competitive Loan in
Dollars, an integral multiple of $1,000,000; provided, further, however, that if
a Competitive Loan must be in an amount less than the equivalent of $5,000,000
because of the provisions of clause (D) above, such Competitive Loan may be for
a minimum of, in the case of a Competitive Bid for a Competitive Loan in
Dollars, $1,000,000 or any integral multiple thereof, and in calculating the pro
rata allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (D) above the amounts shall
be rounded to integral multiples of the equivalent of $1,000,000 (or, in the
case of a Competitive Bid for a Competitive Loan in a Foreign Currency, a
multiple selected by the Administrative Agent) in a manner which shall be in the
discretion of such Borrower. A notice given by any Borrower pursuant to this
paragraph (d) shall be irrevocable.
(e)    The Administrative Agent shall promptly notify each bidding Lender
whether or not its Competitive Bid has been accepted (and if so, in what amount
and at what Competitive Bid Rate) by telecopy sent by the Administrative Agent,
and each successful bidder will thereupon become bound, subject to the other
applicable conditions hereof, to make the Competitive Loan in respect of which
its Competitive Bid has been accepted.
(f)    On the date the Competitive Loan is to be made, each Lender participating
therein shall (i) if such Competitive Loan is to be made in Dollars, make
available its share of such Competitive Loan in Dollars not later than 2:00 p.m.
New York City time, in immediately available funds, in New York to the
Administrative Agent as notified by the Administrative Agent by two Business
Days notice and (ii) if such Competitive Loan is to be made in a Foreign
Currency, make available its share of such Competitive Loan in such Foreign
Currency, other than Yen, not later than 11:00 a.m. London time, and for such
Competitive Loan to be made in Yen, not later than 11:00 a.m., Tokyo time, in
immediately available funds, in London to the Administrative Agent as notified
by the Administrative Agent by one Business Day’s notice.
(g)    If the Lender which is the Administrative Agent shall elect to submit a
Competitive Bid in its capacity as a Lender, it shall submit such Competitive
Bid directly to the relevant Borrower at least one quarter of an hour earlier
than the latest time at which the other Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (b) above.
(h)    All notices required by this Section 2.3 shall be given in accordance
with Section 9.1.

24



--------------------------------------------------------------------------------




(i)    No Borrower shall have the right to prepay any Competitive Loan without
the consent of the Lender or Lenders making such Competitive Loan.
SECTION 2.4.    Revolving Credit Borrowing Procedure. In order to request a
Revolving Credit Loan, the relevant Borrower shall hand deliver or telecopy to
the Administrative Agent a Revolving Credit Borrowing Request in the form of
Exhibit B‑4 (a) in the case of a Eurocurrency Revolving Credit Loan denominated
in Dollars, not later than 11:00 a.m., New York City time, three Business Days
before a proposed borrowing, (b) in the case of a Multi-Currency Revolving Loan,
8:00 a.m., New York City time, three Business Days before a proposed borrowing
and (c) in the case of an ABR Revolving Credit Loan, not later than 11:00 a.m.,
New York City time, on the day of a proposed borrowing. Such notice shall be
irrevocable and shall in each case specify (i) whether the Revolving Credit Loan
then being requested is to be a Eurocurrency Revolving Credit Loan or an ABR
Revolving Credit Loan, (ii) the date of such Revolving Credit Loan (which shall
be a Business Day) and the amount thereof; (iii) in the case of a Eurocurrency
Revolving Credit Loan, the Interest Period with respect thereto; and (iv) in the
case of a Multi-Currency Revolving Loan, the currency in which such Loan shall
be denominated. The Administrative Agent shall promptly advise the Lenders of
any notice given pursuant to this Section 2.4 and of each Lender’s portion of
the requested Loan.
SECTION 2.5.    Repayment of Loans. Each Borrower shall repay all outstanding
Revolving Credit Loans and ABR Swingline Loans made to it, in each case on the
Revolving Credit Maturity Date (or such earlier date on which the Commitments
shall terminate in accordance herewith). Each Borrower shall repay Quoted
Swingline Loans and Competitive Loans made to it, in each case on the Maturity
Date applicable thereto. Each Loan shall bear interest from and including the
date thereof on the outstanding principal balance thereof as set forth in
Section 2.10. For the avoidance of doubt, subject to Article VIII, each
Borrower’s obligations hereunder are and shall be the several obligations of
such Borrower, and shall not be the joint and several obligations of the
Borrowers.
SECTION 2.6.    Swingline Loans. (a)  Subject to the terms and conditions hereof
and relying upon the representations and warranties herein set forth, each
Swingline Lender agrees, severally and not jointly, at any time and from time to
time on and after the Effective Date and until the earlier of the Business Day
immediately preceding the Revolving Credit Maturity Date and the termination of
the Swingline Commitment of such Swingline Lender, (i) to make available to any
Swingline Borrower Swingline Loans (“Quoted Swingline Loans”) on the basis of
quoted interest rates (each, a “Quoted Swingline Rate”) furnished by such
Swingline Lender from time to time in its discretion to such Swingline Borrower
(through the Administrative Agent) and accepted by such Swingline Borrower in
its discretion and (ii) to make Swingline Loans (“ABR Swingline Loans”) to any
Swingline Borrower bearing interest at a rate equal to the Alternate Base Rate
in an aggregate principal amount (in the case of this clause (ii)) not to exceed
such Swingline Lender’s Swingline Commitment; provided, that after giving effect
to each Swingline Loan, (A) the Total Facility Exposure shall not exceed the
Total Commitment then in effect and (B) such Swingline Lender’s Outstanding
Revolving Extensions of Credit shall not exceed its Commitment. The aggregate
outstanding principal amount of the Quoted Swingline Loans of any Swingline
Lender, when added to the aggregate outstanding principal amount of the ABR
Swingline Loans of such Swingline Lender, may exceed such Swingline Lender’s
Swingline Commitment; provided, that in no event shall the aggregate outstanding
principal amount of the Swingline Loans exceed the aggregate Swingline
Commitments then in effect. Each Quoted Swingline Loan shall be made only by the
Swingline Lender furnishing the relevant Quoted Swingline Rate. Each ABR
Swingline Loan shall be made by the Swingline Lenders ratably in accordance with
their respective Swingline Percentages. The Swingline Loans shall be made in a
minimum aggregate principal amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof (or an aggregate principal amount equal to the
remaining balance of the available Swingline Commitments). Each Swingline Lender
shall make the portion of each Swingline Loan to be made by it available to any
Swingline Borrower by means

25



--------------------------------------------------------------------------------




of a credit to the general deposit account of such Swingline Borrower with the
Administrative Agent or, with notice to the Administrative Agent, a wire
transfer, at the expense of such Swingline Borrower, to an account designated in
writing by such Swingline Borrower, in each case by 3:30 p.m., New York City
time, on the date such Swingline Loan is requested to be made pursuant to
paragraph (b) below, in immediately available funds. Each Swingline Borrower may
borrow, prepay and reborrow Swingline Loans on or after the Effective Date and
prior to the Revolving Credit Maturity Date (or such earlier date on which the
Commitments shall terminate in accordance herewith) on the terms and subject to
the conditions and limitations set forth herein.
(b)    The relevant Swingline Borrower shall give the Administrative Agent
telephonic, written or telecopy notice substantially in the form of Exhibit B‑5
(in the case of telephonic notice, such notice shall be promptly confirmed by
telecopy) no later than 2:30 p.m., New York City time (or, in the case of a
proposed Quoted Swingline Loan, 12:00 noon, New York City time), on the day of a
proposed Swingline Loan. Such notice shall be delivered on a Business Day, shall
be irrevocable (subject, in the case of Quoted Swingline Loans, to receipt by
the relevant Swingline Borrower of Quoted Swingline Rates acceptable to it) and
shall refer to this Agreement and shall specify the requested date (which shall
be a Business Day) and amount of such Swingline Loan. The Administrative Agent
shall promptly advise the Swingline Lenders of any notice received from any
Swingline Borrower pursuant to this paragraph (b). In the event that a Swingline
Borrower accepts a Quoted Swingline Rate in respect of a proposed Quoted
Swingline Loan, it shall notify the Administrative Agent (which shall in turn
notify the relevant Swingline Lender) of such acceptance no later than 2:30
p.m., New York City time, on the relevant borrowing date.
(c)    In the event that any ABR Swingline Loan shall be outstanding for more
than five Business Days, the Administrative Agent shall, on behalf of the
relevant Swingline Borrower (which hereby irrevocably directs and authorizes the
Administrative Agent to act on its behalf), request each Lender, including the
Swingline Lenders, to make an ABR Revolving Credit Loan in an amount equal to
such Lender’s Revolving Credit Percentage of the principal amount of such ABR
Swingline Loan. Unless an event described in Article VI, paragraph (f) or (g),
has occurred and is continuing, each Lender will make the proceeds of its
Revolving Credit Loan available to the Administrative Agent for the account of
the Swingline Lenders at the office of the Administrative Agent prior to 12:00
noon, New York City time, in funds immediately available on the Business Day
next succeeding the date such notice is given. The proceeds of such Revolving
Credit Loans shall be immediately applied to repay the ABR Swingline Loans.
(d)    A Swingline Lender that has made an ABR Swingline Loan to a Borrower may
at any time and for any reason, so long as Revolving Credit Loans have not been
made pursuant to Section 2.6(c) to repay such ABR Swingline Loan as required by
said Section, by written notice given to the Administrative Agent not later than
12:00 noon New York City time on any Business Day, require the Lenders to
acquire participations on such Business Day in all or a portion of such
unrefunded ABR Swingline Loans (the “Unrefunded Swingline Loans”), and each
Lender severally, unconditionally and irrevocably agrees that it shall purchase
an undivided participating interest in such ABR Swingline Loan in an amount
equal to the amount of the Revolving Credit Loan which otherwise would have been
made by such Lender pursuant to Section 2.6(c), which purchase shall be funded
by the time such Revolving Credit Loan would have been required to be made
pursuant to Section 2.6(c). In the event that the Lenders purchase undivided
participating interests pursuant to the first sentence of this paragraph (d),
each Lender shall immediately transfer to the Administrative Agent, for the
account of such Swingline Lender, in immediately available funds, the amount of
its participation. Any Lender holding a participation in an Unrefunded Swingline
Loan may exercise any and all rights of banker’s lien, setoff or counterclaim
with respect to any and all moneys owing by the relevant Swingline Borrower to
such

26



--------------------------------------------------------------------------------




Lender by reason thereof as fully as if such Lender had made a Loan directly to
such Swingline Borrower in the amount of such participation.
(e)    Whenever, at any time after any Swingline Lender has received from any
Lender such Lender’s participating interest in an ABR Swingline Loan, such
Swingline Lender receives any payment on account thereof, such Swingline Lender
will promptly distribute to such Lender its participating interest in such
amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded); provided, however, that in the event that such payment received by
such Swingline Lender is required to be returned, such Lender will return to
such Swingline Lender any portion thereof previously distributed by such
Swingline Lender to it.
(f)    Notwithstanding anything to the contrary in this Agreement, each Lender’s
obligation to make the Revolving Credit Loans referred to in Section 2.6(c) and
to purchase and fund participating interests pursuant to Section 2.6(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any setoff, counterclaim, recoupment, defense
or other right which such Lender or any Swingline Borrower may have against any
Swingline Lender, any Swingline Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default (other than an Event of Default described in Article VI, paragraph (f)
or (g), in the case of each Lender’s obligation to make Revolving Credit Loans
pursuant to Section 2.6(c)) or the failure to satisfy any of the conditions
specified in Article IV; (iii) any adverse change in the condition (financial or
otherwise) of CBS or any of its Subsidiaries; (iv) any breach of this Agreement
by any Borrower or any Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
(g)    Upon written or telecopy notice to the Swingline Lenders and to the
Administrative Agent, CBS may at any time terminate, from time to time in part
reduce, or from time to time (with the approval of the relevant Swingline
Lender) increase, the Swingline Commitment of any Swingline Lender. At any time
when there shall be fewer than ten Swingline Lenders, CBS may appoint from among
the Lenders a new Swingline Lender, subject to the prior consent of such new
Swingline Lender and prior notice to the Administrative Agent, so long as at no
time shall there be more than ten Swingline Lenders. Notwithstanding anything to
the contrary in this Agreement, (i) if any ABR Swingline Loans shall be
outstanding at the time of any termination, reduction, increase or appointment
pursuant to the preceding two sentences, the Swingline Borrowers shall on the
date thereof prepay or borrow ABR Swingline Loans to the extent necessary to
ensure that at all times the outstanding ABR Swingline Loans held by the
Swingline Lenders shall be pro rata according to the respective Swingline
Commitments of the Swingline Lenders and (ii) in no event may the aggregate
Swingline Commitments exceed $200,000,000. On the date of any termination or
reduction of the Swingline Commitments pursuant to this paragraph (g), the
Swingline Borrowers shall pay or prepay so much of the Swingline Loans as shall
be necessary in order that, after giving effect to such termination or
reduction, (i) the aggregate outstanding principal amount of the ABR Swingline
Loans of any Swingline Lender will not exceed the Swingline Commitment of such
Swingline Lender and (ii) the aggregate outstanding principal amount of all
Swingline Loans will not exceed the aggregate Swingline Commitments.
(h)    Each Swingline Borrower may prepay any Swingline Loan in whole or in part
at any time without premium or penalty; provided, that such Swingline Borrower
shall have given the Administrative Agent written or telecopy notice (or
telephone notice promptly confirmed in writing or by telecopy) of such
prepayment not later than 10:30 a.m., New York City time, on the Business Day
designated by such Swingline Borrower for such prepayment; and provided,
further, that each partial payment shall be in an amount that is an integral
multiple of $1,000,000. Each notice of prepayment under this paragraph (h) shall
specify the prepayment date and the principal amount of each Swingline

27



--------------------------------------------------------------------------------




Loan (or portion thereof) to be prepaid, shall be irrevocable and shall commit
such Swingline Borrower to prepay such Swingline Loan (or portion thereof) in
the amount stated therein on the date stated therein. All prepayments under this
paragraph (h) shall be accompanied by accrued interest on the principal amount
being prepaid to the date of payment. Each payment of principal of or interest
on ABR Swingline Loans shall be allocated, as between the Swingline Lenders, pro
rata in accordance with their respective Swingline Percentages.
SECTION 2.7.    Letters of Credit. (a)  Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth,
each Issuing Lender agrees, at any time and from time to time on or after the
Effective Date until the earlier of (i) the fifth Business Day preceding the
Revolving Credit Maturity Date and (ii) the termination of the Commitments in
accordance with the terms hereof, to issue and deliver or to extend the expiry
of Letters of Credit for the account of any Borrower in an aggregate outstanding
undrawn amount which does not exceed the maximum amount specified in the
applicable Issuing Lender Agreement; provided, that (A) in no event shall the
Aggregate LC Exposure exceed the Letter of Credit Sublimit at any time and (B)
after giving effect to each issuance of a Letter of Credit, the Total Facility
Exposure shall not exceed the Total Commitment then in effect. Each Letter of
Credit (i) shall be in a form approved in writing by the applicable Borrower and
the applicable Issuing Lender and (ii) shall permit drawings upon the
presentation of such documents as shall be specified by such Borrower in the
applicable notice delivered pursuant to paragraph (c) below. The Lenders agree
that, subject to compliance with the conditions precedent set forth in Section
4.3, any Designated Letter of Credit may be designated as a Letter of Credit
hereunder from time to time on or after the Effective Date pursuant to the
procedures specified in the definition of “Designated Letters of Credit”. The
letters of credit outstanding under the Existing Credit Agreement on the Closing
Date shall be deemed to be Letters of Credit issued under this Agreement for the
account of the Borrower on the Closing Date.
(b)    Each Letter of Credit shall by its terms expire not later than the fifth
Business Day preceding the Revolving Credit Maturity Date. Any Letter of Credit
may provide for the renewal thereof for additional periods (which shall in no
event extend beyond the date referred to in the preceding sentence). Each Letter
of Credit shall by its terms provide for payment of drawings in Dollars or in a
Foreign Currency; provided, that a Letter of Credit denominated in a Foreign
Currency may not be issued if, after giving effect thereto, the Dollar
equivalent (calculated on the basis of the applicable Foreign Exchange Rate) of
the aggregate face amount of all Letters of Credit denominated in Foreign
Currencies then outstanding would exceed $150,000,000, as determined by the
Administrative Agent acting in good faith.
(c)    The applicable Borrower may request the issuance of Letters of Credit in
a form reasonably acceptable to the applicable Issuing Lender and shall give the
applicable Issuing Lender and the Administrative Agent written or telecopy
notice not later than 10:00 a.m., New York City time, three Business Days (or
such shorter period as shall be acceptable to such Issuing Lender) prior to any
proposed issuance of a Letter of Credit. Each such notice shall refer to this
Agreement and shall specify (i) the date on which such Letter of Credit is to be
issued (which shall be a Business Day) and the face amount of such Letter of
Credit, (ii) the name and address of the beneficiary, (iii) whether such Letter
of Credit is a Financial Letter of Credit or a Non-Financial Letter of Credit
(subject to confirmation of such status by the Administrative Agent), (iv)
whether such Letter of Credit shall permit a single drawing or multiple
drawings, (v) the form of the documents required to be presented at the time of
any drawing (together with the exact wording of such documents or copies
thereof), (vi) the expiry date of such Letter of Credit (which shall conform to
the provisions of paragraph (b) above) and (vii) if such Letter of Credit is to
be in a Foreign Currency, the relevant Foreign Currency. Such Issuing Lender
shall promptly give notice to the Administrative Agent of the issuance (or
non-issuance, as the case may be) of such Letter of Credit. The Administrative
Agent shall give to each Lender prompt written or telecopy advice of the

28



--------------------------------------------------------------------------------




issuance of any Letter of Credit. Each determination by the Administrative Agent
as to whether or not a Letter of Credit constitutes a Financial Letter of Credit
shall be conclusive and binding upon the applicable Borrower and the Lenders. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the applicable Borrower to, or
entered into by the applicable Borrower with, the applicable Issuing Lender
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.
(d)    By the issuance of a Letter of Credit and without any further action on
the part of the applicable Issuing Lender or the Lenders in respect thereof,
subject to the provisions of Section 4.2, the applicable Issuing Lender hereby
grants to each Lender, and each Lender hereby acquires from such Issuing Lender,
a participation in such Letter of Credit equal to such Lender’s Revolving Credit
Percentage at the time of any drawing thereunder of the stated amount of such
Letter of Credit, effective upon the issuance of such Letter of Credit. In
addition, subject to the provisions of Section 4.2, the applicable Issuing
Lender hereby grants to each Lender, and each Lender hereby acquires from such
Issuing Lender, a participation in each Designated Letter of Credit equal to
such Lender’s Revolving Credit Percentage at the time of any drawing thereunder
of the stated amount of such Designated Letter of Credit, effective on the date
such Designated Letter of Credit is designated as a Letter of Credit hereunder.
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of each Issuing Lender, in accordance with paragraph (f) below, such
Lender’s Revolving Credit Percentage of each unreimbursed LC Disbursement made
by such Issuing Lender; provided, however, that the Lenders shall not be
obligated to make any such payment with respect to any payment or disbursement
made under any Letter of Credit to the extent resulting from the gross
negligence or willful misconduct of such Issuing Lender.
(e)    Each Lender acknowledges and agrees that its acquisition of
participations pursuant to paragraph (d) above in respect of Letters of Credit
shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender or the applicable Borrower
may have against any Issuing Lender, any Borrower or any other Person, for any
reason whatsoever; (ii) the occurrence or continuance of a Default or an Event
of Default or the failure to satisfy any of the conditions specified in Article
IV; (iii) any adverse change in the condition (financial or otherwise) of the
applicable Borrower; (iv) any breach of this Agreement by any Borrower or any
Lender; or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.
(f)    On the date on which it shall have ascertained that any documents
presented under a Letter of Credit appear to be in conformity with the terms and
conditions of such Letter of Credit, the applicable Issuing Lender shall give
written or telecopy notice to the applicable Borrower and the Administrative
Agent of the amount of the drawing and the date on which payment thereon has
been or will be made. If the applicable Issuing Lender shall not have received
from the applicable Borrower the payment required pursuant to paragraph (g)
below by 12:00 noon, New York City time, two Business Days after the date on
which payment of a draft presented under any Letter of Credit has been made,
such Issuing Lender shall so notify the Administrative Agent, which shall in
turn promptly notify each Lender, specifying in the notice to each Lender such
Lender’s Revolving Credit Percentage of such LC Disbursement. Each Lender shall
pay to the Administrative Agent, not later than 2:00 p.m., New York City time,
on such second Business Day, such Lender’s Revolving Credit Percentage of such
LC Disbursement (which obligation shall be expressed in Dollars only), which the
Administrative Agent shall promptly pay to the applicable Issuing Lender (with
interest after such second Business Day at the same rate as applies to such LC
Disbursement). The Administrative Agent will promptly remit to each Lender such
Lender’s Revolving Credit Percentage of any amounts subsequently received by the
Administrative Agent from the applicable Borrower in respect of such LC
Disbursement; provided, that (i) amounts so

29



--------------------------------------------------------------------------------




received for the account of any Lender prior to payment by such Lender of
amounts required to be paid by it hereunder in respect of any LC Disbursement
and (ii) amounts representing interest at the rate provided in paragraph (g)
below on any LC Disbursement for the period prior to the payment by such Lender
of such amounts shall in each case be remitted to the applicable Issuing Lender.
(g)    If an Issuing Lender shall pay any draft presented under a Letter of
Credit, the applicable Borrower shall pay to such Issuing Lender an amount equal
to the amount of such draft before 12:00 noon, New York City time, on the second
Business Day immediately following the date of payment of such draft, together
with interest (if any) on such amount at a rate per annum equal to the interest
rate in effect for ABR Loans (or, in the case of Foreign Currency denominated
Letters of Credit, the rate which would reasonably and customarily be charged by
such Issuing Lender on outstanding loans denominated in the relevant Foreign
Currency) from (and including) the date of payment of such draft to (but
excluding) the date on which such Borrower shall have repaid, or the Lenders
shall have refunded, such draft in full (which interest shall be payable on such
second Business Day and from time to time thereafter on demand until such
Borrower shall have repaid, or the Lenders shall have refunded, such draft in
full). In the event that such drawing shall be refunded by the Lenders as
provided in Section 2.7(f), the applicable Borrower shall pay to the
Administrative Agent, for the account of the Lenders, quarterly on the last day
of each March, June, September and December, interest on the amount so refunded
at a rate per annum equal to the interest rate in effect for ABR Loans from (and
including) the date of such refunding to (but excluding) the date on which the
amount so refunded by the Lenders shall have been paid in full in Dollars by
such Borrower. Each payment made to an Issuing Lender by the applicable Borrower
pursuant to this paragraph shall be made at such Issuing Lender’s address for
notices specified herein in lawful money of (x) the United States of America (in
the case of payments made on Dollar-denominated Letters of Credit) or (y) the
applicable foreign jurisdiction (in the case of payments on Foreign
Currency-denominated Letters of Credit) and in immediately available funds, and
such Issuing Lender shall promptly notify the Administrative Agent of any such
payment. The obligation of the applicable Borrower to pay the amounts referred
to above in this paragraph (g) (and the obligations of the Lenders under
paragraphs (d) and (f) above) shall be absolute, unconditional and irrevocable
and shall be satisfied strictly in accordance with their terms irrespective of:
(i)    any lack of validity or enforceability of any Letter of Credit or any
Issuing Lender Agreement or of the obligations of any Borrower under this
Agreement or any Issuing Lender Agreement;
(ii)    the existence of any claim, setoff, defense or other right which any
Borrower or any other Person may at any time have against the beneficiary under
any Letter of Credit, the Agents, any Issuing Lender or any Lender (other than
the defense of payment in accordance with the terms of this Agreement or a
defense based on the gross negligence or willful misconduct of the applicable
Issuing Lender) or any other Person in connection with this Agreement or any
other transaction;
(iii)    any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect; provided, that payment by the
applicable Issuing Lender under such Letter of Credit against presentation of
such draft or document shall not have constituted gross negligence or willful
misconduct;
(iv)    payment by the applicable Issuing Lender under a Letter of Credit
against presentation of a draft or other document which does not comply in any
immaterial respect with the terms of such Letter of Credit; provided, that such
payment shall not have constituted gross negligence or willful misconduct; or

30



--------------------------------------------------------------------------------




(v)    any other circumstance or event whatsoever, whether or not similar to any
of the foregoing; provided, that such other circumstance or event shall not have
been the result of gross negligence or willful misconduct of the applicable
Issuing Lender.
It is understood that in making any payment under a Letter of Credit (x) such
Issuing Lender’s exclusive reliance on the documents presented to it under such
Letter of Credit as to any and all matters set forth therein, including reliance
on the amount of any draft presented under such Letter of Credit, whether or not
the amount due to the beneficiary thereof equals the amount of such draft and
whether or not any document presented pursuant to such Letter of Credit proves
to be forged, fraudulent or invalid in any respect, if such document on its face
appears to be in order, and whether or not any other statement or any other
document presented pursuant to such Letter of Credit proves to be forged or
invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and (y) any noncompliance in any immaterial respect of the
documents presented under a Letter of Credit with the terms thereof shall, in
either case, not, in and of itself, be deemed willful misconduct or gross
negligence of such Issuing Lender.
(h)    (i)  Notwithstanding anything to the contrary contained in this
Agreement, for purposes of calculating any LC Fee payable in respect of any
Business Day, the Administrative Agent shall convert the amount available to be
drawn under any Letter of Credit denominated in a Foreign Currency into an
amount of Dollars based upon the relevant Foreign Exchange Rate in effect for
such day. If on any date the Administrative Agent shall notify the applicable
Borrower that, by virtue of any change in the Foreign Exchange Rate of any
Foreign Currency in which a Letter of Credit is denominated, the Total Facility
Exposure shall exceed the Total Commitment then in effect, then, within three
Business Days after the date of such notice, such Borrower shall prepay the
Revolving Credit Loans and/or the Swingline Loans to the extent necessary to
eliminate such excess. Each Issuing Lender which has issued a Letter of Credit
denominated in a Foreign Currency agrees to notify the Administrative Agent of
the average daily outstanding amount thereof for any period in respect of which
LC Fees are payable and, upon request by the Administrative Agent, for any other
date or period. For all purposes of this Agreement (except as otherwise set
forth in Section 2.22), determinations by the Administrative Agent of the Dollar
equivalent of any amount expressed in a Foreign Currency shall be made on the
basis of Foreign Exchange Rates reset monthly (or on such other periodic basis
as shall be selected by the Administrative Agent in its sole discretion) and
shall in each case be conclusive absent manifest error.
(ii)    Notwithstanding anything to the contrary contained in this Section 2.7,
prior to demanding any reimbursement from the Lenders pursuant to Section 2.7(f)
in respect of any Letter of Credit denominated in a Foreign Currency, the
relevant Issuing Lender shall convert the obligation of the applicable Borrower
under Section 2.7(g) to reimburse such Issuing Lender in such Foreign Currency
into an obligation to reimburse such Issuing Lender (and, in turn, the Lenders)
in Dollars. The amount of any such converted obligation shall be computed based
upon the relevant Foreign Exchange Rate (as quoted by the Administrative Agent
to such Issuing Lender) in effect for the day on which such conversion occurs.
(iii)    Each Issuing Lender shall promptly notify the Administrative Agent of
the expiration or cancellation of a Letter of Credit issued by it.
SECTION 2.8.    Conversion and Continuation Options. (a)  The relevant Borrower
may elect from time to time to convert Eurocurrency Revolving Credit Loans
denominated in Dollars (or, subject to Section 2.10(f), a portion thereof) to
ABR Revolving Credit Loans on the last day of an Interest Period with respect
thereto by giving the Administrative Agent prior irrevocable notice of such
election. The relevant Borrower may elect from time to time to convert ABR
Revolving Credit Loans (subject to Section 2.10(f)) to Eurocurrency Revolving
Credit Loans denominated in Dollars by giving the

31



--------------------------------------------------------------------------------




Administrative Agent at least three Business Days’ prior irrevocable notice of
such election. Any such notice of conversion to Eurocurrency Revolving Credit
Loans shall specify the length of the initial Interest Period therefor. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
Lender thereof. All or any part of outstanding Eurocurrency Revolving Credit
Loans and ABR Revolving Credit Loans may be converted as provided herein;
provided, that no Revolving Credit Loan may be converted into a Eurocurrency
Revolving Credit Loan when any Event of Default has occurred and is continuing
and the Administrative Agent has or the Required Lenders have determined in its
or their sole discretion not to permit such a conversion.
(b)    Any Eurocurrency Revolving Credit Loans (or, subject to Section 2.10(f),
a portion thereof) may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the relevant Borrower giving
irrevocable notice to the Administrative Agent, not less than three Business
Days prior to the last day of the then current Interest Period with respect
thereto, of the length of the next Interest Period to be applicable to such
Revolving Credit Loans; provided, that no Eurocurrency Revolving Credit Loan may
be continued as such when any Event of Default has occurred and is continuing
and the Administrative Agent has or the Required Lenders have determined in its
or their sole discretion not to permit such a continuation; and provided,
further, that if the relevant Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Eurocurrency Revolving Credit Loans shall
be automatically converted to ABR Revolving Credit Loans on the last day of such
then expiring Interest Period (in the case of Multi-Currency Revolving Loans,
such Loans shall be converted to Dollars at the Foreign Exchange Rate on such
date before being converted to ABR Revolving Credit Loans). Upon receipt of any
notice from a Borrower pursuant to this Section 2.8(b), the Administrative Agent
shall promptly notify each Lender thereof. The Administrative Agent shall
promptly notify the applicable Borrower upon the determination in accordance
with this Section 2.8(b), by it or the Required Lenders, not to permit such a
continuation.
SECTION 2.9.    Fees. (a)  CBS agrees to pay to the Administrative Agent for the
account of each Lender a Commitment Fee for the period from and including the
Effective Date to the Revolving Credit Maturity Date (or such earlier date on
which the Commitments shall terminate in accordance herewith), computed at a per
annum rate equal to the Applicable Commitment Fee Rate on such Lender’s average
daily unused Commitment. All Commitment Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days and shall be payable
quarterly in arrears on the last day of each March, June, September and December
(commencing on the first of such dates to occur after the Effective Date), on
the Revolving Credit Maturity Date or such earlier date on which the Commitments
shall be terminated. The unused Commitment of a Lender, for purposes of
determining its Commitment Fee, shall be determined without regard to whether
there are any Swingline Loans or Competitive Loans outstanding, from such Lender
or any other Lender.
(b)    CBS agrees to pay each Lender, through the Administrative Agent, a letter
of credit fee (an “LC Fee”) payable quarterly in arrears on the last day of
March, June, September and December and on the Revolving Credit Maturity Date or
the date on which the Commitment of such Lender shall be terminated as provided
herein and all Letters of Credit issued hereunder shall have expired, computed
at a per annum rate equal to the Applicable LC Fee Rate on such Lender’s
Revolving Credit Percentage of the average daily undrawn amount of the Financial
Letters of Credit or Non-Financial Letters of Credit, as the case may be,
outstanding during the preceding fiscal quarter (or shorter period commencing
with the Effective Date or ending with the Revolving Credit Maturity Date or the
date on which the Commitment of such Lender shall have been terminated and all
Letters of Credit issued hereunder shall have expired). All LC Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

32



--------------------------------------------------------------------------------




(c)    CBS agrees to pay to the Administrative Agent, for its own account, the
administrative agent’s fees (“Administrative Agent’s Fees”) provided for in the
Administrative Agent Fee Letter at the times provided therein.
(d)    Each Borrower agrees to pay to each Issuing Lender, through the
Administrative Agent, for its own account, the applicable Issuing Lender Fees,
including, without limitation, a fronting fee at a rate to be determined by the
relevant Borrower and the relevant Issuing Lender with respect to each Letter of
Credit issued by such Issuing Lender payable quarterly in arrears on the last
day of March, June, September and December to such Issuing Lender for the period
from and including the date of issuance of such Letter of Credit to, but not
including, the termination date of such Letter of Credit.
(e)    All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
relevant Lenders or to the Issuing Lenders. Once paid, none of the Fees shall be
refundable under any circumstances (other than corrections of errors in
payment).
SECTION 2.10.    Interest on Loans; Eurocurrency Tranches; Etc. (a)  Subject to
the provisions of Section 2.11, Eurocurrency Loans shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 360 days) at a
rate per annum equal to (i) in the case of each Eurocurrency Revolving Credit
Loan, the Eurocurrency Rate for the Interest Period in effect for such Loan plus
the Applicable Margin and (ii) in the case of each Eurocurrency Competitive
Loan, the Eurocurrency Rate for the Interest Period in effect for such Loan plus
or minus (as the case may be) the Margin offered by the Lender making such Loan
and accepted by the relevant Borrower pursuant to Section 2.3. The Eurocurrency
Rate for each Interest Period shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error. The
Administrative Agent shall promptly advise the relevant Borrower and each Lender
of such determination.
(b)    Subject to the provisions of Section 2.11, ABR Loans shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be, when determined by reference to the Prime Rate
and over a year of 360 days at all other times) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin. The Alternate Base Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
(c)    Subject to the provisions of Section 2.11, Quoted Swingline Loans shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 360 days) at a rate per annum equal to the relevant Quoted Swingline
Rate.
(d)    Subject to the provisions of Section 2.11, each Absolute Rate Loan shall
bear interest at a rate per annum (computed on the basis of the actual number of
days elapsed over a year of 360 days) equal to the fixed rate of interest
offered by the Lender making such Loan and accepted by the relevant Borrower
pursuant to Section 2.3.
(e)    Interest on each Loan shall be payable on each applicable Interest
Payment Date.
(f)    Notwithstanding anything to the contrary in this Agreement, all
borrowings, conversions, continuations, repayments and prepayments of
Eurocurrency Revolving Credit Loans hereunder and all selections of Interest
Periods hereunder in respect of Eurocurrency Revolving Credit Loans shall be in
such amounts and shall be made pursuant to such elections so that, after giving
effect thereto, the aggregate principal amount of the Eurocurrency Revolving
Credit Loans comprising each Eurocurrency Tranche shall be equal to $25,000,000
(or the Dollar equivalent thereof) or a whole

33



--------------------------------------------------------------------------------




multiple of $5,000,000 (or the Dollar equivalent thereof) in excess thereof.
Unless otherwise agreed by the Administrative Agent, in no event shall there be
more than 25 Eurocurrency Tranches outstanding at any time.
(g)    If no election as to the Type of Revolving Credit Loan is specified in
any notice of borrowing with respect thereto, then the requested Loan shall be
an ABR Loan, unless such request is for a Revolving Credit Loan denominated in a
Multi-Currency. If no Interest Period with respect to a Eurocurrency Revolving
Credit Loan is specified in any notice of borrowing, conversion or continuation,
then the relevant Borrower shall be deemed to have selected an Interest Period
of one month’s duration. The Interest Period with respect to a Eurocurrency
Competitive Loan shall in no case be less than one month’s duration.
SECTION 2.11.    Default Interest. (a)  If all or a portion of the principal
amount of any Loan shall not be paid when due (whether at the stated maturity,
by acceleration or otherwise), all outstanding Loans (whether or not overdue)
shall bear interest at a rate per annum which is equal to the rate that would
otherwise be applicable thereto pursuant to the provisions of Section 2.10 plus
2% and (b) if all or a portion of any LC Disbursement, any interest payable on
any Loan or LC Disbursement or any Fee or other amount payable hereunder shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate otherwise applicable to ABR Loans pursuant to Section 2.10(b) plus 2%,
in each case, with respect to clauses (a) and (b) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).
SECTION 2.12.    Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurocurrency Loan (i) the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon each
Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurocurrency
Rate for such Interest Period, or (ii) the Required Lenders shall have
determined and shall have notified the Administrative Agent that the
Eurocurrency Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining Eurocurrency Loans during
such Interest Period, the Administrative Agent shall, as soon as practicable
thereafter, give written or telecopy notice of such determination to the
Borrowers and the Lenders. In the event of any such determination, until the
Administrative Agent shall have advised the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any request by a
Borrower for a Eurocurrency Competitive Loan pursuant to Section 2.3 to be made
after such determination shall be of no force and effect and shall be denied by
the Administrative Agent, (ii) any request by a Borrower for a Eurocurrency
Revolving Credit Loan denominated in Dollars pursuant to Section 2.4 to be made
after such determination shall be deemed to be a request for an ABR Loan, (iii)
any request by a Borrower for a Multi-Currency Revolving Loan to be made after
such determination shall be deemed to be a request for an ABR Loan in an
aggregate principal amount equal to the Dollar equivalent (as determined by the
Foreign Exchange Rate on such date) of the relevant Multi-Currency and (iv) any
request by a Borrower for conversion into or a continuation of a Eurocurrency
Revolving Credit Loan pursuant to Section 2.8 to be made after such
determination shall have no force and effect (in the case of a requested
conversion) or shall be deemed to be a request for a conversion into an ABR Loan
(in the case of a requested continuation); provided, that any request for a
conversion of a Multi-Currency Revolving Loan shall be deemed to be a request
for a conversion into an ABR Loan in an aggregate principal amount equal to the
Dollar equivalent (as determined by the Foreign Exchange Rate on such date) of
the relevant Multi-Currency. Also, in the event of any such determination, the
relevant Borrower shall be entitled, in its sole discretion, if the requested
Competitive Loan has not been made, to cancel its acceptance of the

34



--------------------------------------------------------------------------------




Competitive Bids or to cancel its Competitive Bid Request relating thereto. Each
determination by the Administrative Agent or the Required Lenders hereunder
shall be conclusive absent manifest error.
SECTION 2.13.    Termination and Reduction of Commitments. (a)  Upon at least
three Business Days’ prior irrevocable written or telecopy notice to the
Administrative Agent, CBS may at any time in whole permanently terminate, or
from time to time in part permanently reduce, the Commitments; provided,
however, that (i) each partial reduction of the Commitments shall be in a
minimum principal amount of $10,000,000 and in integral multiples of $1,000,000
in excess thereof and (ii) no such termination or reduction shall be made if,
after giving effect thereto and to any prepayments of the Loans made on the
effective date thereof, (x) the Outstanding Revolving Extensions of Credit of
any Lender would exceed such Lender’s Commitment then in effect or (y) the Total
Facility Exposure would exceed the Total Commitment then in effect. The
Administrative Agent shall promptly advise the Lenders of any notice given
pursuant to this Section 2.13(a).
(b)    Except as otherwise provided in Section 2.21, each reduction in the
Commitments hereunder shall be made ratably among the Lenders in accordance with
their respective Commitments. CBS agrees to pay to the Administrative Agent for
the account of the Lenders, on the date of termination or reduction of the
Commitments, the Commitment Fees on the amount of the Commitments so terminated
or reduced accrued through the date of such termination or reduction.
(c)    Upon a decrease, pursuant to Section 2.13(a) or (b), in the Commitments,
CBS may decrease the Total Multi-Currency Sublimit and/or the Multi-Currency
Sublimit with respect to any or all Multi-Currencies, in each case in a minimum
principal amount of $10,000,000 and in integral multiples of $1,000,000 in
excess thereof. No such termination or reduction shall be made if, after giving
effect thereto and to any prepayments of the Loans made on the effective date
thereof, (i) the Multi-Currency Sublimit with respect to each applicable
Multi-Currency would be less than the Multi-Currency Revolving Loans outstanding
in such Multi-Currency at such time or (ii) the Total Multi-Currency Sublimit
would be less than the outstanding principal amount of Multi-Currency Revolving
Loans at such time.
SECTION 2.14.    Optional Prepayments of Revolving Credit Loans. The relevant
Borrower may at any time and from time to time prepay the Revolving Credit
Loans, in whole or in part, without premium or penalty, upon giving irrevocable
written or telecopy notice (or telephone notice promptly confirmed by written or
telecopy notice) to the Administrative Agent: (i) before 10:00 a.m., New York
City time, three Business Days prior to prepayment, in the case of Eurocurrency
Revolving Credit Loans, and (ii) before 10:00 a.m., New York City time, one
Business Day prior to prepayment, in the case of ABR Revolving Credit Loans.
Such notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurocurrency Revolving Credit Loans, ABR Revolving Credit Loans
or a combination thereof, and, if of a combination thereof, the amount allocable
to each. If a Eurocurrency Revolving Credit Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, the relevant
Borrower shall also pay any amounts owing pursuant to Section 2.16. Upon receipt
of any such notice the Administrative Agent shall promptly notify each Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of ABR Revolving Credit Loans) accrued interest to such date on the amount
prepaid. Partial prepayments of Revolving Credit Loans shall be in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.
SECTION 2.15.    Reserve Requirements; Change in Circumstances. (a)
Notwithstanding any other provision herein, if after the date of this Agreement
any change in applicable law or regulation (including (i) any change in the
reserve percentages provided for in Regulation D, (ii) all requests, rules,
guidelines, requirements and directives concerning capital adequacy or liquidity

35



--------------------------------------------------------------------------------




promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III
(collectively, “Basel III”), and (iii) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof (collectively, “Dodd-Frank”)) or in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof shall change the basis of taxation of payments to any
Lender of the principal of or interest on any Eurocurrency Loan or Absolute Rate
Loan made by such Lender (other than changes in respect of taxes imposed on the
overall net income of such Lender by the jurisdiction in which such Lender has
its principal office (or in which it holds any Eurocurrency Loan or Absolute
Rate Loan) or by any political subdivision or taxing authority therein and other
than taxes that would not have been imposed but for the failure of such Lender
to comply with applicable certification, information, documentation or other
reporting requirements), or shall impose, modify or deem applicable any reserve,
special deposit or similar requirement against assets of or deposits with or for
the account of such Lender, or shall impose on such Lender or the London
interbank market any other condition affecting this Agreement or any
Eurocurrency Loan or Absolute Rate Loan made by such Lender, and the result of
any of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Eurocurrency Loan or Absolute Rate Loan or to reduce the amount
of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise) in respect of any Eurocurrency Loan or
Absolute Rate Loan by an amount deemed by such Lender to be material, then the
relevant Borrower agrees to pay to such Lender as provided in paragraph (c)
below such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered. Notwithstanding the foregoing,
no Lender shall be entitled to request compensation under this paragraph with
respect to any Competitive Loan if the change giving rise to such request shall,
or in good faith should, have been taken into account in formulating the
Competitive Bid pursuant to which such Competitive Loan shall have been made.
(b)    If any Lender or any Issuing Lender shall have determined that the
adoption after the date of this Agreement of any law, rule, regulation or
guideline regarding capital adequacy or liquidity, or any change in any law,
rule, regulation or guideline (including under Regulation D or pursuant to Basel
III or Dodd-Frank) regarding capital adequacy or liquidity or in the
interpretation or administration of any of the foregoing by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or any lending office of
such Lender) or Issuing Lender or any Lender’s or Issuing Lender’s holding
company with any request or directive regarding capital adequacy or liquidity
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Lender’s capital or on the capital of such Lender’s
or Issuing Lender’s holding company, if any, as a consequence of this Agreement
or the Loans made by such Lender or the LC Exposure of such Lender or Letters of
Credit issued by such Issuing Lender pursuant hereto to a level below that which
such Lender or Issuing Lender or such Lender’s or Issuing Lender’s holding
company could have achieved but for such applicability, adoption, change or
compliance (taking into consideration such Lender’s or Issuing Lender’s policies
and the policies of such Lender’s or Issuing Lender’s holding company with
respect to capital adequacy or liquidity) by an amount deemed by such Lender or
Issuing Lender to be material, then from time to time the relevant Borrower
agrees to pay to such Lender or Issuing Lender as provided in paragraph (c)
below such additional amount or amounts as will compensate such Lender or
Issuing Lender or such Lender’s or Issuing Lender’s holding company for any such
reduction suffered.
(c)    A certificate of each Lender or Issuing Lender setting forth such amount
or amounts as shall be necessary to compensate such Lender or Issuing Lender as
specified in paragraph (a) or (b) above, as the case may be, and the basis
therefor in reasonable detail shall be delivered to the relevant Borrower and
shall be conclusive absent manifest error. The relevant Borrower shall pay each

36



--------------------------------------------------------------------------------




Lender or Issuing Lender the amount shown as due on any such certificate within
30 days after its receipt of the same. Upon the receipt of any such certificate,
the relevant Borrower shall be entitled, in its sole discretion, if any
requested Loan has not been made, to cancel its acceptance of the relevant
Competitive Bids or to cancel the Competitive Bid Request relating thereto,
subject to Section 2.16.
(d)    Except as provided in this paragraph, failure on the part of any Lender
or Issuing Lender to demand compensation for any increased costs or reduction in
amounts received or receivable or reduction in return on capital with respect to
any period shall not constitute a waiver of such Lender’s or Issuing Lender’s
right to demand compensation with respect to any other period. The protection of
this Section 2.15 shall be available to each Lender and Issuing Lender
regardless of any possible contention of the invalidity or inapplicability of
the law, rule, regulation, guideline or other change or condition which shall
have occurred or been imposed so long as it shall be customary for Lenders or
Issuing Lenders affected thereby to comply therewith. No Lender or Issuing
Lender shall be entitled to compensation under this Section 2.15 for any costs
incurred or reductions suffered with respect to any date unless it shall have
notified the relevant Borrower that it will demand compensation for such costs
or reductions under paragraph (c) above not more than 90 days after the later of
(i) such date and (ii) the date on which it shall have become aware of such
costs or reductions. Notwithstanding any other provision of this Section 2.15,
no Lender or Issuing Lender shall demand compensation for any increased cost or
reduction referred to above if it shall not at the time be the general policy or
practice of such Lender or Issuing Lender (as the case may be) to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements, if any. In the event any Borrower shall reimburse any Lender
or Issuing Lender pursuant to this Section 2.15 for any cost and such Lender or
Issuing Lender (as the case may be) shall subsequently receive a refund in
respect thereof, such Lender or Issuing Lender (as the case may be) shall so
notify such Borrower and, upon its request, will pay to such Borrower the
portion of such refund which such Lender or Issuing Lender (as the case may be)
shall determine in good faith to be allocable to the cost so reimbursed. The
covenants contained in this Section 2.15 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
(e)    Notwithstanding anything herein to the contrary, for purposes hereof,
each Borrower agrees that (i) Dodd-Frank and (ii) Basel III and in each case,
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith, shall in each case be deemed to be changes in law,
rule, regulation or guideline referred to in this Section 2.15 after the date of
this Agreement, regardless of the date enacted, adopted, promulgated or issued.
SECTION 2.16.    Indemnity. Each Borrower agrees to indemnify each Lender
against any loss or expense described below which such Lender may sustain or
incur as a consequence of (a) any failure by such Borrower to fulfill on the
date of any borrowing hereunder the applicable conditions set forth in Article
IV, (b) any failure by such Borrower to borrow, continue or convert any Loan
hereunder after irrevocable notice of such borrowing, continuation or conversion
has been given or deemed given or Competitive Bids have been accepted pursuant
to Article II, (c) any payment, prepayment or conversion of a Eurocurrency Loan
or Absolute Rate Loan made to such Borrower required by any other provision of
this Agreement or otherwise made or deemed made, whatever the circumstances may
be that give rise to such payment, prepayment or conversion, or any transfer of
any such Loan pursuant to Section 2.21 or 9.4(b), on a date other than the last
day of the Interest Period applicable thereto, or (d) if any breakage is
incurred, any failure by a Borrower to prepay a Eurocurrency Loan on the date
specified in a notice of prepayment; provided, that any request for
indemnification made by any Lender to any Borrower pursuant hereto shall be
accompanied by such Lender’s calculation of such amount to be indemnified. The
loss or expense for which such Lender shall be indemnified under this Section
2.16 shall be equal to the excess, if any, as reasonably determined by such
Lender, of (i) its cost of obtaining the funds for the Loan being paid, prepaid,
converted or not borrowed, continued, prepaid or converted (assumed to be the
Eurocurrency Rate in the case of Eurocurrency Loans) for the period from the
date of such payment,

37



--------------------------------------------------------------------------------




prepayment, conversion or failure to borrow, continue, prepay or convert to the
last day of the Interest Period for such Loan (or, in the case of a failure to
borrow, continue, prepay or convert, the Interest Period for such Loan which
would have commenced on the date of such failure) over (ii) the amount of
interest (as reasonably determined by such Lender) that would be realized by
such Lender in reemploying the funds so paid, prepaid, converted or not
borrowed, continued, prepaid or converted for such period or Interest Period, as
the case may be; provided, however, that such amount shall not include any loss
of a Lender’s margin or spread over its cost of obtaining funds as described
above. A certificate of any Lender setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this Section 2.16 (with
calculations in reasonable detail) shall be delivered to the relevant Borrower
and shall be conclusive absent manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
SECTION 2.17.    Pro Rata Treatment; Funding Matters; Evidence of Debt. (a)
Except as required under Section 2.21, each payment or prepayment of principal
of any Revolving Credit Loan, each payment of interest on the Revolving Credit
Loans, each payment of LC Fees, each payment of the Facility Fees, and each
reduction of the Commitments, shall be allocated pro rata among the Lenders in
accordance with their respective Commitments (or, if such Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of their outstanding Revolving Credit Loans). Each Lender agrees that in
computing such Lender’s portion of any Loan to be made hereunder, the
Administrative Agent may, in its discretion, round such Lender’s percentage of
such Loan to the next higher or lower whole Dollar amount.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the relevant borrowing date (or, in the case of a borrowing of ABR
Revolving Credit Loans, prior to the relevant borrowing time) that such Lender
will not make available to the Administrative Agent such Lender’s portion of a
borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such borrowing in
accordance with this Agreement and the Administrative Agent may, in reliance
upon such assumption, make available to the relevant Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have made
such portion available to the Administrative Agent, each of such Lender and the
relevant Borrower agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of such
Borrower, the interest rate applicable at the time to the relevant Loan and (ii)
in the case of such Lender, the greater of the Federal Funds Effective Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or, in the case of a Loan denominated
in a Foreign Currency, the rate which would reasonably and customarily be
charged for inter-bank obligations denominated in such Foreign Currency. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Loan as part of such borrowing for the
purposes of this Agreement; provided, that such repayment shall not release such
Lender from any liability it may have to such Borrower for the failure to make
such Loan at the time required herein.
(c)    The failure of any Lender to make any Loan shall not in itself relieve
any other Lender of its obligation to lend hereunder (it being understood,
however, that no Lender shall be responsible for the failure of any other Lender
to make any Loan required to be made by such other Lender).
(d)    Each Lender may at its option make any Eurocurrency Loan by causing any
domestic or foreign branch or Lender Affiliate of such Lender to make such Loan;
provided, that any exercise of such option shall not affect the obligation of
the relevant Borrower to repay such Loan in accordance with the terms of this
Agreement.

38



--------------------------------------------------------------------------------




(e)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness to such Lender resulting from
each Loan made by it from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Borrower with respect to each Loan, the
Type of each Loan and each Interest Period, if any, applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from any Borrower and each
Lender’s share thereof. The entries made in the accounts maintained pursuant to
this paragraph (e) shall, to the extent permitted by applicable law, be prima
facie evidence of the existence and amounts of the obligations therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of any Borrower to repay the Loans in accordance with their terms.
(f)    In order to expedite the transactions contemplated by this Agreement,
each Subsidiary Borrower shall be deemed, by its execution and delivery of a
Subsidiary Borrower Request, to have appointed CBS to act as agent on behalf of
such Subsidiary Borrower for the purpose of (i) giving any notices contemplated
to be given by such Subsidiary Borrower pursuant to this Agreement, including,
without limitation, borrowing notices, prepayment notices, continuation notices,
conversion notices, competitive bid requests and competitive bid acceptances or
rejections and (ii) paying on behalf of such Subsidiary Borrower any Subsidiary
Borrower Obligations owing by such Subsidiary Borrower; provided, that each
Subsidiary Borrower shall retain the right, in its discretion, to directly give
any or all of such notices or make any or all of such payments.
(g)    The Administrative Agent shall promptly notify the Lenders upon receipt
of any Subsidiary Borrower Designation and Subsidiary Borrower Request. The
Administrative Agent shall promptly notify the Swingline Lenders upon receipt of
any designation of a Subsidiary Borrower as a Swingline Borrower.
SECTION 2.18.    Sharing of Setoffs. Except to the extent that this Agreement
provides for payments to be allocated to Revolving Credit Loans, Swingline Loans
or Competitive Loans, as the case may be, each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
any Borrower, or pursuant to a secured claim under Section 506 of Title 11 of
the United States Code or other security or interest arising from, or in lieu
of, such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means (other than
pursuant to any provision of this Agreement), obtain payment (voluntary or
involuntary) in respect of any category of its Loans or such Lender’s Revolving
Credit Percentage of any LC Disbursement as a result of which the unpaid
principal portion of such Loans or the unpaid portion of such Lender’s Revolving
Credit Percentage of the LC Disbursements shall be proportionately less than the
unpaid principal portion of such Loans or the unpaid portion of the Revolving
Credit Percentage of the LC Disbursements of any other Lender, it shall be
deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a
participation in such Loans or the Revolving Credit Percentage of the LC
Disbursements of such other Lender, so that the aggregate unpaid principal
amount of such Loans and participations in such Loans held by each Lender or the
Revolving Credit Percentage of LC Disbursements and participations in LC
Disbursements held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of all such Loans or LC Disbursements then
outstanding as the principal amount of such Loans or the Revolving Credit
Percentage of LC Disbursements of each Lender prior to such exercise of banker’s
lien, setoff or counterclaim or other event was to the principal amount of all
such Loans or LC Disbursements outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that, if any
such purchase or purchases or adjustments shall be made pursuant to this

39



--------------------------------------------------------------------------------




Section 2.18 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest, unless the Lender from which such payment is recovered is required to
pay interest thereon, in which case each Lender returning funds to such Lender
shall pay its pro rata share of such interest. Any Lender holding a
participation in a Loan or LC Disbursement deemed to have been so purchased may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by any Borrower to such Lender by reason
thereof as fully as if such Lender had made a Loan directly to such Borrower or
issued a Letter of Credit for the account of such Borrower in the amount of such
participation.
SECTION 2.19.    Payments. (a)  Except as otherwise expressly provided herein,
each Borrower shall make each payment (including principal of or interest on any
Loan or any Fees or other amounts) hereunder without setoff or counterclaim and
shall make each such payment not later than 12:00 noon, New York City time, on
the date when due in Dollars to the Administrative Agent at its offices at
JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, New York 10017, in
immediately available funds. Notwithstanding the foregoing, each Borrower shall
make each payment with respect to any Loan denominated in any Foreign Currency
(including principal of or interest on any such Loan or other amounts) hereunder
without setoff or counterclaim and shall make each such payment not later than
12:00 noon, London time, on the date when due in the relevant Foreign Currency
to the Administrative Agent at its offices at J.P. Morgan Europe Limited, 125
London Wall, London, England EC2Y 5AJ, United Kingdom, in immediately available
funds.
(b)    Whenever any payment (including principal of or interest on any Loan or
any Fees or other amounts) hereunder shall become due, or otherwise would occur,
on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or Fees, if applicable.
SECTION 2.20.    Taxes. (a)  Any and all payments by or on behalf of each
Borrower hereunder shall be made, in accordance with Section 2.19, free and
clear of and without deduction or withholding (except to the extent required by
law) for any and all present or future Taxes, excluding (i) net income taxes and
franchise taxes (imposed in lieu of net income taxes) imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent’s or such Lender’s having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document); (ii) Taxes that are attributable to such
Lender’s failure to comply with the requirements of Section 2.20(g) or (h);
(iii) Taxes that are withholding taxes that are imposed by the United States of
America on amounts payable to a Lender at the time such Lender becomes a party
to this Agreement (or designates a new lending office), except (x) to the extent
that the Lender or such Lender’s assignor (if any) was entitled, at the time of
assignment (or designation of a new lending office), to receive additional
amounts from the Borrowers with respect to such Taxes pursuant to this Section
2.20(a), or (y) those imposed on a Transferee pursuant to a request by the
Borrower under Section 2.21(b)(ii); and (iv) any United States federal
withholding taxes imposed under FATCA (all such excluded Taxes being hereinafter
referred to as “Excluded Taxes” and all Taxes other than Excluded Taxes being
hereinafter referred to as “Indemnified Taxes”). If any Indemnified Taxes or
Other Taxes shall be required by law to be deducted or withheld from or in
respect of any sum payable to any Agent or any Lender hereunder (as determined
by the applicable withholding agent in good faith), (i) the sum payable shall be
increased by the amount necessary so that after making all required withholdings
or deductions (including withholdings or deductions applicable to additional
sums payable under this Section 2.20) such Agent or such Lender shall receive an
amount equal to the sum it would have received had no such withholdings
deductions been made and (ii) such withholdings or

40



--------------------------------------------------------------------------------




deductions shall be made and the full amounts withheld or deducted shall be paid
to the relevant taxing authority or other Governmental Authority in accordance
with applicable law.
(b)    The relevant Borrower agrees to pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    The relevant Borrower will indemnify each Lender (or Transferee) and the
Administrative Agent for the full amount of Indemnified Taxes and Other Taxes
(including any Indemnified Taxes or Other Taxes imposed by the applicable
jurisdiction on amounts payable under this Section 2.20) paid by such Lender (or
Transferee) or the Administrative Agent, as the case may be, and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally asserted by the relevant taxing authority or other Governmental
Authority. Such indemnification shall be made within 30 days after the date such
Lender (or Transferee) or the Administrative Agent, as the case may be, makes
written demand therefor.
(d)    Whenever any Indemnified Taxes or Other Taxes are payable by any
Borrower, within 30 days thereafter such Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an official receipt received by
such Borrower showing payment thereof (or other evidence of such payment
reasonably satisfactory to the Administrative Agent).
(e)    Each Lender shall indemnify the Administrative Agent for the full amount
of any Taxes that are attributable to such Lender and that are payable or paid
by the Administrative Agent, as determined by the Administrative Agent in good
faith. A certificate as to the amount of such payment or liability delivered to
any Lender by the Administrative Agent shall be conclusive absent manifest
error.
(f)    Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.20 shall
survive the payment in full of the principal of and interest on all Loans made
hereunder and of all other amounts payable hereunder.
(g)    Each Lender that is a “United States Person” as defined in Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed copies of U.S. Internal Revenue Service Form
W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal withholding tax. Each Lender (or Transferee) that is not a “United
States Person” as defined in Section 7701(a)(30) of the Code (such Lender (or
Transferee), a “Non-U.S. Person”) shall deliver to CBS and the Administrative
Agent (or, in the case of a participant, to the Lender from which the related
participation shall have been purchased) (i) two copies of either U.S. Internal
Revenue Service Form W-8BEN, Form W-8BEN-E, Form W-8ECI, or Form W-8IMY
(accompanied by applicable underlying Internal Revenue Service forms) claiming
complete exemption from or a reduction in U.S. federal withholding tax on all
payments by any Borrower under this Agreement, (ii) in the case of a Non-U.S.
Person claiming exemption from U.S. federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest”, the
applicable Form W-8, or any subsequent versions thereof or successors thereto,
and a statement representing that such Non-U.S. Person is not a “bank” for
purposes of Section 881(c) of the Code, is not a 10-percent shareholder (within
the meaning of Section 871(h)(3)(B) of the Code) of CBS and is not a controlled
foreign corporation related to CBS (within the meaning of Section 864(d)(4) of
the Code)), properly completed and duly executed by such Non-U.S. Person
claiming complete exemption from U.S. federal withholding tax on payments under
this Agreement or (iii) any other form prescribed by applicable law as a basis
for claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary

41



--------------------------------------------------------------------------------




documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made. In the case of a Non-U.S. Person claiming the benefits of an income tax
treaty to which the United States is a party, the U.S. Internal Revenue Service
Form W-8BEN or Form W-8BEN-E shall, as applicable, (1) establish an exemption
from U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and/or (2) establish an exemption from U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty.
Such forms shall be delivered by each Non-U.S. Person promptly after it becomes
a party to this Agreement (or, in the case of any participant, promptly after
the date such participant purchases the related participation) and from time to
time thereafter upon the request of the Borrower or the Administrative Agent. In
addition, each Non-U.S. Person shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Person. Each Non-U.S. Person shall promptly notify CBS and the Administrative
Agent at any time it determines that it is no longer in a position to provide
any previously delivered certificate to CBS (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Unless CBS and the
Administrative Agent (or, in the case of a participant, the Lender from which
the related participation shall have been purchased) have received forms or
other documents satisfactory to them indicating that payments hereunder are not
subject to United States withholding tax, the relevant Borrower or the
Administrative Agent shall withhold taxes from such payments at the applicable
statutory rate in the case of payments of interest to or for any Lender (or
Transferee) that is a Non-U.S. Person. Notwithstanding any other provision of
this Section 2.20(g), a Non-U.S. Person shall not be required to deliver any
form pursuant to this Section 2.20(g) that such Non-U.S. Person is not legally
able to deliver.
(h)    A Lender that is entitled to an exemption from or reduction of any
non-U.S. withholding tax under the law of the jurisdiction in which a Borrower
is located, or under any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to such Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by such Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate,
provided, that such Lender is legally entitled to complete, execute and deliver
such documentation and in such Lender’s reasonable judgment such completion,
execution or submission would not materially prejudice the legal position of
such Lender.
(i)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to CBS and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by CBS or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by CBS or the Administrative Agent as may be
necessary for CBS and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this paragraph (i), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
(j)    For purposes of this Section 2.20, the term “Lender” includes the Issuing
Lender and the Swingline Lender, and the term “applicable law” includes FATCA.
(k)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Effective Date, the Borrower and the Administrative Agent shall
treat (and the Lenders

42



--------------------------------------------------------------------------------




hereby authorize the Administrative Agent to treat) the Loans as not qualifying
as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).
SECTION 2.21.    Termination or Assignment of Commitments Under Certain
Circumstances. (a) Any Lender (or Transferee) claiming any additional amounts
payable pursuant to Section 2.15 or Section 2.20 or giving notice to the
Administrative Agent and CBS as contemplated in the “plus” clause in the
definition of Eurocurrency Rate in Section 1.1 shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document requested by any Borrower or to change the jurisdiction of its
applicable lending office if the making of such a filing or change would avoid
the need for or reduce the amount of any such additional amounts which may
thereafter accrue and would not, in the sole, good faith determination of such
Lender (or Transferee), be otherwise disadvantageous to such Lender (or
Transferee).
(b)    In the event that (w) any Lender shall have delivered a notice or
certificate pursuant to Section 2.15, (x) any Borrower shall be required to make
additional payments to any Lender under Section 2.20, (y) any Lender (a
“Non-Consenting Lender”) shall withhold its consent to any amendment described
in clause (i) or (ii) of Section 9.8(b) as to which consents have been obtained
from Lenders having Total Facility Percentages aggregating at least 90% or (z)
any Lender becomes a Defaulting Lender or a Protesting Lender, CBS shall have
the right, at its own expense, upon notice to such Lender (or Lenders) and the
Administrative Agent, (i) to terminate the Commitments of such Lender (except in
the case of clause (y) above) or (ii) to require such Lender (or, in the case of
clause (y) above, each Non-Consenting Lender) to transfer and assign without
recourse (in accordance with and subject to the restrictions contained in
Section 9.4) all its interests, rights and obligations under this Agreement to
one or more other financial institutions acceptable to CBS (unless an Event of
Default has occurred and is continuing) and the Administrative Agent, which
approval in each case shall not be unreasonably withheld, which shall assume
such obligations; provided, that (w) in the case of any replacement of
Non-Consenting Lenders, each assignee shall have consented to the relevant
amendment, (x) no such termination or assignment shall conflict with any law,
rule or regulation or order of any Governmental Authority, (y) the Borrowers or
the assignee (or assignees), as the case may be, shall pay to each affected
Lender in immediately available funds on the date of such termination or
assignment the principal of and interest accrued to the date of payment on the
Loans made by it hereunder and all other amounts accrued for its account or owed
to it hereunder and (z) CBS may not terminate Commitments representing more than
10% of the original aggregate Commitments pursuant to this paragraph (b).
SECTION 2.22.    Currency Equivalents. (a)  The Administrative Agent shall
determine the Dollar equivalent of each Competitive Bid Loan in a Foreign
Currency and each Multi-Currency Revolving Loan as of the first day of each
Interest Period applicable thereto and, in the case of any such Interest Period
of more than three months, at three-month intervals after the first day thereof.
The Administrative Agent shall promptly notify the applicable Borrowers and the
Lenders of the Dollar equivalent so determined by it. Each such determination
shall be based on the Spot Rate (i) (A) on the date of the related Competitive
Bid Request, for purposes of the initial determination of such Competitive Bid
Loan, and (B) on the date of the related Revolving Credit Borrowing Request, for
purposes of the initial determination of such Multi-Currency Revolving Loan, and
(ii) on the fourth Business Day prior to the date on which such Dollar
equivalent is to be determined, for purposes of subsequent determinations.
(b)    The Administrative Agent shall determine the Dollar equivalent of the
Aggregate LC Exposure related to each Letter of Credit issued in a Foreign
Currency as of the date of the issuance thereof, at three-month intervals after
the date of issuance thereof and as of the date of each drawing thereunder. Each
such determination shall be based on the Spot Rate (i) on the date of the
related notice of any proposed issuance of a Letter of Credit pursuant to
Section 2.7(c), in the case of the initial determination of such Letter of
Credit, (ii) on the second Business Day prior to the date as of which such

43



--------------------------------------------------------------------------------




Dollar equivalent is to be determined, in the case of any subsequent
determination with respect to an outstanding Letter of Credit and (iii) on the
second Business Day prior to the related drawing thereunder, in the case of any
determination as to a drawing thereunder.
(c)    If after giving effect to any such determination of a Dollar equivalent
with respect to Competitive Bid Loans or Letters of Credit, the Dollar
equivalent thereof exceeds $150,000,000, CBS shall, or shall cause the
applicable Subsidiary Borrowers to, within five Business Days, (i) in the case
of an excess with respect to Competitive Bid Loans, prepay outstanding
Competitive Bid Loans in Foreign Currencies to eliminate such excess, (ii) in
the case of an excess with respect to Letters of Credit, cause to be reduced
(or, at the relevant Borrower’s option, cash collateralize) outstanding Letters
of Credit in Foreign Currencies to eliminate such excess, or (iii) in each case,
take such other action to the extent necessary to eliminate any such excess. If
after giving effect to any such determination of a Dollar equivalent with
respect to Multi-Currency Revolving Loans, the Dollar equivalent thereof exceeds
(A) the Multi-Currency Sublimit for any currency or (B) the Total Multi-Currency
Sublimit, CBS shall, or shall cause the relevant Subsidiary Borrowers to, within
five Business Days, prepay outstanding Multi-Currency Revolving Loans so that
the Specified Currency Availability for each currency is greater than or equal
to zero and so that the Total Specified Currency Availability is greater than or
equal to zero or take such other action to the extent necessary to eliminate any
such excess.
(d)    Notwithstanding the foregoing, if at any time (i) the Commitment
Utilization Percentage (calculated without giving effect to clauses (a)(ii) and
(b)(ii) contained in the definition thereof in Section 1.1) is greater than
110%, CBS shall, or shall cause the relevant Subsidiary Borrowers to, within
five Business Days prepay outstanding Competitive Bid Loans in Foreign
Currencies, prepay outstanding Multi-Currency Revolving Loans, cause to be
reduced (or, at the relevant Borrower's option, cash collateralize) outstanding
Letters of Credit in Foreign Currencies or take such other action to the extent
necessary to eliminate any such excess, or (ii) the Dollar equivalent of the
outstanding Multi-Currency Revolving Loans is greater than 110% of (A) the
Multi-Currency Sublimit for any currency or (B) the Total Multi-Currency
Sublimit, CBS shall, or shall cause the relevant Subsidiary Borrowers to, within
five Business Days, prepay outstanding Multi-Currency Revolving Loans so that
the Specified Currency Availability for each currency is greater than or equal
to zero and so that the Total Specified Currency Availability is greater than or
equal to zero or take such other action to the extent necessary to eliminate any
such excess.
(e)    If any prepayment of a Competitive Bid Loan or a Multi-Currency Revolving
Loan occurs pursuant to this Section 2.22 on a day which is not the last day of
the then current Interest Period with respect thereto, CBS shall, or shall cause
the applicable Subsidiary Borrowers to, pay to the Lenders such amounts, if any,
as may be required pursuant to Section 2.16.
SECTION 2.23.    Judgment Currency. If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s London office on any Business Day preceding that on which the final
judgment is given. The obligations of each Borrower in respect of any sum due to
any Lender or the Administrative Agent hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Administrative Agent, as the case may be, of any sum adjudged to be so due in
such other currency such Lender or the Administrative Agent, as the case may be,
may in accordance with normal banking procedures purchase the specified currency
with such other currency. If the amount of the specified currency so purchased
is less than the sum originally due to such Lender or the

44



--------------------------------------------------------------------------------




Administrative Agent, as the case may be, in the specified currency, the
applicable Borrower agrees, to the fullest extent that it may effectively do so,
as a separate obligation and notwithstanding any such judgment, to indemnify
such Lender or the Administrative Agent, as the case may be, against such loss,
and if the amount of the specified currency so purchased exceeds (i) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (ii) any amounts shared with other Lenders as a
result of allocations of such excess as a disproportionate payment to such
Lender as compared to such Lender’s Total Facility Percentage, such Lender or
the Administrative Agent, as the case may be, agrees to remit such excess to the
applicable Borrower.
SECTION 2.24.     Defaulting Lenders. (a) Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(b)    fees shall cease to accrue on the unused portion of the Commitment of
such Defaulting Lender pursuant to Section 2.9(a);
(c)    the Commitment and Facility Exposure of such Defaulting Lender shall not
be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.8), provided, that any waiver, amendment or
modification requiring the consent of all Lenders or each directly affected
Lender pursuant to Section 9.8(b)(i), (ii) and (iii), shall in each case require
the consent of such Defaulting Lender;
(d)    if any ABR Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:
(i)    all or any part of the contingent obligations of the Lenders in respect
of such ABR Swingline Exposure and LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolving Credit
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Outstanding Revolving Extensions of Credit does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) the conditions set forth in Section
4.3(b), (c) and (d) are satisfied at such time;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay the ABR Swingline Loans and
(y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in a
manner satisfactory to the Administrative Agent for so long as such LC Exposure
is outstanding;
(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.24(d), the Borrowers shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 2.9(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to this Section 2.24(d), then the fees payable to the Lenders pursuant to
Section 2.9(b) shall be adjusted in accordance with such non-Defaulting Lenders’
Revolving Credit Percentages; and
(v)    if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.24(d), then, without prejudice to any
rights or remedies of

45



--------------------------------------------------------------------------------




any Issuing Lender or any Lender hereunder, all fees that otherwise would have
been payable to such Defaulting Lender (solely with respect to the portion of
such Defaulting Lender’s Commitment that was utilized by such LC Exposure) under
Section 2.9(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Lenders in accordance with their outstanding Letters of
Credit until such LC Exposure is cash collateralized and/or reallocated;
(e)    so long as any Lender is a Defaulting Lender none of the Swingline
Lenders shall be required to fund any ABR Swingline Loans and none of the
Issuing Lenders shall be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.24(d), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loans shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.24(d)(i) (and Defaulting Lenders shall not participate
therein); and
(f)    any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant hereto (but
excluding Section 2.21) may, in lieu of being distributed to such Defaulting
Lender, be applied by the Administrative Agent (i) first, to the payment of any
amounts owing by such Defaulting Lender to the Issuing Lenders, the Swingline
Lenders and the Administrative Agent hereunder, (ii) second, to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement and (iii) third, to such
Defaulting Lender; provided, that if such payment is (x) a prepayment of the
principal amount of any Loans and (y) made at a time when the conditions set
forth in Section 4.3 are satisfied, such payment shall be applied solely to
prepay the Loans of all non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans of any Defaulting Lender.
In the event that the Administrative Agent and CBS each agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then on such date such Lender shall purchase at par such of
the Revolving Credit Loans of the other Lenders as the Administrative Agent
shall determine may be necessary in order for such Lender to hold the Revolving
Credit Loans in accordance with its Revolving Credit Percentage. Except as
expressly modified by this Section 2.24, the performance by any Borrower under
any of the Loan Documents shall not be excused or otherwise modified as a result
of this Section 2.24.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
CBS hereby represents and warrants, and each Subsidiary Borrower by its
execution and delivery of a Subsidiary Borrower Request represents and warrants
(to the extent specifically applicable to such Subsidiary Borrower), to each of
the Lenders that:
SECTION 3.1.    Corporate Existence. Each of CBS and each Material Subsidiary:
(a) is a corporation, partnership or other entity duly organized and validly
existing under the laws of the jurisdiction of its organization; (b) has all
requisite corporate or other power, and has all material governmental licenses,
authorizations, consents and approvals, necessary to own its assets and carry on
its business as now being conducted, except where the failure to have any of the
foregoing would not result in a Material Adverse Effect; and (c) is qualified to
do business in all jurisdictions in which the nature of

46



--------------------------------------------------------------------------------




the business conducted by it makes such qualification necessary and where
failure so to qualify would result in a Material Adverse Effect.
SECTION 3.2.    Financial Condition. The consolidated balance sheet of CBS and
its Consolidated Subsidiaries as at December 31, 2013, and the related
consolidated statements of operations and cash flows of CBS and its Consolidated
Subsidiaries for the fiscal year ended on such date, with the opinion thereon of
PricewaterhouseCoopers LLP, heretofore furnished to each of the Lenders (or set
forth in CBS’s Annual Report on Form 10-K for such fiscal year filed with the
SEC and made available to the Lenders through access to a web site, including,
without limitation, www.sec.gov), fairly present the consolidated financial
condition of CBS and its Consolidated Subsidiaries as at such date and the
consolidated results of their operations for the fiscal year ended on such date
in accordance with GAAP. Neither CBS nor any of its Material Subsidiaries had on
December 31, 2013 any known material contingent liability, except as referred to
or reflected or provided for in the Exchange Act Report or in such balance
sheets (or the notes thereto) as at such date.
SECTION 3.3.    Litigation. Except as disclosed to the Lenders in the Exchange
Act Report or otherwise disclosed in writing to the Lenders prior to the Closing
Date, there are no legal or arbitral proceedings, or any proceedings by or
before any Governmental Authority, pending or (to the knowledge of CBS)
threatened against CBS or any of its Material Subsidiaries which have resulted
in a Material Adverse Effect (it being agreed that any legal or arbitral
proceedings which have been disclosed in the Exchange Act Report, whether
threatened, pending, resulting in a judgment or otherwise, prior to the time a
final judgment for the payment of money shall have been recorded against CBS or
any Material Subsidiary by any Governmental Authority having jurisdiction, and
the judgment is non-appealable (or the time for appeal has expired) and all
stays of execution have expired or been lifted shall not, in and of itself, be
deemed to result in a Material Adverse Effect). The “Exchange Act Report” shall
mean, collectively, the Annual Report of CBS on Form 10-K for the year ended
December 31, 2013 and Quarterly Reports on Form 10-Q of CBS and Current Reports
on Form 8-K of CBS filed with or furnished to the SEC subsequent to December 31,
2013, but on or before December 2, 2014, in each case, as amended or
supplemented on or before December 2, 2014.
SECTION 3.4.    No Breach, etc. None of the execution and delivery of this
Agreement, the consummation of the transactions herein contemplated and
compliance with the terms and provisions hereof will conflict with or result in
a breach of, or require any consent under, the charter or by-laws (or other
equivalent organizational documents) of any Borrower or CBS Operations, or any
applicable law or regulation, or any order, writ, injunction or decree of any
Governmental Authority, or any material agreement or instrument to which CBS or
any of its Material Subsidiaries or CBS Operations is a party or by which any of
them is bound or to which any of them is subject, or constitute a default under
any such agreement or instrument, or result in the creation or imposition of any
Lien upon any of the revenues or assets of CBS or any of its Material
Subsidiaries or CBS Operations pursuant to the terms of any such agreement or
instrument. Neither CBS nor any of its Material Subsidiaries nor CBS Operations
is in default under or with respect to any of its material contractual
obligations in any respect that would have a Material Adverse Effect.
SECTION 3.5.    Corporate Action. Each of the Borrowers and CBS Operations has
all necessary corporate or other power and authority to execute, deliver and
perform its obligations under this Agreement; the execution and delivery by each
of the Borrowers and CBS Operations of this Agreement (or, in the case of each
Subsidiary Borrower, the relevant Subsidiary Borrower Request), and the
performance by each of the Borrowers and CBS Operations of this Agreement, have
been duly authorized by all necessary corporate action on its part; this
Agreement (or, in the case of each Subsidiary Borrower, the relevant Subsidiary
Borrower Request) has been duly and validly executed and delivered by each of
the Borrowers and CBS Operations; and this Agreement constitutes a legal, valid
and binding

47



--------------------------------------------------------------------------------




obligation of each of the Borrowers and CBS Operations, enforceable in
accordance with its terms except as such enforceability may be limited by (a)
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
similar laws of general applicability affecting the enforcement of creditors’
rights and (b) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
SECTION 3.6.    Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by each Borrower of this Agreement or for the
validity or enforceability hereof.
SECTION 3.7.    ERISA. CBS and, to the best of its knowledge, its ERISA
Affiliates have fulfilled their respective obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and are in compliance
in all material respects with the currently applicable provisions of ERISA and
the Code except where any failure or non-compliance would not result in a
Material Adverse Effect.
SECTION 3.8.    Taxes. CBS and its Material Subsidiaries, to the knowledge of
CBS, have filed all United States federal income tax returns and all other
material tax returns which are required to be filed by or in respect of them and
have paid or caused to be paid all Taxes shown as due on such returns or
pursuant to any assessment received by CBS or any of its Material Subsidiaries,
except those being contested and reserved against in accordance with Section
5.2.
SECTION 3.9.    Investment Company Act. No Borrower is an “investment company”,
or a company “controlled” by an “investment company”, subject to regulation
under the Investment Company Act of 1940, as amended.
SECTION 3.10.    Environmental. Except as in the aggregate would not have a
Material Adverse Effect, neither CBS nor any of its Subsidiaries has received
any notice of violation, alleged violation, non-compliance or liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of its or its Subsidiaries’ Properties or business, nor does CBS
have any knowledge that any notice will be received or is being threatened.
SECTION 3.11.    Material Subsidiaries. The list of Subsidiaries set forth in
the most recently issued Form 10‑K of CBS is complete and correct in all
material respects with respect to Material Subsidiaries as of the date of the
issuance of such Form 10‑K.
SECTION 3.12.    Anti-Corruption Laws and Sanctions. CBS has implemented and
maintains in effect policies and procedures reasonably designed to promote
compliance by CBS, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions. CBS,
its Subsidiaries and, to the knowledge of CBS, their respective directors,
officers and employees are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) CBS, any Subsidiary
nor, to the knowledge of CBS, any of their respective directors or officers or
(b) to the knowledge of CBS, any employee or agent of CBS or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.

48



--------------------------------------------------------------------------------




ARTICLE IV
CONDITIONS OF EFFECTIVENESS AND LENDING
SECTION 4.1.    Effectiveness. The effectiveness of this Agreement is subject to
the satisfaction of the following conditions:
(a)    Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by (i) a duly authorized officer of CBS and
CBS Operations and (ii) each Lender.
(b)    Closing Certificate. The Administrative Agent shall have received a
Closing Certificate of CBS and CBS Operations, dated the Effective Date, with
appropriate insertions and attachments.
(c)    Opinion of Counsel. The Administrative Agent shall have received an
opinion of the chief legal officer or deputy general counsel of CBS and CBS
Operations, dated the Effective Date, in form and substance satisfactory to the
Administrative Agent and customary for transactions of this type.
(d)    Existing Credit Agreement. The loans under the Existing Credit Agreement
shall have been prepaid or paid in full, together with all accrued interest and
fees with respect thereto.
SECTION 4.2.    Initial Loans to Subsidiary Borrowers; Designation of Foreign
Subsidiary Borrowers.
(a)    The obligation of each Lender to make its initial Loan to a particular
Subsidiary Borrower, if designated as such on or after the Effective Date, is
subject to the satisfaction of the conditions that (A) CBS shall have delivered
to the Administrative Agent (which shall promptly furnish to each Lender) a
Subsidiary Borrower Designation for such Subsidiary Borrower no less than five
Business Days prior to the effective date of such designation and (B) such
Subsidiary Borrower shall have furnished to the Administrative Agent (i) a
Subsidiary Borrower Request, (ii) a Closing Certificate of such Subsidiary
Borrower, with appropriate insertions and attachments, (iii) one or more
executed legal opinions with respect to such Subsidiary Borrower, in form and
substance reasonably satisfactory to the Administrative Agent, and (iv) such
reasonable documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Patriot Act, to the
extent reasonably requested by the Administrative Agent or any Lender.
Notwithstanding anything to the contrary in this Agreement, a Lender shall not
be required to make a Loan as part of any borrowing by or to issue or, subject
to the next succeeding sentence, acquire a participation in any Letter of Credit
or Designated Letter of Credit issued to, a Subsidiary Borrower that is a
Foreign Subsidiary if the making of such Loan or the issuance by such Lender or
the acquisition by such Lender (or, if such Lender is the Issuing Lender, the
acquisition by any other Lender) of a participation in, such Letter of Credit or
Designated Letter of Credit would violate any law or regulation to which such
Lender is subject. Each Lender agrees promptly to notify the Administrative
Agent and CBS upon becoming aware that the making of a Loan to, or the advance
by it of, or the acquisition by it of a participation in, a Letter of Credit for
the account of, any such Subsidiary Borrower would violate any law or regulation
to which it is subject, and a Lender shall only be excused from acquiring a
participation in a Letter of Credit under the immediately preceding sentence if
it has given notice pursuant to this sentence of at least five Business Days
prior to the issuance of such Letter of Credit. CBS may from time to time
deliver a subsequent Subsidiary Borrower Designation with respect to any
Subsidiary Borrower, countersigned by such Subsidiary Borrower, for the purpose
of terminating such Subsidiary Borrower’s designation as such, so long as, on
the effective date of such termination, all

49



--------------------------------------------------------------------------------




Subsidiary Borrower Obligations in respect of such Subsidiary Borrower shall
have been paid in full. In addition, if on any date a Subsidiary Borrower shall
cease to be a Subsidiary, all Subsidiary Borrower Obligations in respect of such
Subsidiary Borrower shall automatically become due and payable on such date and
no further Loans may be borrowed by such Subsidiary Borrower hereunder.
(b)    In addition to the requirements set forth in Section 4.2(a), if the
Company shall designate a Foreign Subsidiary as a Subsidiary Borrower by written
notice to the Administrative Agent (a “Notice of Designation”) (which shall
promptly furnish to each Lender), any Lender may, with notice to the
Administrative Agent and CBS, fulfill its Commitment by causing a Lender
Affiliate to act as the Lender in respect of such Foreign Subsidiary.
Additionally, (x) such Lender’s obligations under this Agreement shall remain
unchanged, (y) such Lender shall remain solely responsible to the other parties
hereto for the performance of those obligations, and (z) CBS, CBS Operations,
any Borrower, the Administrative Agent, the Lenders and the Letter of Credit
issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.
(c)    As soon as practicable after receiving a Notice of Designation from the
Administrative Agent, and in any event no later than seven Business Days after
the date of such Notice of Designation, any Lender that is restricted by any law
or regulation to which such Lender is subject from extending credit under this
Agreement to such Foreign Subsidiary directly or through a Lender Affiliate as
set forth in Section 4.2(b) (a “Protesting Lender”) shall so notify CBS and the
Administrative Agent in writing. With respect to each Protesting Lender, which
has not withdrawn such notice, CBS shall, effective on or before the date that
such Foreign Subsidiary shall have the right to borrow hereunder, either
(A) exercise its rights pursuant to Section 2.21(b) or (B) cancel its request to
designate such Foreign Subsidiary as a Subsidiary Borrower hereunder.
SECTION 4.3.    All Credit Events. The obligation of each Lender to make each
Loan, and the obligation of each Issuing Lender to issue each Letter of Credit,
are subject to the satisfaction of the following conditions:
(a)    The Administrative Agent shall have received a request for, or notice of,
such Credit Event if and as required by Section 2.3, 2.4, 2.6 or 2.7, as
applicable;
(b)    Each of the representations and warranties made by CBS and, in the case
of a borrowing by a Subsidiary Borrower, by such Subsidiary Borrower, in
Sections 3.1, 3.2, 3.4, 3.5, 3.6, 3.7, 3.8, 3.9 and 3.10 shall be true and
correct in all material respects on and as of the date of such Credit Event with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date;
(c)    At the time of and immediately after giving effect to such Credit Event
no Default or Event of Default shall have occurred and be continuing; and
(d)    After giving effect to such Credit Event, (i) with respect to Revolving
Credit Loans, (A) the Outstanding Revolving Extensions of Credit of each Lender
shall not exceed such Lender’s Commitment then in effect and (B) the Total
Facility Exposure shall not exceed the Total Commitment then in effect, and (ii)
with respect to Multi-Currency Revolving Loans, (A) the outstanding
Multi-Currency Revolving Loans in a particular Multi-Currency shall not exceed
the Multi-Currency Sublimit for such currency and (B) the aggregate outstanding
Multi-Currency Revolving Loans shall not exceed the Total Multi-Currency
Sublimit.

50



--------------------------------------------------------------------------------




Each Credit Event shall be deemed to constitute a representation and warranty by
CBS on the date of such Credit Event as to the matters specified in paragraphs
(b) and (c) of this Section 4.3.
ARTICLE V
COVENANTS
CBS covenants and agrees with each Lender that, as long as the Commitments shall
be in effect or the principal of or interest on any Loan shall be unpaid, or
there shall be any Aggregate LC Exposure, unless the Required Lenders shall
otherwise consent in writing:
SECTION 5.1.    Financial Statements. CBS shall deliver to each of the Lenders:
(a)    within 45 days after the end of each of the first three quarterly fiscal
periods of each fiscal year of CBS, consolidated statements of operations and
cash flows of CBS and its Consolidated Subsidiaries for such period and for the
period from the beginning of the respective fiscal year to the end of such
period, and the related consolidated balance sheet as at the end of such period,
setting forth in each case in comparative form the corresponding consolidated
figures for the corresponding period in the preceding fiscal year, accompanied
by a certificate of a Financial Officer of CBS which certificate shall state
that such financial statements fairly present the consolidated financial
condition and results of operations of CBS and its Consolidated Subsidiaries in
accordance with GAAP as at the end of, and for, such period, subject to normal
year-end audit adjustments; provided, that the requirement herein for the
furnishing of such quarterly financial statements may be fulfilled by providing
to the Lenders the report of CBS to the SEC on Form 10-Q for the applicable
quarterly period, accompanied by the officer’s certificate described in the last
paragraph of this Section 5.1;
(b)    within 90 days after the end of each fiscal year of CBS, consolidated
statements of operations and cash flows of CBS and its Consolidated Subsidiaries
for such year and the related consolidated balance sheet as at the end of such
year, setting forth in comparative form the corresponding consolidated figures
for the preceding fiscal year, and accompanied by an opinion thereon
(unqualified as to the scope of the audit) of independent certified public
accountants of recognized national standing, which opinion shall state that such
consolidated financial statements fairly present the consolidated financial
condition and results of operations of CBS and its Consolidated Subsidiaries as
at the end of, and for, such fiscal year; provided, that the requirement herein
for the furnishing of annual financial statements may be fulfilled by providing
to the Lenders the report of CBS to the SEC on Form 10‑K for the applicable
fiscal year;
(c)    promptly upon their becoming publicly available, copies of all
registration statements and regular periodic reports (including without
limitation any and all reports on Form 8‑K), if any, which CBS or any of its
Subsidiaries shall have filed with the SEC or any national securities exchange;
(d)    promptly upon the mailing thereof to the shareholders of CBS generally,
copies of all financial statements, reports and proxy statements so mailed;
(e)    within 30 days after a Responsible Officer of CBS knows or has reason to
believe that any of the events or conditions specified below with respect to any
Plan or Multiemployer Plan have occurred or exist which would reasonably be
expected to result in a Material Adverse Effect, a statement signed by a senior
financial officer of CBS setting forth details respecting such event or
condition and the action, if any, which CBS or its ERISA Affiliate proposes to
take with respect thereto (and a copy of any

51



--------------------------------------------------------------------------------




report or notice required to be filed with or given to PBGC by CBS or an ERISA
Affiliate with respect to such event or condition):
(i)    any reportable event, as defined in Section 4043(c) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event; provided, that a
failure to meet the minimum funding standards of Section 412 or 430 of the Code
or Section 302 of ERISA shall be a reportable event regardless of the issuance
of any waiver in accordance with Section 412(c) of the Code or Section 302(c) of
ERISA;
(ii)    the filing under Section 4041 of ERISA of a notice of intent to
terminate any Plan or the termination of any Plan;
(iii)    the termination under Section 4041A, or the institution by PBGC of
proceedings under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer under Section 4042(b) of ERISA any Plan,
or the receipt by CBS or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by PBGC with respect to such Multiemployer
Plan;
(iv)    the complete or partial withdrawal by CBS or any ERISA Affiliate under
Section 4201 or 4204 of ERISA from a Multiemployer Plan, or the receipt by CBS
or any ERISA Affiliate of notice from a Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or that
it intends to terminate or has terminated under Section 4041A of ERISA;
(v)    the institution of a proceeding by a fiduciary of any Multiemployer Plan
against CBS or any ERISA Affiliate to enforce Section 515 of ERISA, which
proceeding is not dismissed within 30 days;
(vi)    a failure to make a required installment or other payment with respect
to a Plan (within the meaning of Section 430(k) of the Code), in which case the
notice required hereunder shall be provided within ten days after the due date
for filing notice of such failure with PBGC; and
(vii)    a determination that any Plan is in “at risk” status (within the
meaning of Section 430 of the Code or Title IV of ERISA) or a determination that
any Multiemployer Plan is “insolvent” (within the meaning of Section 4245 of
ERISA), “in reorganization” (within the meaning of Section 4241 of ERISA), or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 or Title IV of ERISA);
(f)    promptly after a Responsible Officer of CBS knows or has reason to
believe that any Default or Event of Default has occurred, a notice of such
Default or Event of Default describing it in reasonable detail and, together
with such notice or as soon thereafter as possible, a description of the action
that CBS has taken and proposes to take with respect thereto;
(g)    promptly after a Responsible Officer of CBS knows that any change has
occurred in CBS’s Debt Rating by either Rating Agency, a notice describing such
change; and
(h)    promptly from time to time such other information regarding the financial
condition, operations or business of CBS or any of its Subsidiaries (including,
without limitation, any

52



--------------------------------------------------------------------------------




Plan or Multiemployer Plan and any reports or other information required to be
filed under ERISA) as any Lender through the Administrative Agent may reasonably
request.
CBS will furnish to the Administrative Agent and each Lender, at the time it
furnishes each set of financial statements pursuant to paragraph (a) or (b)
above, a certificate (which may be a copy in the case of each Lender) of a
Financial Officer of CBS (a “Compliance Certificate”) (i) to the effect that no
Default or Event of Default has occurred and is continuing (or, if any Default
or Event of Default has occurred and is continuing, describing it in reasonable
detail and describing the action that CBS has taken and proposes to take with
respect thereto), and (ii) setting forth in reasonable detail the computations
(including any pro forma calculations as described in Section 1.2(c)) necessary
to determine whether CBS is in compliance with the Financial Covenant as of the
end of the respective quarterly fiscal period or fiscal year. Each Lender hereby
agrees that CBS may, in its discretion, provide any notice, report or other
information to be provided pursuant to this Section 5.1 to such Lender by (i)
electronic mail to the electronic mail address provided by such Lender and/or
(ii) through access to a web site, including, without limitation, www.sec.gov.
SECTION 5.2.    Corporate Existence, Etc. CBS will, and will cause each of its
Material Subsidiaries to, preserve and maintain its legal existence and all of
its material rights, privileges and franchises (provided, that (a) nothing in
this Section 5.2 shall prohibit any transaction expressly permitted under
Section 5.4, (b) the corporate existence of any Subsidiary (other than a
Subsidiary Borrower or CBS Operations) may be terminated if, in the good faith
judgment of the board of directors or the chief financial officer of CBS, such
termination is in the best interests of CBS and such termination would not have
a Material Adverse Effect, and (c) CBS or such Material Subsidiary shall not be
required to preserve or maintain any such right, privilege or franchise if the
board of directors of CBS or such Material Subsidiary, as the case may be, shall
determine that the preservation or maintenance thereof is no longer desirable in
the conduct of the business of CBS or such Material Subsidiary, as the case may
be); comply with the requirements of all applicable laws, rules, regulations and
orders of Governmental Authorities (including, without limitation, all
Environmental Laws) and with all contractual obligations if failure to comply
with such requirements or obligations would reasonably be expected to result in
a Material Adverse Effect; pay and discharge all material taxes, assessments,
governmental charges, levies or other obligations of whatever nature imposed on
it or on its income or profits or on any of its Property prior to the date on
which penalties attach thereto, except for any such tax, assessment, charge,
levy or other obligation the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained; maintain all its Property used or useful in its business in good
working order and condition, ordinary wear and tear excepted, all as in the
judgment of CBS or such Material Subsidiary may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times (provided, that CBS or such Material Subsidiary shall not
be required to maintain any such Property if the failure to maintain any such
Property is, in the judgment of CBS or such Material Subsidiary, desirable in
the conduct of the business of CBS or such Material Subsidiary); keep proper
books of records and accounts in which entries that are full, true and correct
in all material respects shall be made in conformity with GAAP; and permit
representatives of any Lender, during normal business hours upon reasonable
advance notice, to inspect any of its books and records and to discuss its
business and affairs with its Financial Officers or their designees, all to the
extent reasonably requested by such Lender. CBS will implement and maintain in
effect reasonable policies and procedures designed to promote compliance by CBS,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.
SECTION 5.3.    Insurance. CBS will, and will cause each of its Material
Subsidiaries to, keep insured by financially sound and reputable insurers all
Property of a character usually insured by corporations engaged in the same or
similar business and similarly situated against loss or damage of the kinds and
in the amounts consistent with prudent business practice and carry such other
insurance as is

53



--------------------------------------------------------------------------------




consistent with prudent business practice (it being understood that
self-insurance shall be permitted to the extent consistent with prudent business
practice).
SECTION 5.4.    Prohibition of Fundamental Changes. CBS will not, and will not
permit any of its Material Subsidiaries to, (i) enter into any transaction of
merger, consolidation, liquidation or dissolution or (ii) Dispose of, in one
transaction or a series of related transactions, all or a substantial part of
the consolidated assets of CBS and its Subsidiaries taken as a whole, whether
now owned or hereafter acquired (excluding (x) financings by way of sales of
receivables or inventory, (y) inventory or other Property Disposed of in the
ordinary course of business and (z) obsolete or worn-out Property, tools or
equipments no longer used or useful in its business). Notwithstanding the
foregoing provisions of this Section 5.4:
(a)    any Subsidiary of CBS may be merged or consolidated with or into: (i) CBS
if CBS shall be the continuing or surviving corporation or (ii) any other such
Subsidiary; provided, that (x) if any such transaction shall be between a
Subsidiary that is not a Wholly Owned Subsidiary and a Wholly Owned Subsidiary,
such Wholly Owned Subsidiary shall be the continuing or surviving corporation
and (y) if any such transaction shall be between a Subsidiary and a Subsidiary
Borrower, the continuing or surviving corporation shall be a Subsidiary
Borrower;
(b)    any Subsidiary of CBS may distribute, dividend or Dispose of any of or
all its Property (upon voluntary liquidation or otherwise) to CBS or a Wholly
Owned Subsidiary of CBS;
(c)    CBS may merge or consolidate with or into any other Person (including,
without limitation, CBS Operations) if (i) either (x) CBS is the continuing or
surviving corporation or (y) the corporation formed by such consolidation or
into which CBS is merged shall be a corporation organized under the laws of the
United States of America, any state thereof or the District of Columbia and
shall expressly assume the obligations of CBS hereunder pursuant to a written
agreement and shall have delivered to the Administrative Agent such agreement
and a certificate of a Responsible Officer and an opinion of counsel to the
effect that such merger or consolidation complies with this Section 5.4(c), and
(ii) after giving effect thereto and to any repayment of Loans to be made upon
consummation thereof (it being expressly understood that no repayment of Loans
is required solely by virtue thereof), no Default or Event of Default shall have
occurred and be continuing;
(d)    any Subsidiary of CBS may merge or consolidate with or into any other
Person if, after giving effect thereto and to any repayment of Loans to be made
upon the consummation thereof (it being expressly understood that, except as
otherwise expressly provided in Section 4.2 with respect to Subsidiary
Borrowers, no repayment of Loans is required solely by virtue thereof), no
Default or Event of Default shall have occurred and be continuing; and
(e)    CBS or any Subsidiary of CBS may Dispose of its Property if, after giving
effect thereto and to any repayment of Loans to be made upon the consummation
thereof (it being expressly understood that, except as otherwise expressly
provided in Section 4.2 with respect to Subsidiary Borrowers, no repayment of
Loans is required solely by virtue thereof), no Default or Event of Default
shall have occurred and be continuing.
SECTION 5.5.    Limitation on Liens. CBS shall not, directly or indirectly,
create or suffer to exist, or permit any of its Subsidiaries to create or suffer
to exist, any Lien upon or with respect to any of its Properties, whether now
owned or hereafter acquired, or assign, or permit any of its Subsidiaries to
assign, any right to receive income, in each case to secure or provide for the
payment of any Indebtedness of any Person, except:

54



--------------------------------------------------------------------------------




(a)    purchase money Liens or purchase money security interests upon or in any
Property acquired or held by CBS or any Subsidiary of CBS in the ordinary course
of business to secure the purchase price of such Property or to secure
Indebtedness incurred solely for the purpose of financing the acquisition of
such Property;
(b)    Liens existing on Property at the time of its acquisition (other than any
such Lien created in contemplation of such acquisition);
(c)    Liens on Property of Persons which become or became Subsidiaries securing
Indebtedness existing, with respect to any such Person, on the date such Person
becomes or became a Subsidiary (other than any such Lien created in
contemplation of such Person becoming a Subsidiary);
(d)    Liens securing Indebtedness incurred by CBS or any Subsidiary of CBS;
provided, however, that the aggregate principal amount of Indebtedness referred
to in this clause (d) secured by Liens shall not exceed $30,000,000 at any time
outstanding; and
(e)    any Lien securing the renewal, extension or refunding of any Indebtedness
secured by any Lien permitted by clause (a), (b), (c) or (d) above that does not
extend to Indebtedness other than that which is being renewed, extended or
refunded.
SECTION 5.6.    Limitation on Subsidiary Indebtedness. CBS will not permit any
of its Subsidiaries to create, incur, assume or suffer to exist any Indebtedness
(which includes, for the purposes of this Section 5.6, any preferred stock),
except:
(a)    Indebtedness of any Person which is acquired by CBS or any of its
Subsidiaries after the Effective Date, which Indebtedness was outstanding prior
to the date of acquisition of such Person and was not created in anticipation
thereof;
(b)    any Indebtedness owing by CBS or any of its Subsidiaries to CBS or any of
its Subsidiaries (including any intercompany Indebtedness created by the
declaration of any dividend (including a note payable dividend) by any
Subsidiary to CBS or any of its other Subsidiaries);
(c)    Indebtedness of any Subsidiary Borrower or CBS Operations under this
Agreement;
(d)    Reserved;
(e)    Indebtedness outstanding on the Closing Date, with such Indebtedness
outstanding as of September 30, 2014 being set forth on Schedule 5.6;
(f)    any replacement, renewal, refinancing or extension of any Indebtedness
permitted by Section 5.6(a) through (d) or set forth on Schedule 5.6 that does
not exceed the aggregate principal amount (plus associated fees and expenses) of
the Indebtedness being replaced, renewed, refinanced or extended (except that
accrued and unpaid interest may be part of any refinancing);
(g)    Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets; provided, that such Indebtedness is incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvement and
the principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets;

55



--------------------------------------------------------------------------------




(h)    Indebtedness; provided, that after giving effect thereto the aggregate
principal amount of Indebtedness incurred pursuant to this paragraph (h) that is
outstanding on such date (it being understood that, for the purposes of this
paragraph (h), the term “Indebtedness” does not include Indebtedness excepted by
any of clauses (a) through (g) inclusive) does not exceed the greater of (i) an
aggregate principal amount in excess of 5% of Consolidated Tangible Assets
(measured by reference to the then latest financial statements delivered
pursuant to Section 5.1(a) or (b), as applicable) and (ii) $500,000,000 at any
time; and
SECTION 5.7.    Financial Covenants . CBS will not permit the Consolidated
Leverage Ratio as of the last day of any fiscal quarter to be more than 4.50 to
1.00.
SECTION 5.8.    Use of Proceeds. On and after the Effective Date, each Borrower
will use the proceeds of the Loans and will use the Letters of Credit hereunder
solely for general corporate purposes, including, without limitation,
acquisitions (in each case in compliance with all applicable legal and
regulatory requirements, including, without limitation, Regulation U and the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended, and the regulations thereunder); provided, that neither any Agent nor
any Lender shall have any responsibility as to the use of any of such proceeds.
No Borrower will request any Loan or Letter of Credit, and no Borrower shall
directly or knowingly indirectly use the proceeds of any Loan or Letter of
Credit that, at the time of such funding, is (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, unless otherwise authorized by applicable Laws, or (C) in violation of
any Sanctions applicable to any Borrower, unless otherwise authorized by
applicable Laws.
SECTION 5.9.    Transactions with Affiliates. Excepting (i) transactions
directly or indirectly entered into pursuant to any agreement entered into prior
to the Closing Date, or (ii) transactions contemplated by any agreement directly
or indirectly entered into prior to the Closing Date. CBS will not, and will not
permit any of its Material Subsidiaries to, directly or indirectly enter into
any material transaction with any Affiliate of CBS except on terms at least as
favorable to CBS or such Subsidiary as it could obtain on an arm’s-length basis.
ARTICLE VI
EVENTS OF DEFAULT
In case of the happening of any of the following events (“Events of Default”);
(a)    (i)  any Borrower shall default in the payment when due of any principal
of any Loan or (ii) any Borrower shall default in the payment when due of any
interest on any Loan, any reimbursement obligation in respect of any LC
Disbursement, any Fee or any other amount payable by it hereunder and, in the
case of this clause (ii), such default shall continue unremedied for a period of
five Business Days;
(b)    any representation, warranty or certification made or deemed made herein
(or in any modification or supplement hereto) by any Borrower, or any
certificate furnished to any Lender or the Administrative Agent pursuant to the
provisions hereof, shall prove to have been false or misleading in any material
respect as of the time made, deemed made or furnished;

56



--------------------------------------------------------------------------------




(c)    (i)  CBS shall default in the performance of any of its obligations under
Section 5.7 or 5.8, (ii) CBS shall default in the performance of any of its
obligations under Section 5.4 and, in the case of this clause (ii), such default
shall continue unremedied for a period of five days after notice thereof to CBS
by the Administrative Agent or the Required Lenders (through the Administrative
Agent), or (iii) CBS shall default in the performance of any of its other
obligations under this Agreement and, in the case of this clause (iii), such
default shall continue unremedied for a period of 15 days after notice thereof
to CBS by the Administrative Agent or the Required Lenders (through the
Administrative Agent);
(d)    CBS or any of its Subsidiaries shall (i) fail to pay at final maturity
any Indebtedness in an aggregate amount in excess of $250,000,000, or (ii) fail
to make any payment (whether of principal, interest or otherwise), regardless of
amount, due in respect of, or fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing, any such Indebtedness, in excess of $250,000,000 if the
effect of any failure referred to in this clause (ii) has caused such
Indebtedness to become due prior to its stated maturity (it being agreed that
for purposes of this paragraph (d) only, the term “Indebtedness” shall include
obligations under any interest rate protection agreement, foreign currency
exchange agreement or other interest or exchange rate hedging agreement and that
the amount of any Person’s obligations under any such agreement shall be the net
amount that such Person could be required to pay as a result of a termination
thereof by reason of a default thereunder);
(e)    CBS or any of its Material Subsidiaries shall admit in writing its
inability, or be generally unable, to pay its debts as such debts become due;
(f)    CBS or any of its Material Subsidiaries shall (i) apply for or consent to
the appointment of, or the taking of possession by, a receiver, trustee or
liquidator of itself or of all or a substantial part of its Property, (ii) make
a general assignment for the benefit of its creditors, (iii) commence a
voluntary case under the Bankruptcy Code, (iv) file a petition seeking to take
advantage of any other law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or readjustment of debts, (v) fail to controvert in a
timely and appropriate manner, or acquiesce in writing to, any petition filed
against it in an involuntary case under the Bankruptcy Code, or (vi) take any
corporate action for the purpose of effecting any of the foregoing;
(g)    a proceeding or a case shall be commenced, without the application or
consent of CBS or any of its Material Subsidiaries, in any court of competent
jurisdiction, seeking (i) its liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of CBS or
such Material Subsidiary or of all or any substantial part of its assets or
(iii) similar relief in respect of CBS or such Material Subsidiary under any law
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts, and such proceeding or case shall continue undismissed,
or an order, judgment or decree approving or ordering any of the foregoing shall
be entered and continue unstayed and in effect, for a period of 60 or more days;
or an order for relief against CBS or such Material Subsidiary shall be entered
in an involuntary case under the Bankruptcy Code;
(h)    subject to Schedule VI(h), a final judgment or judgments for the payment
of money in excess of $250,000,000 in the aggregate shall be rendered by one or
more courts, administrative tribunals or other bodies having jurisdiction
against CBS and/or any of its Material Subsidiaries and the same shall not be
paid or discharged (or provision shall not be made for such discharge), or a
stay of execution thereof shall not be procured, within 60 days from the date of
entry thereof and CBS or the relevant Material Subsidiary shall not, within said
period of 60 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal;

57



--------------------------------------------------------------------------------




(i)    an event or condition specified in Section 5.1(e) shall occur or exist
with respect to any Plan or Multiemployer Plan and, as a result of such event or
condition, together with all other such events or conditions, CBS or any ERISA
Affiliate shall incur or shall be reasonably likely to incur a liability to a
Plan, a Multiemployer Plan or PBGC (or any combination of the foregoing) which
would constitute a Material Adverse Effect; or
(j)    the guarantee (i) by CBS contained in Section 8.1 shall cease, for any
reason, to be in full force and effect or CBS shall so assert or (ii) by CBS
Operations contained in Section 8.2 shall cease, for any reason except pursuant
to Section 8.2(g), to be in full force and effect or CBS Operations shall so
assert;
then and in every such event (other than an event with respect to CBS described
in paragraph (f) or (g) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to CBS, take any or all of the following
actions, at the same or different times: (I) terminate forthwith the
Commitments, (II) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of each Borrower accrued hereunder, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by each
Borrower, anything contained herein to the contrary notwithstanding, and (III)
require that CBS deposit cash with the Administrative Agent, in an amount equal
to the Aggregate LC Exposure, as collateral security for the repayment of any
future LC Disbursements; and in any event with respect to any Borrower described
in paragraph (f) or (g) above, (A) if such Borrower is CBS, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of each Borrower accrued hereunder, shall automatically become due
and payable and CBS shall be required to deposit cash with the Administrative
Agent, in an amount equal to the Aggregate LC Exposure, as collateral security
for the repayment of any future drawings under the Letters of Credit and (B) if
such Borrower is a Subsidiary Borrower, the principal of the Loans made to such
Subsidiary Borrower then outstanding, together with accrued interest thereon and
all other liabilities of such Subsidiary Borrower accrued hereunder, shall
automatically become due and payable and such Subsidiary Borrower shall be
required to deposit cash with the Administrative Agent, in an amount equal to
the outstanding Letters of Credit issued to such Subsidiary Borrower, as
collateral security for the repayment of any future drawings under the Letters
of Credit, in each case without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by each Borrower, anything
contained herein to the contrary notwithstanding.
ARTICLE VII
THE AGENTS
In order to expedite the transactions contemplated by this Agreement, each Agent
is hereby appointed to act as Agent on behalf of the Lenders. Each of the
Lenders and the Issuing Lenders hereby irrevocably authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
specifically delegated to the Administrative Agent by the terms and provisions
hereof, together with such actions and powers as are reasonably incidental
thereto. The Administrative Agent is hereby expressly authorized by the Lenders
and the Issuing Lenders, without hereby limiting any implied authority, (a) to
receive on behalf of the Lenders and Issuing Lenders all payments of principal
of and interest on the Loans and the LC Disbursements and all other amounts due
to the Lenders and the Issuing Lenders hereunder, and promptly to distribute to
each Lender and Issuing Lender its proper share of each payment so received; (b)
to give notice on behalf of each of the Lenders to the Borrowers of any Event of
Default specified in this Agreement of which the Administrative Agent has actual
knowledge acquired in

58



--------------------------------------------------------------------------------




connection with its agency hereunder; and (c) to distribute to each Lender and
Issuing Lender copies of all notices, financial statements and other materials
delivered by any Borrower pursuant to this Agreement as received by the
Administrative Agent.
Neither any Agent nor any of its directors, officers, employees or agents shall
be liable as such for any action taken or omitted by any of them except for its
or his own gross negligence or willful misconduct, or be responsible for any
statement, warranty or representation herein or the contents of any document
delivered in connection herewith, or be required to ascertain or to make any
inquiry concerning the performance or observance by any Borrower of any of the
terms, conditions, covenants or agreements contained in this Agreement. The
Agents shall not be responsible to the Lenders for the due execution,
genuineness, validity, enforceability or effectiveness of this Agreement or
other instruments or agreements. None of the Agents, the Borrowers or CBS
Operations shall be subject to any fiduciary or other implied duties, regardless
of whether a Default or an Event of Default has occurred and is continuing, and
no provision in the Loan Documents and no course of dealing between the parties
hereto shall be deemed to create any fiduciary duty owing to any Agent, any
Lender, any Borrower, CBS Operations or any other Subsidiary, or any of their
respective Affiliates, by any party hereto. The Administrative Agent shall in
all cases be fully protected in acting, or refraining from acting, in accordance
with written instructions signed by the Required Lenders (or, when expressly
required hereby, all the Lenders) and, except as otherwise specifically provided
herein, such instructions and any action or inaction pursuant thereto shall be
binding on all the Lenders and the Issuing Lenders. The Administrative Agent
shall, in the absence of knowledge to the contrary, be entitled to rely on any
instrument or document believed by it in good faith to be genuine and correct
and to have been signed or sent by the proper Person or Persons. Neither the
Agents nor any of their directors, officers, employees or agents shall have any
responsibility to any Borrower on account of the failure of or delay in
performance or breach by any Lender or Issuing Lender of any of its obligations
hereunder or to any Lender or Issuing Lender on account of the failure of or
delay in performance or breach by any other Agent, any other Lender or Issuing
Lender or any Borrower of any of their respective obligations hereunder or in
connection herewith. The Administrative Agent may execute any and all duties
hereunder by or through agents or employees and shall be entitled to rely upon
the advice of legal counsel selected by it with respect to all matters arising
hereunder and shall not be liable for any action taken or suffered in good faith
by it in accordance with the advice of such counsel.
The Lenders and the Issuing Lenders hereby acknowledge that the Administrative
Agent shall be under no duty to take any discretionary action permitted to be
taken by it pursuant to the provisions of this Agreement unless it shall be
requested in writing to do so by the Required Lenders.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Lenders and the Borrowers. Upon any such resignation, the
Required Lenders shall have the right to appoint from the Lenders a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint from the Lenders a successor
Administrative Agent which shall be a bank with an office in New York, New York,
having a combined capital and surplus of at least $500,000,000 or an affiliate
of any such bank, which successor shall be acceptable to CBS (such acceptance
not to be unreasonably withheld). Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor bank, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After the Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 9.5
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.

59



--------------------------------------------------------------------------------




With respect to the Loans made by them and their LC Exposure hereunder, the
Agents in their individual capacity and not as Agents shall have the same rights
and powers as any other Lender and may exercise the same as though they were not
Agents, and the Agents and their affiliates may accept deposits from, lend money
to and generally engage in any kind of business with the Borrowers or any of
their respective Subsidiaries or any Affiliate thereof as if they were not
Agents.
Each Lender agrees (i) to reimburse the Administrative Agent in the amount of
its pro rata share (based on its Total Facility Percentage or, after the date on
which the Loans shall have been paid in full, based on its Total Facility
Percentage immediately prior to such date) of any reasonable, out-of-pocket
expenses incurred for the benefit of the Lenders by the Administrative Agent,
including reasonable counsel fees and compensation of agents and employees paid
for services rendered on behalf of the Lenders, which shall not have been
reimbursed by or on behalf of any Borrower and (ii) to indemnify and hold
harmless the Administrative Agent and any of its directors, officers, employees
or agents, in the amount of such pro rata share, from and against any and all
liabilities, taxes, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against it in its capacity as
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by it under this Agreement, to the extent the same
shall not have been reimbursed by or on behalf of CBS; provided, that no Lender
shall be liable to the Administrative Agent or any such director, officer,
employee or agent for any portion of such liabilities, taxes, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the gross negligence or willful misconduct of the
Administrative Agent or any of its directors, officers, employees or agents.
Each Lender and Issuing Lender acknowledges that it has, independently and
without reliance upon the Agents or any other Lender or Issuing Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Lender also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender or Issuing Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.
Neither the Co-Documentation Agents, the Syndication Agent, the Joint Lead
Arrangers nor any managing agent shall have any duties or responsibilities
hereunder in its capacity as such.
ARTICLE VIII
GUARANTEES
SECTION 8.1.    CBS Guarantee. (a)  Guarantee. In order to induce the
Administrative Agent and the Lenders to become bound by this Agreement and to
make the Loans hereunder to the Subsidiary Borrowers, and in consideration
thereof, CBS hereby unconditionally and irrevocably guarantees, as primary
obligor and not merely as surety, to the Administrative Agent, for the ratable
benefit of the Lenders, the prompt and complete payment and performance by each
Subsidiary Borrower when due (whether at stated maturity, by acceleration or
otherwise) of the Subsidiary Borrower Obligations, and CBS further agrees to pay
any and all expenses (including, without limitation, all reasonable fees,
charges and disbursements of counsel) which may be paid or incurred by the
Administrative Agent or by the Lenders in enforcing, or obtaining advice of
counsel in respect of, any of their rights under the guarantee contained in this
Section 8.1(a). The guarantee contained in this Section 8.1(a), subject to
Section 8.1(e), shall remain in full force and effect until the Subsidiary
Borrower Obligations are paid in full and the Commitments are terminated,
notwithstanding that from time to time

60



--------------------------------------------------------------------------------




prior thereto any Subsidiary Borrower may be free from any Subsidiary Borrower
Obligations. CBS agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability under this Section 8.1, it will notify the Administrative Agent
and such Lender in writing that such payment is made under the guarantee
contained in this Section 8.1 for such purpose. No payment or payments made by
any Subsidiary Borrower or any other Person or received or collected by the
Administrative Agent or any Lender from any Subsidiary Borrower or any other
Person by virtue of any action or proceeding or any setoff or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Subsidiary Borrower Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of CBS under this Section 8.1 which,
notwithstanding any such payment or payments, shall remain liable for the unpaid
and outstanding Subsidiary Borrower Obligations until, subject to Section
8.1(e), the Subsidiary Borrower Obligations are paid in full and the Commitments
are terminated. Notwithstanding any other provision herein, the maximum
liability of CBS under this Section 8.1 shall in no event exceed the amount
which can be guaranteed by CBS under applicable law.
(b)    No Subrogation, etc. Notwithstanding any payment or payments made by CBS
hereunder, or any setoff or application of funds of CBS by the Administrative
Agent or any Lender, CBS shall not be entitled to be subrogated to any of the
rights of the Administrative Agent or any Lender against any Subsidiary Borrower
or against any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Subsidiary Borrower
Obligations, nor shall CBS seek or be entitled to seek any contribution,
reimbursement, exoneration or indemnity from or against any Subsidiary Borrower
in respect of payments made by CBS hereunder, until all amounts owing to the
Administrative Agent and the Lenders by the Subsidiary Borrowers on account of
the Subsidiary Borrower Obligations are paid in full and the Commitments are
terminated. So long as the Subsidiary Borrower Obligations remain outstanding,
if any amount shall be paid by or on behalf of any Subsidiary Borrower or any
other Person to CBS on account of any of the rights waived in this Section 8.1,
such amount shall be held by CBS in trust, segregated from other funds of CBS,
and shall, forthwith upon receipt by CBS, be turned over to the Administrative
Agent in the exact form received by CBS (duly indorsed by CBS to the
Administrative Agent, if required), to be applied against the Subsidiary
Borrower Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.
(c)    Amendments, etc. with respect to the Subsidiary Borrower Obligations. CBS
shall remain obligated under this Section 8.1 notwithstanding that, without any
reservation of rights against CBS, and without notice to or further assent by
CBS, any demand for payment of or reduction in the principal amount of any of
the Subsidiary Borrower Obligations made by the Administrative Agent or any
Lender may be rescinded by the Administrative Agent or such Lender, and any of
the Subsidiary Borrower Obligations continued, and the Subsidiary Borrower
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and this Agreement and any other
documents executed and delivered in connection herewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Required
Lenders (or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Lender for the payment of the Subsidiary
Borrower Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Administrative Agent nor any Lender shall have any obligation to
protect, secure, perfect or insure any lien at any time held by it as security
for the Subsidiary Borrower Obligations or for the guarantee contained in this
Section 8.1 or any property subject thereto.
(d)    Guarantee Absolute and Unconditional. CBS waives any and all notice of
the creation, renewal, extension or accrual of any of the Subsidiary Borrower
Obligations and notice of or

61



--------------------------------------------------------------------------------




proof of reliance by the Administrative Agent or any Lender upon the guarantee
contained in this Section 8.1 or acceptance of the guarantee contained in this
Section 8.1; the Subsidiary Borrower Obligations shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Section 8.1; and all
dealings between CBS or the Subsidiary Borrowers, on the one hand, and the
Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 8.1. CBS waives diligence, presentment,
protest and demand for payment and notice of default or nonpayment to or upon
CBS or any Subsidiary Borrower with respect to the Subsidiary Borrower
Obligations. The guarantee contained in this Section 8.1 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of this Agreement, any of the Subsidiary
Borrower Obligations or any collateral security therefor or guarantee or right
of offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (b) the legality under applicable
requirements of law of repayment by the relevant Subsidiary Borrower of any
Subsidiary Borrower Obligations or the adoption of any requirement of law
purporting to render any Subsidiary Borrower Obligations null and void, (c) any
defense, setoff or counterclaim (other than a defense of payment or performance
by the applicable Subsidiary Borrower) which may at any time be available to or
be asserted by CBS against the Administrative Agent or any Lender, or (d) any
other circumstance whatsoever (with or without notice to or knowledge of CBS or
any Subsidiary Borrower) which constitutes, or might be construed to constitute,
an equitable or legal discharge of any Subsidiary Borrower for any of its
Subsidiary Borrower Obligations, or of CBS under the guarantee contained in this
Section 8.1, in bankruptcy or in any other instance. When the Administrative
Agent or any Lender is pursuing its rights and remedies under this Section 8.1
against CBS, the Administrative Agent or any Lender may, but shall be under no
obligation to, pursue such rights and remedies as it may have against any
Subsidiary Borrower or any other Person or against any collateral security or
guarantee for the Subsidiary Borrower Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Lender to
pursue such other rights or remedies or to collect any payments from any
Subsidiary Borrower or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of any Subsidiary Borrower or any such other Person or of any such
collateral security, guarantee or right of offset, shall not relieve CBS of any
liability under this Section 8.1, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent and the Lenders against CBS.
(e)    Reinstatement. The guarantee contained in this Section 8.1 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Subsidiary Borrower Obligations is rescinded
or must otherwise be restored or returned by the Administrative Agent or any
Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Subsidiary Borrower or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Subsidiary Borrower or any substantial part of its property, or
otherwise, all as though such payments had not been made.
(f)    Payments. CBS hereby agrees that any payments in respect of the
Subsidiary Borrower Obligations pursuant to this Section 8.1 will be paid to the
Administrative Agent without setoff or counterclaim in Dollars at the office of
the Administrative Agent specified in Section 9.1. Notwithstanding the
foregoing, any payments in respect of the Subsidiary Borrower Obligations
pursuant to this Section 8.1 with respect to any Loan denominated in any Foreign
Currency (including principal of or interest on any such Loan or other amounts)
hereunder shall be made without setoff or counterclaim to the Administrative
Agent at its offices at J.P. Morgan Europe Limited, 125 London Wall, London,
England EC2Y 5AJ, United Kingdom, in the relevant Foreign Currency and in
immediately available funds.

62



--------------------------------------------------------------------------------




SECTION 8.2.    CBS Operations Guarantee. (a)  Guarantee. In order to induce the
Administrative Agent and the Lenders to become bound by this Agreement and to
make the Loans hereunder to CBS, and in consideration thereof, CBS Operations
hereby unconditionally and irrevocably guarantees, as primary obligor and not
merely as surety, to the Administrative Agent, for the ratable benefit of the
Lenders, the prompt and complete payment and performance by CBS when due
(whether at stated maturity, by acceleration or otherwise) of the CBS
Obligations, and CBS Operations further agrees to pay any and all expenses
(including, without limitation, all reasonable fees, charges and disbursements
of counsel) which may be paid or incurred by the Administrative Agent or by the
Lenders in enforcing, or obtaining advice of counsel in respect of, any of their
rights under the guarantee contained in this Section 8.2(a). The guarantee
contained in this Section 8.2(a), subject to Section 8.2(e), shall remain in
full force and effect until the CBS Obligations are paid in full and the
Commitments are terminated, notwithstanding that from time to time prior thereto
CBS may be free from any CBS Obligations. CBS Operations agrees that whenever,
at any time, or from time to time, it shall make any payment to the
Administrative Agent or any Lender on account of its liability under this
Section 8.2, it will notify the Administrative Agent and such Lender in writing
that such payment is made under the guarantee contained in this Section 8.2 for
such purpose. No payment or payments made by CBS or any other Person or received
or collected by the Administrative Agent or any Lender from CBS or any other
Person by virtue of any action or proceeding or any setoff or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the CBS Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of CBS Operations under this Section 8.2 which,
notwithstanding any such payment or payments, shall remain liable for the unpaid
and outstanding CBS Obligations until, subject to Section 8.2(e), the CBS
Obligations are paid in full and the Commitments are terminated. Notwithstanding
any other provision herein, the maximum liability of CBS Operations under this
Section 8.2 shall in no event exceed the amount which can be guaranteed by CBS
Operations under applicable law or the amount as a result of which the Section
would not be fully enforceable against CBS Operations.
(b)    No Subrogation, etc. Notwithstanding any payment or payments made by CBS
Operations hereunder, or any setoff or application of funds of CBS Operations by
the Administrative Agent or any Lender, CBS Operations shall not be entitled to
be subrogated to any of the rights of the Administrative Agent or any Lender
against CBS or against any collateral security or guarantee or right of offset
held by the Administrative Agent or any Lender for the payment of the CBS
Obligations, nor shall CBS Operations seek or be entitled to seek any
contribution, reimbursement, exoneration or indemnity from or against CBS in
respect of payments made by CBS Operations hereunder, until all amounts owing to
the Administrative Agent and the Lenders by CBS on account of the CBS
Obligations are paid in full and the Commitments are terminated. So long as the
CBS Obligations remain outstanding, if any amount shall be paid by or on behalf
of CBS or any other Person to CBS Operations on account of any of the rights
waived in this Section 8.2, such amount shall be held by CBS Operations in
trust, segregated from other funds of CBS Operations, and shall, forthwith upon
receipt by CBS Operations, be turned over to the Administrative Agent in the
exact form received by CBS Operations (duly indorsed by CBS Operations to the
Administrative Agent, if required), to be applied against the CBS Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine.
(c)    Amendments, etc. with respect to the CBS Obligations. CBS Operations
shall remain obligated under this Section 8.2 notwithstanding that, without any
reservation of rights against CBS Operations, and without notice to or further
assent by CBS Operations, any demand for payment of or reduction in the
principal amount of any of the CBS Obligations made by the Administrative Agent
or any Lender may be rescinded by the Administrative Agent or such Lender, and
any of the CBS Obligations continued, and the CBS Obligations, or the liability
of any other party upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised,

63



--------------------------------------------------------------------------------




waived, surrendered or released by the Administrative Agent or any Lender, and
this Agreement and any other documents executed and delivered in connection
herewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Required Lenders (or all Lenders, as the case may be) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the Administrative Agent or any Lender for the
payment of the CBS Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any lien at any time held by it
as security for the CBS Obligations or for the guarantee contained in this
Section 8.2 or any property subject thereto.
(d)    Guarantee Absolute and Unconditional. CBS Operations waives any and all
notice of the creation, renewal, extension or accrual of any of the CBS
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 8.2 or acceptance of the
guarantee contained in this Section 8.2; the CBS Obligations shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 8.2;
and all dealings between CBS Operations or CBS, on the one hand, and the
Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 8.2. CBS Operations waives diligence,
presentment, protest and demand for payment and notice of default or nonpayment
to or upon CBS Operations or CBS with respect to the CBS Obligations. The
guarantee contained in this Section 8.2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of this Agreement, any of the CBS Obligations or any
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) the legality under applicable requirements of law of repayment by
CBS of any CBS Obligations or the adoption of any requirement of law purporting
to render any CBS Obligations null and void, (c) any defense, setoff or
counterclaim (other than a defense of payment or performance by CBS) which may
at any time be available to or be asserted by CBS Operations against the
Administrative Agent or any Lender, or (d) any other circumstance whatsoever
(with or without notice to or knowledge of CBS Operations or CBS) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of CBS for any of its CBS Obligations, or of CBS Operations under the
guarantee contained in this Section 8.2, in bankruptcy or in any other instance.
When the Administrative Agent or any Lender is pursuing its rights and remedies
under this Section 8.2 against CBS Operations, the Administrative Agent or any
Lender may, but shall be under no obligation to, pursue such rights and remedies
as it may have against CBS or any other Person or against any collateral
security or guarantee for the CBS Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Lender to
pursue such other rights or remedies or to collect any payments from CBS or any
such other Person or to realize upon any such collateral security or guarantee
or to exercise any such right of offset, or any release of CBS or any such other
Person or of any such collateral security, guarantee or right of offset, shall
not relieve CBS Operations of any liability under this Section 8.2, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent and the Lenders
against CBS Operations.
(e)    Reinstatement. The guarantee contained in this Section 8.2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the CBS Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of CBS or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, CBS or any substantial part of its
property, or otherwise, all as though such payments had not been made.
(f)    Payments. CBS Operations hereby agrees that any payments in respect of
the CBS Obligations pursuant to this Section 8.2 will be paid to the
Administrative Agent without setoff or

64



--------------------------------------------------------------------------------




counterclaim in Dollars at the office of the Administrative Agent specified in
Section 9.1. Notwithstanding the foregoing, any payments in respect of the CBS
Obligations pursuant to this Section 8.2 with respect to any Loan denominated in
any Foreign Currency (including principal of or interest on any such Loan or
other amounts) hereunder shall be made without setoff or counterclaim to the
Administrative Agent at its offices at J.P. Morgan Europe Limited, 125 London
Wall, London, England EC2Y 5AJ, United Kingdom, in the relevant Foreign Currency
and in immediately available funds.
(g)    Release of Guarantee. Notwithstanding the foregoing, the guarantee
contained in this Section 8.2 shall be released on the earlier of the date on
which (i) all notes, debentures and bonds now or hereafter issued by CBS which
carry a CBS Operations guarantee (the “Bonds”) are paid in full or (ii) the
guarantees of CBS Operations with respect to the Bonds are released. On such
date, this Section 8.2, including without limitation Section 8.2(e), shall be
deemed to have no legal effect whatsoever.
ARTICLE IX
MISCELLANEOUS
SECTION 9.1.    Notices. Notices and other communications provided for herein
shall be in writing (or, where permitted to be made by telephone, shall be
confirmed promptly in writing) and shall be delivered by hand or overnight
courier service, mailed or sent by telecopier as follows:
(a)    if to CBS, to it at 51 W. 52nd Street, New York, New York 10019,
Attention of Treasurer (Telecopy No. (212) 597-4164), with a copy to Chief Legal
Counsel (Telecopy No. (212) 975‑4215);
(b)    if to CBS Operations, to it at 51 W. 52nd Street, New York, New York
10019, Attention of Treasurer (Telecopy No. (212) 597-4164), with a copy to
Chief Legal Counsel (Telecopy No. (212) 975-4215);
(c)    if to the Administrative Agent, to it at JPMorgan Chase Bank, N.A., 383
Madison Avenue, 24th Floor, New York, New York, 10179, Attention: Sandeep
Parihar (Telecopy No. (212) 270-3279), with a copy to (i) JPMorgan Chase Bank,
N.A., Loan and Agency Services, 1111 Fannin Street, 10th Floor, Houston, Texas
77002, Attention: Jeremy M. Jones (Telecopy No. (713) 750-2878) and (ii) if such
notice or other communication relates to a Multi-Currency Revolving Loan
(including any Revolving Credit Borrowing Request for a Multi-Currency Revolving
Loan), J.P. Morgan Europe Limited, 125 London Wall, London, England EC2Y 5AJ,
United Kingdom, Attention: Sue Dalton (Telecopy No. 011-44-207-777-2360);
(d)    if to any Issuing Lender, to it at the address for notices specified in
the applicable Issuing Lender Agreement;
(e)    if to a Lender, to it at its address (or telecopy number) set forth in
Schedule 1.1 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto; and
(f)    if to a Subsidiary Borrower, to it at its address set forth in the
relevant Subsidiary Borrower Request.
Notwithstanding the foregoing, each of CBS, any other Borrower, the
Administrative Agent, any Issuing Lender and any Lender may, in its discretion,
provide any notice, report or other information to be provided under this
Agreement to a Lender by (i) electronic mail to the electronic mail address
provided by such Lender in its Administrative Questionnaire and/or (ii) through
access to a web

65



--------------------------------------------------------------------------------




site. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on (A) the date of receipt if delivered by hand or overnight courier
service or sent by telecopy or electronic mail, (B) the date of posting if given
by web site access, (C) the date of such telephone call, if permitted by the
terms hereof and if promptly confirmed in writing, or (D) on the date that is
five Business Days after dispatch by registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 9.1 or in accordance with the latest unrevoked direction from such party
given in accordance with this Section 9.1. Any party hereto may change its
address or telecopy number for notices and other communications hereunder by
written notice to the Borrowers and the Administrative Agent.
SECTION 9.2.    Survival of Agreement. All representations and warranties made
hereunder and in any certificate delivered pursuant hereto or in connection
herewith shall be considered to have been relied upon by the Agents and the
Lenders and shall survive the execution and delivery of this Agreement and the
making of the Loans and other extensions of credit hereunder, regardless of any
investigation made by the Agents or the Lenders or on their behalf.
SECTION 9.3.    Binding Effect. This Agreement shall be binding upon and inure
to the benefit of each Borrower, each Agent and each Lender and their respective
successors and assigns, except that CBS shall not have the right to assign its
rights or obligations hereunder or any interest herein without the prior consent
of all the Lenders.
SECTION 9.4.    Successors and Assigns. (a)  Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party, and all covenants, promises and agreements
by or on behalf of each Borrower, any Agent or any Lender that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.
(b)    Each Lender may assign to one or more assignees (other than a natural
person, a Defaulting Lender or any of its Subsidiaries, or any of the Borrowers
or any of their respective Subsidiaries or Affiliates) all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment or Swingline Commitment and the Loans at the time
owing to it); provided, however, that (i) except during the existence of an
Event of Default under clause (a), (f) or (g) of Article VI or in the case of an
assignment to a Lender or a Lender Affiliate (other than if at the time of such
assignment, such Lender or Lender Affiliate would be entitled to require any
Borrower to pay greater amounts under Section 2.20(a) than if no such assignment
had occurred, in which case such assignment shall be subject to the consent
requirement of this clause (i)), CBS, the Administrative Agent and each Issuing
Lender must give their prior written consent to such assignment (which consent
shall not be unreasonably withheld or delayed, (ii) (x) except in the case of
assignments to any Person that is a Lender prior to giving effect to such
assignment, the amount of the aggregate Commitments and/or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 (or, if applicable, the
Dollar equivalent thereof) (or such lesser amount as may be agreed by the
Administrative Agent) and (y) the amount of the aggregate Commitments and/or
Loans retained by any assigning Lender (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 (or, if applicable, the
Dollar equivalent thereof) (or such lesser amount as may be agreed by the
Administrative Agent), unless (in the case of clause (x) or (y) above) the
assigning Lender’s Commitment and Loans (other than any Competitive Loans) are
being reduced to $0 pursuant to such assignment, (iii) the assignor and assignee
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $3,500 and (iv)
the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire. Upon acceptance and

66



--------------------------------------------------------------------------------




recording pursuant to Section 9.4(e), from and after the effective date
specified in each Assignment and Acceptance, which effective date shall be at
least five Business Days after the execution thereof (or any lesser period to
which the Administrative Agent and CBS may agree), (A) the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement and (B) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto (but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.20 and 9.5, as well as to any Fees accrued for its account hereunder and
not yet paid)). Notwithstanding the foregoing, any Lender or Issuing Lender
assigning its rights and obligations under this Agreement may maintain any
Competitive Loans or Letters of Credit made or issued by it outstanding at such
time, and in such case shall retain its rights hereunder in respect of any Loans
or Letters of Credit so maintained until such Loans or Letters of Credit have
been repaid or terminated in accordance with this Agreement.
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim created by
such assigning Lender, (ii) except as set forth in clause (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any other instrument or document
furnished pursuant hereto, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other instrument or
document furnished pursuant hereto or the financial condition of CBS or any of
its Subsidiaries or the performance or observance by CBS or any of its
Subsidiaries of any of its obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 3.2 and 5.1 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Agent or Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.
(d)    The Administrative Agent, acting for this purpose as agent of each
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive in the absence of manifest error and each Borrower, the
Administrative Agent, the Issuing Lenders and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by any Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

67



--------------------------------------------------------------------------------




(e)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) above and, if required, the written consent of CBS, the Administrative Agent
and each Issuing Lender to such assignment, the Administrative Agent shall (i)
accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to CBS.
(f)    Each Lender may without the consent of any Borrower, the Agents, any
Issuing Lender or any Swingline Lender sell participations to one or more banks,
other financial institutions or other entities (provided, that any such other
entity is a not a competitor of CBS or any Affiliate of CBS) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans owing to it); provided, however, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participating banks, financial
institutions or other entities shall be entitled to the benefit of (and the
limitations and obligations of) the cost protection provisions contained in
Sections 2.15, 2.16 and 2.20 to the same extent as if they were Lenders, (iv) no
participant shall be entitled to receive any greater amount pursuant to Section
2.20 than the transferor Lender would have been entitled to receive in respect
of the amount of the participation transferred by such transferor Lender to such
participant had no such transfer occurred and (v) the Borrowers, the Agents and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of each
Borrower relating to the Loans and the Letters of Credit and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable hereunder or
the amount of principal of or the rate at which interest is payable on the Loans
or LC Disbursements, extending any scheduled principal payment date or date
fixed for the payment of interest on the Loans or LC Disbursements or of LC Fees
or Facility Fees, increasing the amount of or extending the Commitments or
releasing the guarantee contained in Section 8.1 or 8.2 (except in accordance
with Section 8.2(g)), in each case to the extent the relevant participant is
directly affected thereby). Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender, the Borrowers and the Administrative Agent
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
(g)    Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
9.4, disclose to the assignee or participant or proposed assignee or participant
any information relating to any Borrower furnished to such Lender by or on
behalf of such Borrower; provided, that, prior to any such disclosure of
information designated by such Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute a Confidentiality
Agreement whereby such assignee or participant shall agree (subject to the
exceptions set forth therein) to preserve the confidentiality of such
confidential information. A copy of each such Confidentiality Agreement executed
by an assignee shall be promptly

68



--------------------------------------------------------------------------------




furnished to CBS. It is understood that confidential information relating to the
Borrowers would not ordinarily be provided in connection with assignments or
participations of Competitive Loans.
(h)    Notwithstanding the limitations set forth in paragraph (b) above, (i) any
Lender may at any time assign or pledge all or any portion of its rights under
this Agreement to a Federal Reserve Bank or other central banking authority
having jurisdiction over the applicable Lender and (ii) any Lender which is a
“fund” may at any time assign or pledge all or any portion of its rights under
this Agreement to secure such Lender’s indebtedness, in each case without the
prior written consent of any Borrower, the Administrative Agent or any Issuing
Lender; provided, that each such assignment shall be made in accordance with
applicable law and no such assignment shall release a Lender from any of its
obligations hereunder. In order to facilitate any such assignment, each Borrower
shall, at the request of the assigning Lender, duly execute and deliver to the
assigning Lender a registered promissory note or notes evidencing the Loans made
to such Borrower by the assigning Lender hereunder.
(i)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Bank”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Bank to the
Administrative Agent and the relevant Borrower, the option to provide to such
Borrower all or any part of any Loan that such Granting Bank would otherwise be
obligated to make to such Borrower pursuant to this Agreement; provided, that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Bank shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Bank to the same extent,
and as if, such Loan were made by such Granting Bank. Each party hereto hereby
agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Bank). In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) with notice to, but without the prior written consent of, the
relevant Borrower, the Administrative Agent and the Issuing Lenders and without
paying any processing fee therefor, assign all or a portion of its interests in
any Loans to the Granting Bank or to any financial institutions (consented to by
such Borrower, the Administrative Agent and each Issuing Lender) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC. This section may not be amended without the written
consent of any SPC which has been identified as such by the Granting Bank to the
Administrative Agent and the relevant Borrower and which then holds any Loan
pursuant to this paragraph (i).
(j)    Neither CBS nor any Subsidiary Borrower shall assign or delegate any of
its rights or duties hereunder without the prior consent of all the Lenders;
provided, CBS may assign or delegate any of its rights or duties hereunder
(excepting its rights and duties pursuant to Section 8.1) to any Subsidiary
Borrower and any Subsidiary Borrower may assign or delegate any of its rights or
duties hereunder to CBS or (excepting CBS Operations’ rights and duties pursuant
to Section 8.2) to any other Subsidiary Borrower, in each case without the prior
consent of the Lenders unless such assignment would adversely affect the
Lenders; provided, further, CBS may and any Subsidiary Borrower may assign or
delegate any of its rights and duties hereunder pursuant to a merger or
consolidation permitted by Section 5.4(b) or (d) without the prior consent of
the Lenders.

69



--------------------------------------------------------------------------------




SECTION 9.5.    Expenses; Indemnity. (a)  CBS agrees to pay all reasonable legal
and other out-of-pocket expenses incurred by J.P. Morgan Securities LLC and
Citigroup Global Markets Inc., in their capacities as Joint Lead Arrangers, and
by the Administrative Agent and their respective affiliates in connection with
the preparation, negotiation, execution and delivery of this Agreement or in
connection with any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions hereby contemplated shall be
consummated) or incurred by any Agent, any Lender or any Issuing Lender in
connection with the enforcement or protection of the rights of the Agents, the
Lenders or the Issuing Lenders under this Agreement or in connection with the
Loans made or the Letters of Credit issued hereunder, including, without
limitation, the reasonable fees, charges and disbursements of Simpson Thacher &
Bartlett LLP, counsel for J.P. Morgan Securities LLC and Citigroup Global
Markets Inc., in their capacities as Joint Lead Arrangers, and the
Administrative Agent, and, in connection with any such enforcement or
protection, the reasonable fees, charges and disbursements of any other counsel
for any Agent, Lender or Issuing Lender.
(b)    CBS agrees to indemnify and hold harmless each Agent, each Lender, each
Issuing Lender and each of their respective directors, officers, employees,
affiliates and agents (each, an “Indemnified Person”) against, and to reimburse
each Indemnified Person, upon its demand, for, any losses, claims, damages,
liabilities or other expenses (“Losses”), to which such Indemnified Person
becomes subject insofar as such Losses arise out of or in any way relate to or
result from (i) the execution or delivery of this Agreement, any Letter of
Credit or any agreement or instrument contemplated hereby (and any amendment
hereto or thereto), the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby or (ii) the use (or proposed use) of
the proceeds of the Loans or other extensions of credit hereunder, including,
without limitation, Losses consisting of reasonable legal, settlement or other
expenses incurred in connection with investigating, defending or participating
in any legal proceeding relating to any of the foregoing (whether or not such
Indemnified Person is a party thereto); provided, that the foregoing will not
apply to any Losses to which an Indemnified Person becomes subject to the extent
they are found by a final decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person. No Indemnified Person shall be liable for any damages arising from the
use by others of information or other materials obtained through electronic,
telecommunications or other information transmission systems (provided, that the
foregoing will not apply to any Losses to the extent they are found by a final
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnified Person).
(c)    To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against an Indemnified Person, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, any Loan or Letter of Credit or the use of the proceeds thereof.
(d)    Each Lender shall indemnify within ten days after demand therefor, the
Administrative Agent for the full amount of any Taxes, and CBS for the full
amount of any Excluded Taxes, imposed by any Governmental Authority which are
attributable to such Lender that are payable or paid by the Administrative Agent
(other than such amounts which are paid or indemnified by any Borrower pursuant
hereto) and/or CBS, as the case may be, and all reasonable expenses arising
therefrom or with respect thereto as determined by the indemnified party in good
faith; provided, that no Lender shall be liable to the indemnified party for the
portion of any interest, expenses, or penalties resulting from the gross
negligence or willful misconduct of the indemnified party or any of its
directors, officers, employees or agents. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent or CBS,
as the case may be, shall be conclusive absent manifest error.

70



--------------------------------------------------------------------------------




(e)    The provisions of this Section 9.5 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any investigation made by or on behalf of any Agent or Lender. All
amounts under this Section 9.5 shall be payable on written demand therefor.
SECTION 9.6.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Agent and each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Agent or
Lender to or for the credit or the account of any Borrower against any of and
all the obligations of such Borrower now or hereafter existing under this
Agreement or the Administrative Agent Fee Letter held by such Agent or Lender
which shall be due and payable. The rights of each Agent and each Lender under
this Section 9.6 are in addition to other rights and remedies (including other
rights of setoff) which such Agent or Lender may have.
SECTION 9.7.    APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 9.8.    Waivers; Amendment. (a)  No failure or delay of any Agent, any
Issuing Lender or any Lender in exercising any power or right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Agents, the
Issuing Lenders and the Lenders hereunder are cumulative and are not exclusive
of any rights or remedies which they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Borrower from any
such provision shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Borrower in any case shall entitle any Borrower to any
other or further notice or demand in similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement in writing entered into by the
Borrowers and the Required Lenders; provided, however, that no such agreement
shall (i) reduce the amount or extend the scheduled date of maturity of any Loan
or of any installment thereof, or reduce the stated amount of any LC
Disbursement, interest or fee payable hereunder or extend the scheduled date of
any payment thereof or increase the amount or extend the expiration date of any
Commitment of any Lender, in each case without the prior written consent of each
Lender directly affected thereby; (ii) amend, modify or waive any provision of
this Section 9.8(b) or Section 2.24(c), or reduce the percentage specified in
the definition of “Required Lenders”, release the guarantee contained in Section
8.1 or 8.2 (except in accordance with Section 8.2(g)) or consent to the
assignment or delegation by CBS or any Subsidiary Borrower of any of its rights
and obligations under this Agreement (except (A) by CBS (excepting its rights
and duties pursuant to Section 8.1) to any Subsidiary Borrower or (B) by any
Subsidiary Borrower to CBS or (excepting CBS Operations’ rights and duties
pursuant to Section 8.2) to any other Subsidiary Borrower and as set forth in
Section 9.4(j)), in each case without the prior written consent of all the
Lenders; (iii) amend, modify or waive Section 2.17(a) in a manner that would
alter the pro rata allocation of payments required thereby without the prior
written consent of all the Lenders (other than to extend the Maturity Date
applicable to the Loans and Commitments of consenting Lenders and to compensate
such Lenders for consenting to such extension; provided, that (A) no amendment
permitted by this parenthetical shall reduce the amount of or defer any payment
of principal, interest or fees to non-extending Lenders and (B)

71



--------------------------------------------------------------------------------




the opportunity to agree to such extension and receive such compensation shall
be offered on equal terms to all the Lenders); or (iv) amend, modify or waive
any provision of Article VII without the prior written consent of each Agent
affected thereby; provided, further, that no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent, the
Swingline Lenders or the Issuing Lenders hereunder in such capacity without the
prior written consent of the Administrative Agent, each Swingline Lender
directly affected thereby or each Issuing Lender directly affected thereby, as
the case may be.
SECTION 9.9.    Entire Agreement. This Agreement (together with the Issuing
Lender Agreements, the Subsidiary Borrower Designations, the Subsidiary Borrower
Requests and the Administrative Agent Fee Letter and certain other fee letters)
constitutes the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement. Nothing in this
Agreement, expressed or implied, is intended to confer upon any party other than
the parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.
SECTION 9.11.    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 9.12.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which constitute an original but all of which when taken
together shall constitute but one contract, and shall become effective as
provided in Section 9.3. Delivery of an executed signature page of this
Agreement by email or facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.
SECTION 9.13.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 9.14.    Jurisdiction; Consent to Service of Process. (a)  CBS, CBS
Operations and each Borrower hereby irrevocably and unconditionally submits, for
itself and its Property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by

72



--------------------------------------------------------------------------------




law, in such Federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each Subsidiary Borrower designates and directs CBS at its
offices at 51 W. 52nd Street, New York, New York 10019, as its agent to receive
service of any and all process and documents on its behalf in any legal action
or proceeding referred to in this Section 9.14 in the State of New York and
agrees that service upon such agent shall constitute valid and effective service
upon such Subsidiary Borrower and that failure of CBS to give any notice of such
service to any Subsidiary Borrower shall not affect or impair in any way the
validity of such service or of any judgment rendered in any action or proceeding
based thereon. Nothing in this Agreement shall affect any right that any Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against any Borrower or its Properties in the courts of any
jurisdiction.
(b)    Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or Federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.1. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.15.    Confidentiality. (a)  Each Lender agrees to keep confidential
and not to disclose (and to cause its affiliates, officers, directors,
employees, agents and representatives to keep confidential and not to disclose)
and, at the request of CBS (except as provided below or if such Lender is
required to retain any Confidential Information (as defined below) pursuant to
customary internal or banking practices, bank regulations or applicable law),
promptly to return to CBS or destroy the Confidential Information and all copies
thereof, extracts therefrom and analyses or other materials based thereon,
except that such Lender shall be permitted to disclose Confidential Information
(i) to such of its officers, directors, employees, agents, affiliates and
representatives as need to know such Confidential Information in connection with
such Lender’s participation in this Agreement, each of whom shall be informed by
such Lender of the confidential nature of the Confidential Information and shall
agree to be bound by the terms of this Section 9.15; (ii) to the extent required
by applicable laws and regulations or by any subpoena or similar legal process
or requested by any Governmental Authority or agency or self-regulatory body
having jurisdiction over such Lender or any affiliate of such Lender; provided,
however, that, except in the case of disclosure to bank regulators or examiners
in accordance with customary banking practices, if legally permitted written
notice of each instance in which Confidential Information is required or
requested to be disclosed shall be furnished to CBS not less than 30 days prior
to the expected date of such disclosure or, if 30 days’ notice is not
practicable under the circumstances, as promptly as practicable under the
circumstances; (iii) to the extent such Confidential Information (A) is or
becomes publicly available other than as a result of a breach of this Agreement,
(B) becomes available to such Lender on a non-confidential basis from a source
other than a party to this Agreement or any other party known to such Lender to
be bound by an agreement containing a provision similar to this Section 9.15 or
(C) was available to such Lender on a non-confidential basis prior to this
disclosure to such Lender by a party to this Agreement or any other party known
to such Lender to be bound by an agreement containing a provision similar to
this Section 9.15; (iv) as permitted by Section 9.4(g); or (v) to the extent CBS
shall have consented to such disclosure in writing. As used in this Section
9.15, “Confidential Information” shall mean any materials, documents or
information furnished by or on behalf of any Borrower in connection with this
Agreement designated by or on behalf of such Borrower as confidential.

73



--------------------------------------------------------------------------------




(b)    Each Lender (i) agrees that, except to the extent the conditions referred
to in subclause (A), (B) or (C) of clause (iii) of paragraph (a) above have been
met and as provided in paragraph (c) below, (A) it will use the Confidential
Information only in connection with its participation in this Agreement and (B)
it will not use the Confidential Information in connection with any other matter
or in a manner prohibited by any law, including, without limitation, the
securities laws of the United States and (ii) understands that breach of this
Section 9.15 might seriously prejudice the interest of the Borrowers and that
the Borrowers are entitled to equitable relief, including an injunction, in the
event of such breach.
(c)    Notwithstanding anything to the contrary contained in this Section 9.15,
each Agent and each Lender shall be entitled to retain all Confidential
Information for so long as it remains an Agent or a Lender to use solely for the
purposes of servicing the credit and protecting its rights hereunder.
(d)    The Administrative Agent agrees (i) to keep confidential the rates to be
used in the calculation of the Reference Bank Rate supplied by each Reference
Bank pursuant to or in connection with this Agreement and (ii) that it has
developed procedures to ensure that such rates are not submitted by the
Reference Banks to, or shared with, any individual who is formally designated as
being involved in the ICE LIBOR submission process; provided that such rates may
be shared with the Borrower and any of its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates that have a commercially reasonable business need to know such rates,
subject to an agreement by the recipient thereof to comply with the provisions
of this Section 9.15(d) as if it were the Administrative Agent.
SECTION 9.16.    Patriot Act Notice. Each Lender and each Agent (for itself and
not on behalf of any other party) hereby notifies the Borrowers and CBS
Operations that, pursuant to the requirements of the USA Patriot Act, Title III
of Pub. L. 107-56, signed into law October 26, 2001 (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrowers
and CBS Operations, which information includes the name and address of the
Borrowers and CBS Operations and other information that will allow such Lender
or such Agent, as applicable, to identify the Borrowers and CBS Operations in
accordance with the Patriot Act.
SECTION 9.17.    Amendment and Restatement. Upon this Agreement becoming
effective as provided in Section 4.1, this Agreement shall amend and restate the
Existing Credit Agreement, and the commitments provided for in the Existing
Credit Agreement shall cease to be in effect and shall be replaced in full by
the Commitments pursuant to this Agreement.
[Remainder of the page left blank intentionally; Signature page to follow.]













74



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
CBS CORPORATION




By:
/s/ Joseph R. Ianniello    
Name: Joseph R. Ianniello
Title: Chief Operating Officer    





CBS OPERATIONS INC.




By:
/s/ Joseph R. Ianniello    
Name: Joseph R. Ianniello
Title: Chief Operating Officer












    
[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender




By:
/s/ Sandeep S. Parihar    
Name: Sandeep S. Parihar
Title: Vice President












    
[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------




CITIBANK, N.A., as Syndication Agent and as a Lender




By:
/s/ Michael Vondriska    
Name: Michael Vondriska
Title: Vice President
















    
[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------






Bank of America, N.A., as a Lender




By:
/s/ Jay D. Marquis    
Name: Jay D. Marquis
Title: Director












    
[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender




By:
/s/ Virginia Cosenza    
Name: Virginia Cosenza
Title: Vice President





By:
/s/ Ming K. Chu    
Name: Ming K. Chu
Title: Vice President










    
[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------




THE ROYAL BANK OF SCOTLAND PLC, as a Lender




By:
/s/ Alex Daw    
Name: Alex Daw
Title: Director










    
[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------




Wells Fargo Bank, N.A., as a Lender




By:
/s/ Eric Frandson    
Name: Eric Frandson
Title: Managing Director












    
[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------




BNP Paribas, as a Lender




By:
/s/ Barbara Nash    
Name: Barbara Nash
Title: Managing Director



By:
/s/ Melissa Dyki    
Name: Melissa Dyki
Title: Director












    
[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------




Credit Suisse AG, Cayman Islands Branch, as a Lender




By:
/s/ Vipul Dhadda    
Name: Vipul Dhadda
Title: Authorized Signatory



By:
/s/ D. Andrew Maletta    
Name: D. Andrew Maletta
Title: Authorized Signatory












    
[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA, as a Lender




By:
/s/ Rebecca Kratz    
Name: Rebecca Kratz
Title: Authorized Signatory












    
[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------




MIZUHO BANK, LTD. as a Lender




By:
/s/ Bertram H. Tang    
Name: Bertram H. Tang
Title: Authorized Signatory












    
[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------




ROYAL BANK OF CANADA,
as a Lender




By:
/s/ Alexander Oliver    
Name: Alexander Oliver
Title: Authorized Signatory










    
[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------




Sumitomo Mitsui Banking Corporation,
as a Lender




By:
/s/ Shuji Yabe    
Name: Shuji Yabe
Title: Managing Director












    
[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------




U.S. Bank National Association,
as a Lender




By:
/s/ Colleen McEvoy    
Name: Colleen McEvoy
Title: Senior Vice President












    
[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A., as a Lender




By:
/s/ Michael King    
Name: Michael King
Title: Authorized Signatory












    
[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------




The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender




By:
/s/ Ola Anderssen    
Name: Ola Anderssen
Title: Director










    
[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------




TD Bank, N.A., as a
Lender




By:
/s/ Todd Antico    
Name: Todd Antico
Title: Senior Vice President










    
[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------




The Bank of New York Mellon, as a
Lender




By:
/s/ Richard K. Fronapfel, Jr.    
Name: Richard K. Fronapfel, Jr.
Title: Vice President












    
[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------




Lloyds Bank plc, as a Lender




By:
/s/ Stephen Giacolone    
Name: Stephen Giacolone
Title: Assistant Vice President – G011





By:
/s/ Daven Popat    
Name: Daven Popat
Title: Assistant Vice President – P003












    
[Signature Page to Credit Agreement]



